Name: Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  chemistry;  health;  European Union law
 Date Published: nan

 22.12.2009 EN Official Journal of the European Union L 342/59 REGULATION (EC) No 1223/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 November 2009 on cosmetic products (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (3) has been significantly amended on several occasions. Since further amendments are to be made, in this particular case it should be recast as one single text in the interests of clarity. (2) A Regulation is the appropriate legal instrument as it imposes clear and detailed rules which do not give room for diverging transposition by Member States. Moreover, a Regulation ensures that legal requirements are implemented at the same time throughout the Community. (3) This Regulation aims at simplifying procedures and streamlining terminology, thereby reducing administrative burden and ambiguities. Moreover, it strengthens certain elements of the regulatory framework for cosmetics, such as in-market control, with a view to ensuring a high level of protection of human health. (4) This Regulation comprehensively harmonises the rules in the Community in order to achieve an internal market for cosmetic products while ensuring a high level of protection of human health. (5) The environmental concerns that substances used in cosmetic products may raise are considered through the application of Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) and establishing a European Chemicals Agency (4), which enables the assessment of environmental safety in a cross-sectoral manner. (6) This Regulation relates only to cosmetic products and not to medicinal products, medical devices or biocidal products. The delimitation follows in particular from the detailed definition of cosmetic products, which refers both to their areas of application and to the purposes of their use. (7) The assessment of whether a product is a cosmetic product has to be made on the basis of a case-by-case assessment, taking into account all characteristics of the product. Cosmetic products may include creams, emulsions, lotions, gels and oils for the skin, face masks, tinted bases (liquids, pastes, powders), make-up powders, after-bath powders, hygienic powders, toilet soaps, deodorant soaps, perfumes, toilet waters and eau de Cologne, bath and shower preparations (salts, foams, oils, gels), depilatories, deodorants and anti-perspirants, hair colorants, products for waving, straightening and fixing hair, hair-setting products, hair-cleansing products (lotions, powders, shampoos), hair-conditioning products (lotions, creams, oils), hairdressing products (lotions, lacquers, brilliantines), shaving products (creams, foams, lotions), make-up and products removing make-up, products intended for application to the lips, products for care of the teeth and the mouth, products for nail care and make-up, products for external intimate hygiene, sunbathing products, products for tanning without sun, skin-whitening products and anti-wrinkle products. (8) The Commission should define the categories of cosmetic products which are relevant for the application of this Regulation. (9) Cosmetic products should be safe under normal or reasonably foreseeable conditions of use. In particular, a risk-benefit reasoning should not justify a risk to human health. (10) The presentation of a cosmetic product and in particular its form, odour, colour, appearance, packaging, labelling, volume or size should not endanger health and safety of consumers due to confusion with foodstuffs, in accordance with Council Directive 87/357/EEC of 25 June 1987 on the approximation of the laws of the Member States concerning products which, appearing to be other than they are, endanger the health or safety of consumers (5). (11) In order to establish clear responsibilities, each cosmetic product should be linked to a responsible person established within the Community. (12) Ensuring traceability of a cosmetic product throughout the whole supply chain helps to make market surveillance simpler and more efficient. An efficient traceability system facilitates market surveillance authorities task of tracing economic operators. (13) It is necessary to determine under which conditions a distributor is to be considered as the responsible person. (14) All legal or natural persons in the wholesale trade as well as retailers selling directly to the consumer are covered by reference to the distributor. The obligations of the distributor should therefore be adapted to the respective role and part of the activity of each of these operators. (15) The European cosmetics sector is one of the industrial activities affected by counterfeiting, which may increase risks to human health. Member States should pay particular attention to the implementation of horizontal Community legislation and measures regarding counterfeit products in the field of cosmetic products, for example Council Regulation (EC) No 1383/2003 of 22 July 2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights (6) and Directive 2004/48/EC of the European parliament and of the Council of 29 April 2004 on the enforcement of intellectual property rights (7). In-market controls represent a powerful means of identifying products that do not comply with the requirements of this Regulation. (16) To ensure their safety, cosmetic products placed on the market should be produced according to good manufacturing practice. (17) For the purpose of effective market surveillance, a product information file should be made readily accessible, at one single address within the Community, to the competent authority of the Member State where the file is located. (18) In order to be comparable and of high quality, the results of the non-clinical safety studies carried out for the purposes of assessing the safety of a cosmetic product should comply with the relevant Community legislation. (19) It should be made clear which information is to be made available to the competent authorities. That information should include all the necessary particulars relating to identity, quality, safety for human health and the effects claimed for the cosmetic product. In particular, this product information should include a cosmetic product safety report documenting that a safety assessment has been conducted. (20) To ensure the uniform application and control of the restrictions for substances, sampling and analysis should be carried out in a reproducible and standardised manner. (21) The term mixture as defined in this Regulation should have the same meaning as the term preparation previously used in Community legislation. (22) For reasons of effective market surveillance, the competent authorities should be notified of certain information about the cosmetic product placed on the market. (23) In order to allow for rapid and appropriate medical treatment in the event of difficulties, the necessary information about the product formulation should be submitted to poison control centres and assimilated entities, where such centres have been established by Member States to that end. (24) In order to keep administrative burdens to a minimum, the notified information for competent authorities, poison control centres and assimilated entities should be submitted centrally for the Community by way of an electronic interface. (25) In order to ensure a smooth transition to the new electronic interface, economic operators should be allowed to notify the information required in accordance with this Regulation before its date of application. (26) The general principle of the responsibility of the manufacturer or importer for the safety of the product should be supported by restrictions of some substances in Annexes II and III. Moreover, substances which are intended to be used as colorants, preservatives and UV-filters should be listed in the Annexes IV, V and VI respectively in order to be allowed for these uses. (27) To avoid ambiguities, it should be clarified that the list of allowed colorants contained in Annex IV includes only substances which colour through absorption and reflection and not substances which colour through photoluminescence, interference, or chemical reaction. (28) To address safety concerns raised, Annex IV, which is currently restricted to skin colorants, should also include hair colorants once the risk assessment of these substances by the Scientific Committee for Consumer Safety (SCCS) set up by Commission Decision 2008/721/EC of 5 September 2008 setting up an advisory structure of Scientific Committees and experts in the field of consumer safety, public health and the environment (8) has been finalised. To this end, the Commission should have the possibility to include hair colorants in the scope of that Annex by the comitology procedure. (29) The use of nanomaterials in cosmetic products may increase with the further development of technology. In order to ensure a high level of consumer protection, free movement of goods and legal certainty for manufacturers, it is necessary to develop a uniform definition for nanomaterials at international level. The Community should endeavour to reach an agreement on a definition in appropriate international fora. Should such an agreement be reached, the definition of nanomaterials in this Regulation should be adapted accordingly. (30) At present, there is inadequate information on the risks associated with nanomaterials. In order to better assess their safety the SCCS should provide guidance in cooperation with relevant bodies on test methodologies which take into account specific characteristics of nanomaterials. (31) The Commission should regularly review the provisions on nanomaterials in the light of scientific progress. (32) Given the hazardous properties of substances classified as carcinogenic, mutagenic or toxic for reproduction (CMR), category 1A, 1B and 2, pursuant to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures (9), their use in cosmetic products should be prohibited. However, as a hazardous property of a substance does not necessarily always entail a risk, there should be a possibility to allow the use of substances classified as CMR 2 substances where, in view of exposure and concentration, they have been found safe for use in cosmetic products by the SCCS and are regulated by the Commission in the Annexes to this Regulation. With regard to substances which are classified as CMR 1A or 1B substances, there should be a possibility, in the exceptional case that these substances comply with food safety requirements, inter alia as a result of their naturally occurring in food, and that no suitable alternative substances exist, to use such substances in cosmetic products on the condition that such use has been found safe by the SCCS. Where such conditions are met, the Commission should amend the relevant Annexes to this Regulation within 15 months of classification of substances as CMR 1A or 1B substances under Regulation (EC) No 1272/2008. Such substances should be continuously reviewed by the SCCS. (33) A safety assessment of substances, particularly those classified as CMR 1A or 1B substances, should consider the overall exposure to such substances stemming from all sources. At the same time, for those involved in producing safety assessments, it is essential that there be a harmonised approach to the development and use of such overall exposure estimates. In consequence, the Commission, in close cooperation with the SCCS, the European Chemicals Agency (ECHA), the European Food Safety Authority (EFSA) and other relevant stakeholders, should, as a matter of urgency, carry out a review and develop guidance regarding the production and use of overall exposure estimates for these substances. (34) The assessment by the SCCS of the use of substances classified as CMR 1A and 1B in cosmetic products should also take into account the exposure to those substances of vulnerable population groups, such as children under three years of age, elderly people, pregnant and breast-feeding women and persons with compromised immune responses. (35) The SCCS should give opinions where appropriate on the safety of use of nanomaterials in cosmetic products. These opinions should be based on full information being made available by the responsible person. (36) Action by the Commission and Member States relating to the protection of human health should be based on the precautionary principle. (37) In order to ensure product safety, prohibited substances should be acceptable at trace levels only if they are technologically inevitable with correct manufacturing processes and provided that the product is safe. (38) The Protocol on protection and welfare of animals annexed to the Treaty provides that the Community and the Member States are to pay full regard to the welfare requirements of animals in the implementation of Community policies, in particular with regard to the internal market. (39) Council Directive 86/609/EEC of 24 November 1986 on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (10) established common rules for the use of animals for experimental purposes within the Community and laid down the conditions under which such experiments must be carried out in the territory of the Member States. In particular, Article 7 of that Directive requires that animal experiments be replaced by alternative methods, where such methods exist and are scientifically satisfactory. (40) The safety of cosmetic products and their ingredients may be ensured through the use of alternative methods which are not necessarily applicable to all uses of chemical ingredients. Therefore, the use of such methods by the whole cosmetic industry should be promoted and their adoption at Community level ensured, where such methods offer an equivalent level of protection to consumers. (41) The safety of finished cosmetic products can already be ensured on the basis of knowledge of the safety of the ingredients that they contain. Provisions prohibiting animal testing of finished cosmetic products should therefore be laid down. The application, in particular by small and medium-sized enterprises, of both test methods and assessment procedures for relevant available data, including the use of read-across and weight-of-evidence approaches, which do not involve the use of animals for assessing the safety of finished cosmetic products could be facilitated by Commission guidelines. (42) It will gradually become possible to ensure the safety of ingredients used in cosmetic products by using non-animal alternative methods validated at Community level, or approved as being scientifically validated, by the European Centre for the Validation of Alternative Methods (ECVAM) and with due regard to the development of validation within the Organisation for Economic Cooperation and Development (OECD). After consulting the SCCS as regards the applicability of the validated alternative methods to the field of cosmetic products, the Commission should immediately publish the validated or approved methods recognised as being applicable to such ingredients. In order to achieve the highest possible degree of animal protection, a deadline should be set for the introduction of a definitive prohibition. (43) The Commission established timetables of deadlines up to 11 March 2009 for prohibiting the marketing of cosmetic products, the final formulation, ingredients or combinations of ingredients which have been tested on animals, and for prohibiting each test currently carried out using animals. In view, however, of tests concerning repeated-dose toxicity, reproductive toxicity and toxicokinetics, it is appropriate for the final deadline for prohibiting the marketing of cosmetic products for which those tests are used to be 11 March 2013. On the basis of annual reports, the Commission should be authorised to adapt the timetables within the abovementioned maximum time limit. (44) Better coordination of resources at Community level will contribute to increasing the scientific knowledge indispensable for the development of alternative methods. It is essential, for this purpose, that the Community continue and increase its efforts and take the measures necessary for the promotion of research and the development of new non-animal alternative methods, in particular within its Framework Programmes for research. (45) The recognition by third countries of alternative methods developed in the Community should be encouraged. In order to achieve this objective, the Commission and the Member States should take all appropriate steps to facilitate acceptance of such methods by the OECD. The Commission should also endeavour, within the framework of European Community cooperation agreements, to obtain recognition of the results of safety tests carried out in the Community using alternative methods so as to ensure that the export of cosmetic products for which such methods have been used is not hindered and to prevent or avoid third countries requiring the repetition of such tests using animals. (46) Transparency is needed regarding the ingredients used in cosmetic products. Such transparency should be achieved by indication of the ingredients used in a cosmetic product on its packaging. Where for practical reasons it is impossible to indicate the ingredients on the packaging, such information should be enclosed so that the consumer has access to this information. (47) A glossary of common ingredient names should be compiled by the Commission to ensure uniform labelling and to facilitate identification of cosmetics ingredients. This glossary should not be intended to constitute a limitative list of substances used in cosmetic products. (48) In order to inform consumers, cosmetic products should bear precise and easily understandable indications concerning their durability for use. Given that consumers should be informed of the date until which the cosmetic product will continue to fulfil its initial function and remain safe, it is important to know the date of minimum durability, i.e. the date by which it is best to use the product. Where the minimum durability is more than 30 months, the consumer should be informed of the period of time after opening that the cosmetic product may be used without any harm to the consumer. However, this requirement should not apply where the concept of the durability after opening is not relevant, that is to say for single-use products, products not at risk of deterioration or products which do not open. (49) A number of substances have been identified by the SCCS as likely to cause allergic reactions and it will be necessary to restrict their use and/or impose certain conditions concerning them. In order to ensure that consumers are adequately informed, the presence of these substances should be mentioned in the list of ingredients and consumers attention should be drawn to the presence of these ingredients. This information should improve the diagnosis of contact allergies among consumers and should enable them to avoid the use of cosmetic products which they do not tolerate. For substances which are likely to cause allergy to a significant part of the population, other restrictive measures such as a ban or a restriction of concentration should be considered. (50) In the safety assessment of a cosmetic product it should be possible to take into account results of risk assessments that have been carried out in other relevant areas. The use of such data should be duly substantiated and justified. (51) The consumer should be protected from misleading claims concerning efficacy and other characteristics of cosmetic products. In particular Directive 2005/29/EC of the European Parliament and of the Council of 11 May 2005 concerning unfair business-to-consumer commercial practices in the internal market (11) is applicable. Furthermore, the Commission, in cooperation with Member States, should define common criteria in relation to specific claims for cosmetic products. (52) It should be possible to claim on a cosmetic product that no animal testing was carried out in relation to its development. The Commission, in consultation with the Member States, has developed guidelines to ensure that common criteria are applied in the use of claims and that an aligned understanding of the claims is reached, and in particular that such claims do not mislead the consumer. In developing such guidelines, the Commission has also taken into account the views of the many small and medium-sized enterprises which make up the majority of the non-animal testing producers, relevant non-governmental organisations, and the need for consumers to be able to make practical distinctions between products on the basis of animal testing criteria. (53) In addition to the labelled information, consumers should be given the possibility to request certain product-related information from the responsible person in order to make informed product choices. (54) Effective market surveillance is necessary in order to ensure that the provisions of this Regulation are respected. To this end, serious undesirable effects should be notified and competent authorities should have a possibility to request from the responsible person a list of cosmetic products containing substances which have raised serious doubts in terms of safety. (55) This Regulation is without prejudice to the possibility for Member States to regulate, in compliance with Community law, the notification by health professionals or consumers of serious undesirable effects to the competent authorities of Member States. (56) This Regulation is without prejudice to the possibility for Member States to regulate, in compliance with Community law, the establishment of economic operators in the area of cosmetic products. (57) In case of non-compliance with this Regulation, a clear and efficient procedure for the withdrawal and recall of products may be necessary. This procedure should, where possible, build upon existing Community rules for unsafe goods. (58) In order to address cosmetic products which, despite complying with the provisions of this Regulation, might endanger human health, a safeguard procedure should be introduced. (59) The Commission should provide indications for the uniform interpretation and application of the concept of serious risks in order to facilitate the consistent implementation of this Regulation. (60) In order to comply with principles of good administrative practices, any decision by a competent authority in the framework of market surveillance should be duly substantiated. (61) In order to ensure effective in-market control, a high degree of administrative cooperation amongst the competent authorities is necessary. This concerns in particular mutual assistance in the verification of product information files located in another Member State. (62) The Commission should be assisted by the SCCS, an independent risk assessment body. (63) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (12). (64) In particular, power should be conferred on the Commission to adapt the Annexes to this Regulation to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (65) When, on imperative grounds of urgency, the normal time-limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of certain measures relating to CMRs, nanomaterials and potential risks to human health. (66) Member States should lay down provisions on penalties applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive. (67) Economic operators as well as Member States and the Commission need sufficient time to adapt to the changes introduced by this Regulation. Therefore it is appropriate to provide for a sufficient transitional period for that adaptation. However, in order to ensure a smooth transition, economic operators should be allowed to place on the market cosmetic products which comply with this Regulation before the expiry of that transitional period. (68) In order to enhance the safety of cosmetic products and strengthen the market surveillance, cosmetic products placed on the market after the date of application of this Regulation should comply with its obligations regarding safety assessment, the product information file and notification, even if similar obligations have already been fulfilled under Directive 76/768/EEC. (69) Directive 76/768/EEC should be repealed. However, in order to ensure appropriate medical treatment in the event of difficulties and to ensure market surveillance, the information received pursuant to Article 7(3) and Article 7a(4) of Directive 76/768/EEC concerning cosmetic products should be kept by the competent authorities for a certain period of time and the information kept by the responsible person should remain available for the same period of time. (70) This Regulation should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Part B of Annex IX. (71) Since the objective of this Regulation, namely the achievement of the internal market and a high level of protection of human health through the compliance of cosmetic products with the requirements laid down in this Regulation, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: CHAPTER I SCOPE, DEFINITIONS Article 1 Scope and objective This Regulation establishes rules to be complied with by any cosmetic product made available on the market, in order to ensure the functioning of the internal market and a high level of protection of human health. Article 2 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) cosmetic product means any substance or mixture intended to be placed in contact with the external parts of the human body (epidermis, hair system, nails, lips and external genital organs) or with the teeth and the mucous membranes of the oral cavity with a view exclusively or mainly to cleaning them, perfuming them, changing their appearance, protecting them, keeping them in good condition or correcting body odours; (b) substance means a chemical element and its compounds in the natural state or obtained by any manufacturing process, including any additive necessary to preserve its stability and any impurity deriving from the process used but excluding any solvent which may be separated without affecting the stability of the substance or changing its composition; (c) mixture means a mixture or solution composed of two or more substances; (d) manufacturer means any natural or legal person who manufactures a cosmetic product or has such a product designed or manufactured, and markets that cosmetic product under his name or trademark; (e) distributor means any natural or legal person in the supply chain, other than the manufacturer or the importer, who makes a cosmetic product available on the Community market; (f) end user means either a consumer or professional using the cosmetic product; (g) making available on the market means any supply of a cosmetic product for distribution, consumption or use on the Community market in the course of a commercial activity, whether in return for payment or free of charge; (h) placing on the market means the first making available of a cosmetic product on the Community market; (i) importer means any natural or legal person established within the Community, who places a cosmetic product from a third country on the Community market; (j) harmonised standard means a standard adopted by one of the European standardisation bodies listed in Annex I to Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on information society services (13) on the basis of a request made by the Commission in accordance with Article 6 of that Directive; (k) nanomaterial means an insoluble or biopersistant and intentionally manufactured material with one or more external dimensions, or an internal structure, on the scale from 1 to 100 nm; (l) preservatives means substances which are exclusively or mainly intended to inhibit the development of micro-organisms in the cosmetic product; (m) colorants means substances which are exclusively or mainly intended to colour the cosmetic product, the body as a whole or certain parts thereof, by absorption or reflection of visible light; in addition, precursors of oxidative hair colorants shall be deemed colorants; (n) UV-filters means substances which are exclusively or mainly intended to protect the skin against certain UV radiation by absorbing, reflecting or scattering UV radiation; (o) undesirable effect means an adverse reaction for human health attributable to the normal or reasonably foreseeable use of a cosmetic product; (p) serious undesirable effect means an undesirable effect which results in temporary or permanent functional incapacity, disability, hospitalisation, congenital anomalies or an immediate vital risk or death; (q) withdrawal means any measure aimed at preventing the making available on the market of a cosmetic product in the supply chain; (r) recall means any measure aimed at achieving the return of a cosmetic product that has already been made available to the end user; (s) frame formulation means a formulation which lists the category or function of ingredients and their maximum concentration in the cosmetic product or gives relevant quantitative and qualitative information whenever a cosmetic product is not covered or only partially covered by such a formulation. The Commission shall provide indications for the establishment of the frame formulation and adapt them regularly to technical and scientific progress. 2. For the purposes of point (a) of paragraph 1, a substance or mixture intended to be ingested, inhaled, injected or implanted into the human body shall not be considered to be a cosmetic product. 3. In view of the various definitions of nanomaterials published by different bodies and the constant technical and scientific developments in the field of nanotechnologies, the Commission shall adjust and adapt point (k) of paragraph 1 to technical and scientific progress and to definitions subsequently agreed at international level. That measure, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). CHAPTER II SAFETY, RESPONSIBILITY, FREE MOVEMENT Article 3 Safety A cosmetic product made available on the market shall be safe for human health when used under normal or reasonably foreseeable conditions of use, taking account, in particular, of the following: (a) presentation including conformity with Directive 87/357/EEC; (b) labelling; (c) instructions for use and disposal; (d) any other indication or information provided by the responsible person defined in Article 4. The provision of warnings shall not exempt persons defined in Articles 2 and 4 from compliance with the other requirements laid down in this Regulation. Article 4 Responsible person 1. Only cosmetic products for which a legal or natural person is designated within the Community as responsible person shall be placed on the market. 2. For each cosmetic product placed on the market, the responsible person shall ensure compliance with the relevant obligations set out in this Regulation. 3. For a cosmetic product manufactured within the Community, and not subsequently exported and imported back into the Community, the manufacturer established within the Community shall be the responsible person. The manufacturer may designate, by written mandate, a person established within the Community as the responsible person who shall accept in writing. 4. Where, for a cosmetic product manufactured within the Community, and not subsequently exported and imported back into the Community, the manufacturer is established outside the Community, he shall designate, by written mandate, a person established within the Community as the responsible person who shall accept in writing. 5. For an imported cosmetic product, each importer shall be the responsible person for the specific cosmetic product he places on the market. The importer may, by written mandate, designate a person established within the Community as the responsible person who shall accept in writing. 6. The distributor shall be the responsible person where he places a cosmetic product on the market under his name or trademark or modifies a product already placed on the market in such a way that compliance with the applicable requirements may be affected. The translation of information relating to a cosmetic product already placed on the market shall not be considered as a modification of that product of such a nature that compliance with the applicable requirements of this Regulation may be affected. Article 5 Obligations of responsible persons 1. Responsible persons shall ensure compliance with Articles 3, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, Article 19(1),(2) and (5), as well as Articles 20, 21, 23 and 24. 2. Responsible persons who consider or have reason to believe that a cosmetic product which they have placed on the market is not in conformity with this Regulation shall immediately take the corrective measures necessary to bring that product into conformity, withdraw it or recall it, as appropriate. Furthermore, where the cosmetic product presents a risk to human health, responsible persons shall immediately inform the competent national authorities of the Member States in which they made the product available and of the Member State in which the product information file is readily accessible, giving details, in particular, of the non-compliance and of the corrective measures taken. 3. Responsible persons shall cooperate with these authorities, at the request of the latter, on any action to eliminate the risks posed by cosmetic products which they have made available on the market. In particular, responsible persons shall, further to a reasoned request from a competent national authority, provide it with all the information and documentation necessary to demonstrate the conformity of specific aspects of the product, in a language which can be easily understood by that authority. Article 6 Obligations of distributors 1. In the context of their activities, when making a cosmetic product available on the market, distributors shall act with due care in relation to applicable requirements. 2. Before making a cosmetic product available on the market distributors shall verify that:  the labelling information provided for in Article 19(1)(a), (e) and (g) and Article 19(3) and (4) is present,  the language requirements provided for in Article 19(5) are fulfilled,  the date of minimum durability specified, where applicable under Article 19(1), has not passed. 3. Where distributors consider or have reason to believe that:  a cosmetic product is not in conformity with the requirements laid down in this Regulation, they shall not make the product available on the market until it has been brought into conformity with the applicable requirements,  a cosmetic product which they have made available on the market is not in conformity with this Regulation, they shall make sure that the corrective measures necessary to bring that product into conformity, withdraw it or recall it, as appropriate, are taken. Furthermore, where the cosmetic product presents a risk to human health, distributors shall immediately inform the responsible person and the competent national authorities of the Member States in which they made the product available, giving details, in particular, of the non-compliance and of the corrective measures taken. 4. Distributors shall ensure that, while a product is under their responsibility, storage or transport conditions do not jeopardise its compliance with the requirements set out in this Regulation. 5. Distributors shall cooperate with competent authorities, at the request of the latter, on any action to eliminate the risks posed by products which they have made available on the market. In particular, distributors shall, further to a reasoned request from a competent national authority, provide it with all the information and documentation necessary to demonstrate the conformity of the product with the requirements listed under paragraph 2, in a language which can be easily understood by that authority. Article 7 Identification within the supply chain At the request of a competent authority:  responsible persons shall identify the distributors to whom they supply the cosmetic product,  the distributor shall identify the distributor or the responsible person from whom, and the distributors to whom, the cosmetic product was supplied. This obligation shall apply for a period of three years following the date on which the batch of the cosmetic product was made available to the distributor. Article 8 Good manufacturing practice 1. The manufacture of cosmetic products shall comply with good manufacturing practice with a view to ensuring the objectives of Article 1. 2. Compliance with good manufacturing practice shall be presumed where the manufacture is in accordance with the relevant harmonised standards, the references of which have been published in the Official Journal of the European Union. Article 9 Free movement Member States shall not, for reasons related to the requirements laid down in this Regulation, refuse, prohibit or restrict the making available on the market of cosmetic products which comply with the requirements of this Regulation. CHAPTER III SAFETY ASSESSMENT, PRODUCT INFORMATION FILE, NOTIFICATION Article 10 Safety assessment 1. In order to demonstrate that a cosmetic product complies with Article 3, the responsible person shall, prior to placing a cosmetic product on the market, ensure that the cosmetic product has undergone a safety assessment on the basis of the relevant information and that a cosmetic product safety report is set up in accordance with Annex I. The responsible person shall ensure that: (a) the intended use of the cosmetic product and the anticipated systemic exposure to individual ingredients in a final formulation are taken into account in the safety assessment; (b) an appropriate weight-of-evidence approach is used in the safety assessment for reviewing data from all existing sources; (c) the cosmetic product safety report is kept up to date in view of additional relevant information generated subsequent to placing the product on the market. The first subparagraph shall also apply to cosmetic products that have been notified under Directive 76/768/EEC. The Commission, in close cooperation with all stakeholders, shall adopt appropriate guidelines to enable undertakings, in particular small and medium-sized enterprises, to comply with the requirements laid down in Annex I. Those guidelines shall be adopted in accordance with the regulatory procedure referred to in Article 32(2). 2. The cosmetic product safety assessment, as set out in Part B of Annex I shall be carried out by a person in possession of a diploma or other evidence of formal qualifications awarded on completion of a university course of theoretical and practical study in pharmacy, toxicology, medicine or a similar discipline, or a course recognised as equivalent by a Member State. 3. Non-clinical safety studies referred to in the safety assessment according to paragraph 1 and carried out after 30 June 1988 for the purpose of assessing the safety of a cosmetic product shall comply with Community legislation on the principles of good laboratory practice, as applicable at the time of performance of the study, or with other international standards recognised as being equivalent by the Commission or the ECHA. Article 11 Product information file 1. When a cosmetic product is placed on the market, the responsible person shall keep a product information file for it. The product information file shall be kept for a period of ten years following the date on which the last batch of the cosmetic product was placed on the market. 2. The product information file shall contain the following information and data which shall be updated as necessary: (a) a description of the cosmetic product which enables the product information file to be clearly attributed to the cosmetic product; (b) the cosmetic product safety report referred to in Article 10(1); (c) a description of the method of manufacturing and a statement on compliance with good manufacturing practice referred to in Article 8; (d) where justified by the nature or the effect of the cosmetic product, proof of the effect claimed for the cosmetic product; (e) data on any animal testing performed by the manufacturer, his agents or suppliers, relating to the development or safety assessment of the cosmetic product or its ingredients, including any animal testing performed to meet the legislative or regulatory requirements of third countries. 3. The responsible person shall make the product information file readily accessible in electronic or other format at his address indicated on the label to the competent authority of the Member State in which the file is kept. The information contained in the product information file shall be available in a language which can be easily understood by the competent authorities of the Member State. 4. The requirements provided in paragraphs 1 to 3 of this Article shall also apply to cosmetic products that have been notified under Directive 76/768/EEC. Article 12 Sampling and analysis 1. Sampling and analysis of cosmetic products shall be performed in a reliable and reproducible manner. 2. In the absence of any applicable Community legislation, reliability and reproducibility shall be presumed if the method used is in accordance with the relevant harmonised standards, the references of which have been published in the Official Journal of the European Union. Article 13 Notification 1. Prior to placing the cosmetic product on the market the responsible person shall submit, by electronic means, the following information to the Commission: (a) the category of cosmetic product and its name or names, enabling its specific identification; (b) the name and address of the responsible person where the product information file is made readily accessible; (c) the country of origin in the case of import; (d) the Member State in which the cosmetic product is to be placed on the market; (e) the contact details of a physical person to contact in the case of necessity; (f) the presence of substances in the form of nanomaterials and: (i) their identification including the chemical name (IUPAC) and other descriptors as specified in point 2 of the Preamble to Annexes II to VI to this Regulation; (ii) the reasonably foreseeable exposure conditions; (g) the name and the Chemicals Abstracts Service (CAS) or EC number of substances classified as carcinogenic, mutagenic or toxic for reproduction (CMR), of category 1A or 1B, under Part 3 of Annex VI to Regulation (EC) No 1272/2008; (h) the frame formulation allowing for prompt and appropriate medical treatment in the event of difficulties. The first subparagraph shall also apply to cosmetic products notified under Directive 76/768/EEC. 2. When the cosmetic product is placed on the market, the responsible person shall notify to the Commission the original labelling, and, where reasonably legible, a photograph of the corresponding packaging. 3. As from 11 July 2013, a distributor who makes available in a Member State a cosmetic product already placed on the market in another Member State and translates, on his own initiative, any element of the labelling of that product in order to comply with national law, shall submit, by electronic means, the following information to the Commission: (a) the category of cosmetic product, its name in the Member State of dispatch and its name in the Member State in which it is made available, enabling its specific identification; (b) the Member State in which the cosmetic product is made available; (c) his name and address; (d) the name and address of the responsible person where the product information file is made readily accessible.. 4. Where a cosmetic product has been placed on the market before 11 July 2013 but is no longer placed on the market as from that date, and a distributor introduces that product in a Member State after that date, that distributor shall communicate the following to the responsible person: (a) the category of cosmetic product, its name in the Member State of dispatch and its name in the Member State in which it is made available, enabling its specific identification; (b) the Member State in which the cosmetic product is made available; (c) his name and address. On the basis of that communication, the responsible person shall submit to the Commission, by electronic means, the information referred to in paragraph 1 of this Article, where notifications according to Article 7(3) and Article 7a (4) of Directive 76/768/EEC have not been carried out in the Member State in which the cosmetic product is made available. 5. The Commission shall, without delay, make the information referred to in points (a) to (g) of paragraph 1, and in paragraphs 2 and 3 available electronically to all competent authorities. That information may be used by competent authorities only for the purposes of market surveillance, market analysis, evaluation and consumer information in the context of Articles 25, 26 and 27. 6. The Commission shall, without delay, make the information referred to in paragraphs 1, 2 and 3 available electronically to poison centres or similar bodies, where such centres or bodies have been established by Member States. That information may be used by those bodies only for the purposes of medical treatment. 7. Where any of the information set out in paragraphs 1, 3 and 4 changes, the responsible person or the distributor shall provide an update without delay. 8. The Commission may, taking into account technical and scientific progress and specific needs related to market surveillance, amend paragraphs 1 to 7 by adding requirements. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). CHAPTER IV RESTRICTIONS FOR CERTAIN SUBSTANCES Article 14 Restrictions for substances listed in the Annexes 1. Without prejudice to Article 3, cosmetic products shall not contain any of the following: (a) prohibited substances  prohibited substances listed in Annex II; (b) restricted substances  restricted substances which are not used in accordance with the restrictions laid down in Annex III; (c) colorants (i) colorants other than those listed in Annex IV and colorants which are listed there but not used in accordance with the conditions laid down in that Annex, except for hair colouring products referred to in paragraph 2; (ii) without prejudice to points (b), (d)(i) and (e)(i), substances which are listed in Annex IV but which are not intended to be used as colorants, and which are not used in accordance with the conditions laid down in that Annex; (d) preservatives (i) preservatives other than those listed in Annex V and preservatives which are listed there but not used in accordance with the conditions laid down in that Annex; (ii) without prejudice to points (b), (c)(i) and (e)(i), substances listed in Annex V but which are not intended to be used as preservatives, and which are not used in accordance with the conditions laid down in that Annex; (e) UV-filters (i) UV-filters other than those listed in Annex VI and UV-filters which are listed there but not used in accordance with the conditions laid down in that Annex; (ii) without prejudice to points (b), (c)(i) and (d)(i), substances listed in Annex VI but which are not intended to be used as UV-filters and which are not used in accordance with the conditions laid down in that Annex. 2. Subject to a decision of the Commission to extend the scope of Annex IV to hair colouring products, such products shall not contain colorants intended to colour the hair, other than those listed in Annex IV and colorants intended to colour the hair which are listed there but not used in accordance with the conditions laid down in that Annex. The decision of the Commission referred to in the first subparagraph, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). Article 15 Substances classified as CMR substances 1. The use in cosmetic products of substances classified as CMR substances, of category 2, under Part 3 of Annex VI to Regulation (EC) No 1272/2008 shall be prohibited. However, a substance classified in category 2 may be used in cosmetic products where the substance has been evaluated by the SCCS and found safe for use in cosmetic products. To these ends the Commission shall adopt the necessary measures in accordance with the regulatory procedure with scrutiny referred to in Article 32(3) of this Regulation. 2. The use in cosmetic products of substances classified as CMR substances, of category 1A or 1B under Part 3 of Annex VI to Regulation (EC) No 1272/2008 shall be prohibited. However, such substances may be used in cosmetic products by way of exception where, subsequent to their classification as CMR substances of category 1A or 1B under Part 3 of Annex VI to Regulation (EC) No 1272/2008, all of the following conditions are fulfilled: (a) they comply with the food safety requirements as defined in Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (14); (b) there are no suitable alternative substances available, as documented in an analysis of alternatives; (c) the application is made for a particular use of the product category with a known exposure; and (d) they have been evaluated and found safe by the SCCS for use in cosmetic products, in particular in view of exposure to these products and taking into consideration the overall exposure from other sources, taking particular account of vulnerable population groups. Specific labelling in order to avoid misuse of the cosmetic product shall be provided in accordance with Article 3 of this Regulation, taking into account possible risks linked to the presence of hazardous substances and the routes of exposure. In order to implement this paragraph, the Commission shall amend the Annexes to this Regulation in accordance with the regulatory procedure with scrutiny referred to in Article 32(3) of this Regulation within 15 months of the inclusion of the substances concerned in Part 3 of Annex VI to Regulation (EC) No 1272/2008. On imperative grounds of urgency, the Commission may use the urgency procedure referred to in Article 32(4) of this Regulation. The Commission shall mandate the SCCS to re-evaluate those substances as soon as safety concerns arise, and at the latest five years after their inclusion in Annexes III to VI to this Regulation, and at least every subsequent five years. 3. By 11 January 2012, the Commission shall ensure that appropriate guidance is developed with the aim of enabling a harmonised approach to the development and use of overall exposure estimates in assessing the safe use of CMR substances. This guidance shall be developed in consultation with the SCCS, the ECHA, the EFSA and other relevant stakeholders, drawing, as appropriate, on relevant best practice. 4. When Community or internationally agreed criteria for identifying substances with endocrine-disrupting properties are available, or at the latest on 11 January 2015, the Commission shall review this Regulation with regard to substances with endocrine-disrupting properties. Article 16 Nanomaterials 1. For every cosmetic product that contains nanomaterials, a high level of protection of human health shall be ensured. 2. The provisions of this Article do not apply to nanomaterials used as colorants, UV-filters or preservatives regulated under Article 14, unless expressly specified. 3. In addition to the notification under Article 13, cosmetic products containing nanomaterials shall be notified to the Commission by the responsible person by electronic means six months prior to being placed on the market, except where they have already been placed on the market by the same responsible person before 11 January 2013. In the latter case, cosmetic products containing nanomaterials placed on the market shall be notified to the Commission by the responsible person between 11 January 2013 and 11 July 2013 by electronic means, in addition to the notification in Article 13. The first and the second subparagraphs shall not apply to cosmetic products containing nanomaterials that are in conformity with the requirements set out in Annex III. The information notified to the Commission shall contain at least the following: (a) the identification of the nanomaterial including its chemical name (IUPAC) and other descriptors as specified in point 2 of the Preamble to Annexes II to VI; (b) the specification of the nanomaterial including size of particles, physical and chemical properties; (c) an estimate of the quantity of nanomaterial contained in cosmetic products intended to be placed on the market per year; (d) the toxicological profile of the nanomaterial; (e) the safety data of the nanomaterial relating to the category of cosmetic product, as used in such products; (f) the reasonably foreseeable exposure conditions. The responsible person may designate another legal or natural person by written mandate for the notification of nanomaterials and shall inform the Commission thereof. The Commission shall provide a reference number for the submission of the toxicological profile, which may substitute the information to be notified under point (d). 4. In the event that the Commission has concerns regarding the safety of a nanomaterial, the Commission shall, without delay, request the SCCS to give its opinion on the safety of such nanomaterial for use in the relevant categories of cosmetic products and on the reasonably foreseeable exposure conditions. The Commission shall make this information public. The SCCS shall deliver its opinion within six months of the Commission's request. Where the SCCS finds that any necessary data is lacking, the Commission shall request the responsible person to provide such data within an explicitly stated reasonable time, which shall not be extended. The SCCS shall deliver its final opinion within six months of submission of additional data. The opinion of the SCCS shall be made publicly available. 5. The Commission may, at any time, invoke the procedure in paragraph 4 where it has any safety concerns, for example due to new information supplied by a third party. 6. Taking into account the opinion of the SCCS, and where there is a potential risk to human health, including when there is insufficient data, the Commission may amend Annexes II and III. 7. The Commission may, taking into account technical and scientific progress, amend paragraph 3 by adding requirements. 8. The measures, referred to in paragraphs 6 and 7, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). 9. On imperative grounds of urgency the Commission may use the procedure referred to in Article 32(4). 10. The following information shall be made available by the Commission: (a) By 11 January 2014, the Commission shall make available a catalogue of all nanomaterials used in cosmetic products placed on the market, including those used as colorants, UV-filters and preservatives in a separate section, indicating the categories of cosmetic products and the reasonably foreseeable exposure conditions. This catalogue shall be regularly updated thereafter and be made publicly available. (b) The Commission shall submit to the European Parliament and the Council an annual status report, which will give information on developments in the use of nanomaterials in cosmetic products within the Community, including those used as colorants, UV-filters and preservatives in a separate section. The first report shall be presented by 11 July 2014 The report update shall summarise, in particular, the new nanomaterials in new categories of cosmetic products, the number of notifications, the progress made in developing nano-specific assessment methods and safety assessment guides, and information on international cooperation programmes. 11. The Commission shall regularly review the provisions of this Regulation concerning nanomaterials in the light of scientific progress and shall, where necessary, propose suitable amendments to those provisions. The first review shall be undertaken by 11 July 2018. Article 17 Traces of prohibited substances The non-intended presence of a small quantity of a prohibited substance, stemming from impurities of natural or synthetic ingredients, the manufacturing process, storage, migration from packaging, which is technically unavoidable in good manufacturing practice, shall be permitted provided that such presence is in conformity with Article 3. CHAPTER V ANIMAL TESTING Article 18 Animal testing 1. Without prejudice to the general obligations deriving from Article 3, the following shall be prohibited: (a) the placing on the market of cosmetic products where the final formulation, in order to meet the requirements of this Regulation, has been the subject of animal testing using a method other than an alternative method after such alternative method has been validated and adopted at Community level with due regard to the development of validation within the OECD; (b) the placing on the market of cosmetic products containing ingredients or combinations of ingredients which, in order to meet the requirements of this Regulation, have been the subject of animal testing using a method other than an alternative method after such alternative method has been validated and adopted at Community level with due regard to the development of validation within the OECD; (c) the performance within the Community of animal testing of finished cosmetic products in order to meet the requirements of this Regulation; (d) the performance within the Community of animal testing of ingredients or combinations of ingredients in order to meet the requirements of this Regulation, after the date on which such tests are required to be replaced by one or more validated alternative methods listed in Commission Regulation (EC) No 440/2008 of 30 May 2008 laying down test methods pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (15) or in Annex VIII to this Regulation. 2. The Commission, after consulting the SCCS and the European Centre for the Validation of Alternative Methods (ECVAM) and with due regard to the development of validation within the OECD, has established timetables for the implementation of the provisions under points (a), (b) and (d) of paragraph 1, including deadlines for the phasing-out of the various tests. The timetables were made available to the public on 1 October 2004 and sent to the European Parliament and the Council. The period for implementation was limited to 11 March 2009 in relation to points (a), (b) and (d) of paragraph 1. In relation to the tests concerning repeated-dose toxicity, reproductive toxicity and toxicokinetics, for which there are no alternatives yet under consideration, the period for implementation of paragraph 1(a) and (b) shall be limited to 11 March 2013. The Commission shall study possible technical difficulties in complying with the ban in relation to tests, in particular those concerning repeated-dose toxicity, reproductive toxicity and toxicokinetics, for which there are no alternatives yet under consideration. Information about the provisional and final results of these studies forms part of the yearly reports presented pursuant to Article 35. On the basis of these annual reports, the timetables established as referred to in the first subparagraph, could be adapted up to 11 March 2009 in relation to the first subparagraph and may be adapted up to 11 March 2013 in relation to the second subparagraph and after consultation of the entities referred to in the first subparagraph. The Commission shall study progress and compliance with the deadlines as well as possible technical difficulties in complying with the ban. Information about the provisional and final results of the Commission studies forms part of the yearly reports presented pursuant to Article 35. If these studies conclude, at the latest two years prior to the end of the maximum period referred to in the second subparagraph, that for technical reasons one or more tests referred to in that subparagraph will not be developed and validated before the expiry of the period referred to therein it shall inform the European Parliament and the Council and shall put forward a legislative proposal in accordance with Article 251 of the Treaty. In exceptional circumstances, where serious concerns arise as regards the safety of an existing cosmetic ingredient, a Member State may request the Commission to grant a derogation from paragraph 1. The request shall contain an evaluation of the situation and indicate the measures necessary. On this basis, the Commission may, after consulting the SCCS and by means of a reasoned decision, authorise the derogation. That authorisation shall lay down the conditions associated with this derogation in terms of specific objectives, duration and reporting of the results. A derogation shall be granted only where: (a) the ingredient is in wide use and cannot be replaced by another ingredient capable of performing a similar function; (b) the specific human health problem is substantiated and the need to conduct animal tests is justified and is supported by a detailed research protocol proposed as the basis for the evaluation. The decision on the authorisation, the conditions associated with it and the final result achieved shall be part of the annual report presented by the Commission in accordance with Article 35. The measures referred to in the sixth subparagraph, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). 3. For the purposes of this Article and Article 20: (a) finished cosmetic product means the cosmetic product in its final formulation, as placed on the market and made available to the end user, or its prototype; (b) prototype means a first model or design that has not been produced in batches, and from which the finished cosmetic product is copied or finally developed. CHAPTER VI CONSUMER INFORMATION Article 19 Labelling 1. Without prejudice to other provisions in this Article, cosmetic products shall be made available on the market only where the container and packaging of cosmetic products bear the following information in indelible, easily legible and visible lettering: (a) the name or registered name and the address of the responsible person. Such information may be abbreviated in so far as the abbreviation makes it possible to identify that person and his address. If several addresses are indicated, the one where the responsible person makes readily available the product information file shall be highlighted. The country of origin shall be specified for imported cosmetic products; (b) the nominal content at the time of packaging, given by weight or by volume, except in the case of packaging containing less than five grams or five millilitres, free samples and single-application packs; for pre-packages normally sold as a number of items, for which details of weight or volume are not significant, the content need not be given provided the number of items appears on the packaging. This information need not be given if the number of items is easy to see from the outside or if the product is normally only sold individually; (c) the date until which the cosmetic product, stored under appropriate conditions, will continue to fulfil its initial function and, in particular, will remain in conformity with Article 3 (date of minimum durability). The date itself or details of where it appears on the packaging shall be preceded by the symbol shown in point 3 of Annex VII or the words: best used before the end of. The date of minimum durability shall be clearly expressed and shall consist of either the month and year or the day, month and year, in that order. If necessary, this information shall be supplemented by an indication of the conditions which must be satisfied to guarantee the stated durability. Indication of the date of minimum durability shall not be mandatory for cosmetic products with a minimum durability of more than 30 months. For such products, there shall be an indication of the period of time after opening for which the product is safe and can be used without any harm to the consumer. This information shall be indicated, except where the concept of durability after opening is not relevant, by the symbol shown in point 2 of Annex VII followed by the period (in months and/or years); (d) particular precautions to be observed in use, and at least those listed in Annexes III to VI and any special precautionary information on cosmetic products for professional use; (e) the batch number of manufacture or the reference for identifying the cosmetic product. Where this is impossible for practical reasons because the cosmetic products are too small, such information need appear only on the packaging; (f) the function of the cosmetic product, unless it is clear from its presentation; (g) a list of ingredients. This information may be indicated on the packaging alone. The list shall be preceded by the term ingredients. For the purpose of this Article, an ingredient means any substance or mixture intentionally used in the cosmetic product during the process of manufacturing. The following shall not, however, be regarded as ingredients: (i) impurities in the raw materials used; (ii) subsidiary technical materials used in the mixture but not present in the final product. Perfume and aromatic compositions and their raw materials shall be referred to by the terms parfum or aroma. Moreover, the presence of substances, the mention of which is required under the column Other in Annex III, shall be indicated in the list of ingredients in addition to the terms parfum or aroma. The list of ingredients shall be established in descending order of weight of the ingredients at the time they are added to the cosmetic product. Ingredients in concentrations of less than 1 % may be listed in any order after those in concentrations of more than 1 %. All ingredients present in the form of nanomaterials shall be clearly indicated in the list of ingredients. The names of such ingredients shall be followed by the word nano in brackets. Colorants other than colorants intended to colour the hair may be listed in any order after the other cosmetic ingredients. For decorative cosmetic products marketed in several colour shades, all colorants other than colorants intended to colour the hair used in the range may be listed, provided that the words may contain or the symbol +/- are added. The CI (Colour Index) nomenclature shall be used, where applicable. 2. Where it is impossible for practical reasons to label the information mentioned in points (d) and (g) of paragraph 1 as provided, the following applies:  the information shall be mentioned on an enclosed or attached leaflet, label, tape, tag or card;  unless impracticable, this information shall be referred to by abbreviated information or the symbol given in point 1 of Annex VII, which must appear on the container or packaging for the information referred in point (d) of paragraph 1 and on packaging for the information referred in point (g) of paragraph 1. 3. In the case of soap, bath balls and other small products where it is impossible for practical reasons for the information referred to in point (g) of paragraph 1 to appear on a label, tag, tape or card or in an enclosed leaflet, this information shall appear on a notice in immediate proximity to the container in which the cosmetic product is exposed for sale. 4. For cosmetic products that are not pre-packaged, are packaged at the point of sale at the purchaser's request, or are pre-packaged for immediate sale, Member States shall adopt detailed rules for indication of the information referred to in paragraph 1. 5. The language of the information mentioned in points (b), (c), (d) and (f) of paragraph 1 and in paragraphs (2), (3) and (4) shall be determined by the law of the Member States in which the product is made available to the end user. 6. The information mentioned in point (g) of paragraph 1 shall be expressed by using the common ingredient name set out in the glossary provided for in Article 33. In the absence of a common ingredient name, a term as contained in a generally accepted nomenclature shall be used. Article 20 Product claims 1. In the labelling, making available on the market and advertising of cosmetic products, text, names, trade marks, pictures and figurative or other signs shall not be used to imply that these products have characteristics or functions which they do not have. 2. The Commission shall, in cooperation with Member States, establish an action plan regarding claims used and fix priorities for determining common criteria justifying the use of a claim. After consulting the SCCS or other relevant authorities, the Commission shall adopt a list of common criteria for claims which may be used in respect of cosmetic products, in accordance with the regulatory procedure with scrutiny referred to in Article 32(3) of this Regulation, taking into account the provisions of Directive 2005/29/EC. By 11 July 2016, the Commission shall submit to the European Parliament and the Council a report regarding the use of claims on the basis of the common criteria adopted under the second subparagraph. If the report concludes that claims used in respect of cosmetic products are not in conformity with the common criteria, the Commission shall take appropriate measures to ensure compliance in cooperation with the Member States. 3. The responsible person may refer, on the product packaging or in any document, notice, label, ring or collar accompanying or referring to the cosmetic product, to the fact that no animal tests have been carried out only if the manufacturer and his suppliers have not carried out or commissioned any animal tests on the finished cosmetic product, or its prototype, or any of the ingredients contained in it, or used any ingredients that have been tested on animals by others for the purpose of developing new cosmetic products. Article 21 Access to information for the public Without prejudice to the protection, in particular, of commercial secrecy and of intellectual property rights, the responsible person shall ensure that the qualitative and quantitative composition of the cosmetic product and, in the case of perfume and aromatic compositions, the name and code number of the composition and the identity of the supplier, as well as existing data on undesirable effects and serious undesirable effects resulting from use of the cosmetic product are made easily accessible to the public by any appropriate means. The quantitative information regarding composition of the cosmetic product required to be made publicly accessible shall be limited to hazardous substances in accordance with Article 3 of Regulation (EC) No 1272/2008. CHAPTER VII MARKET SURVEILLANCE Article 22 In-market control Member States shall monitor compliance with this Regulation via in-market controls of the cosmetic products made available on the market. They shall perform appropriate checks of cosmetic products and checks on the economic operators on an adequate scale, through the product information file and, where appropriate, physical and laboratory checks on the basis of adequate samples. Member States shall also monitor compliance with the principles of good manufacturing practices. Member States shall entrust to market surveillance authorities the necessary powers, resources and knowledge in order for those authorities to properly perform their tasks. Member States shall periodically review and assess the functioning of their surveillance activities. Such reviews and assessments shall be carried out at least every four years and the results thereof shall be communicated to the other Member States and the Commission and be made available to the public, by way of electronic communication and, where appropriate, by other means. Article 23 Communication of serious undesirable effects 1. In the event of serious undesirable effects, the responsible person and distributors shall without delay notify the following to the competent authority of the Member State where the serious undesirable effect occurred: (a) all serious undesirable effects which are known to him or which may reasonably be expected to be known to him; (b) the name of the cosmetic product concerned, enabling its specific identification; (c) the corrective measures taken by him, if any. 2. Where the responsible person reports serious undesirable effects to the competent authority of the Member State where the effect occurred, that competent authority shall immediately transmit the information referred to in paragraph 1 to the competent authorities of the other Member States. 3. Where distributors report serious undesirable effects to the competent authority of the Member State where the effect occurred, that competent authority shall immediately transmit the information referred to in paragraph 1 to the competent authorities of the other Member States and to the responsible person. 4. Where end users or health professionals report serious undesirable effects to the competent authority of the Member State where the effect occurred, that competent authority shall immediately transmit the information on the cosmetic product concerned to the competent authorities of the other Member States and to the responsible person. 5. Competent authorities may use the information referred to in this Article for the purposes of in-market surveillance, market analysis, evaluation and consumer information in the context of Articles 25, 26 and 27. Article 24 Information on substances In the event of serious doubt regarding the safety of any substance contained in cosmetic products, the competent authority of a Member State in which a product containing such a substance is made available on the market may by reasoned request require the responsible person to submit a list of all cosmetic products for which he is responsible and which contain this substance. The list shall indicate the concentration of this substance in the cosmetic products. Competent authorities may use the information referred to in this Article for the purposes of in-market surveillance, market analysis, evaluation and consumer information in the context of Articles 25, 26 and 27. CHAPTER VIII NON-COMPLIANCE, SAFEGUARD CLAUSE Article 25 Non-compliance by the responsible person 1. Without prejudice to paragraph 4, competent authorities shall require the responsible person to take all appropriate measures, including corrective actions bringing the cosmetic product into conformity, the withdrawal of the product from the market or its recall, within an expressly mentioned time limit, commensurate with the nature of the risk, where there is non-compliance with any of the following: (a) the good manufacturing practice referred to in Article 8; (b) the safety assessment referred to in Article 10; (c) the requirements for the product information file referred to in Article 11; (d) the provisions on sampling and analysis referred to in Article 12; (e) the notification requirements referred to in Articles 13 and 16; (f) the restrictions for substances referred to in Articles 14, 15 and 17; (g) the animal testing requirements referred to in Article 18; (h) the labelling requirements referred to in Article 19(1), (2), (5) and (6); (i) the requirements related to product claims set out in Article 20; (j) the access to information for the public referred to in Article 21; (k) the communication of serious undesirable effects referred to in Article 23; (l) the information requirements on substances referred to in Article 24. 2. Where applicable, a competent authority shall inform the competent authority of the Member State in which the responsible person is established of the measures which it has required the responsible person to take. 3. The responsible person shall ensure that the measures referred to in paragraph 1 are taken in respect of all the products concerned which are made available on the market throughout the Community. 4. In the case of serious risks to human health, where the competent authority considers that the non-compliance is not limited to the territory of the Member State in which the cosmetic product is made available on the market, it shall inform the Commission and the competent authorities of the other Member States of the measures which it has required the responsible person to take. 5. The competent authority shall take all appropriate measures to prohibit or restrict the making available on the market of the cosmetic product or to withdraw the product from the market or to recall it in the following cases: (a) where an immediate action is necessary in the event of serious risk to human health; or (b) where the responsible person does not take all appropriate measures within the time limit referred to in paragraph 1. In the event of serious risks to human health, that competent authority shall inform the Commission and the competent authorities of the other Member States, without delay, of the measures taken. 6. In the absence of a serious risk to human health, in the event that the responsible person does not take all appropriate measures, the competent authority shall without delay inform the competent authority of the Member State in which the responsible person is established of the measures taken. 7. For the purposes of paragraphs 4 and 5 of this Article, the information exchange system provided for in Article 12(1) of Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (16) shall be used. Article 12(2), (3) and (4) of Directive 2001/95/EC and Article 23 of Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products (17) shall also apply. Article 26 Non-compliance by distributors Competent authorities shall require distributors to take all appropriate measures, including corrective actions bringing the cosmetic product into conformity, the withdrawal of the product from the market or its recall, within a given reasonable time limit, commensurate with the nature of the risk, where there is non-compliance with obligations laid down in Article 6. Article 27 Safeguard clause 1. In the case of products meeting the requirements listed in Article 25(1), where a competent authority ascertains, or has reasonable grounds for concern, that a cosmetic product or products made available on the market present or could present a serious risk to human health, it shall take all appropriate provisional measures in order to ensure that the product or products concerned are withdrawn, recalled or their availability is otherwise restricted. 2. The competent authority shall immediately communicate to the Commission and the competent authorities of the other Member States the measures taken and any supporting data. For the purposes of the first subparagraph, the information exchange system provided for in Article 12(1) of Directive 2001/95/EC shall be used. Article 12(2), (3) and (4) of Directive 2001/95/EC shall apply. 3. The Commission shall determine, as soon as possible, whether the provisional measures referred to in paragraph 1 are justified or not. For that purpose it shall, whenever possible, consult the interested parties, the Member States and the SCCS. 4. Where the provisional measures are justified, Article 31(1) shall apply. 5. Where the provisional measures are not justified the Commission shall inform the Member States thereof and the competent authority concerned shall repeal the provisional measures in question. Article 28 Good administrative practices 1. Any decision taken pursuant to Articles 25 and 27 shall state the exact grounds on which it is based. It shall be notified by the competent authority without delay to the responsible person, who shall at the same time be informed of the remedies available to him under the law of the Member State concerned and of the time limits to which remedies are subject. 2. Except in the case where immediate action is necessary for reasons of serious risk to human health, the responsible person shall have the opportunity to put forward his viewpoint before any decision is taken. 3. Where applicable, the provisions mentioned in paragraphs 1 and 2 shall apply with regard to the distributor for any decisions taken pursuant to Articles 26 and 27. CHAPTER IX ADMINISTRATIVE COOPERATION Article 29 Cooperation between competent authorities 1. The competent authorities of the Member States shall cooperate with each other and with the Commission to ensure the proper application and due enforcement of this Regulation and shall transmit to each other all information necessary with a view to applying this Regulation uniformly. 2. The Commission shall provide for the organisation of an exchange of experience between the competent authorities in order to coordinate the uniform application of this Regulation. 3. Cooperation may be part of initiatives developed at international level. Article 30 Cooperation regarding verification of product information files The competent authority of any Member State where the cosmetic product is made available may request the competent authority of the Member State where the product information file is made readily accessible to verify whether the product information file satisfies the requirements referred to in Article 11(2) and whether the information set out therein provides evidence of the safety of the cosmetic product. The requesting competent authority shall provide a motivation for the request. Upon that request, the competent authority requested shall, without undue delay and taking into account the degree of urgency, carry out the verification and shall inform the requesting competent authority of its findings. CHAPTER X IMPLEMENTING MEASURES, FINAL PROVISIONS Article 31 Amendment of the Annexes 1. Where there is a potential risk to human health, arising from the use of substances in cosmetic products, which needs to be addressed on a Community-wide basis, the Commission may, after consulting the SCCS, amend Annexes II to VI accordingly. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). On imperative grounds of urgency, the Commission may use the urgency procedure referred to in Article 32(4). 2. The Commission may, after consulting the SCCS, amend Annexes III to VI and VIII for the purposes of adapting them to technical and scientific progress. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). 3. Where it appears necessary, in order to ensure the safety of cosmetic products placed on the market, the Commission may, after consulting the SCCS, amend Annex I. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(3). Article 32 Committee procedure 1. The Commission shall be assisted by the Standing Committee on Cosmetic Products. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply having regard to the provisions of Article 8 thereof. Article 33 Glossary of common ingredient names The Commission shall compile and update a glossary of common ingredient names. To this end, the Commission shall take account of internationally recognised nomenclatures including the International Nomenclature of Cosmetic Ingredients (INCI). That glossary shall not constitute a list of the substances authorised for use in cosmetic products. The common ingredient name shall be applied for the purpose of labelling cosmetic products placed on the market at the latest twelve months after publication of the glossary in the Official Journal of the European Union. Article 34 Competent authorities, poison control centres or assimilated entities 1. Member States shall designate their national competent authorities. 2. Member States shall communicate the details of authorities referred to in paragraph 1 and of the poison centres and similar bodies referred to in Article 13(6) to the Commission. They shall communicate an update of these details as necessary. 3. The Commission shall compile and update a list of the authorities and bodies referred to in paragraph 2 and make it available to the public. Article 35 Annual report on animal testing Every year the Commission shall present a report to the European Parliament and the Council on: (1) progress made in the development, validation and legal acceptance of alternative methods. The report shall contain precise data on the number and type of experiments relating to cosmetic products carried out on animals. The Member States shall be obliged to collect that information in addition to collecting statistics as laid down by Directive 86/609/EEC. The Commission shall in particular ensure the development, validation and legal acceptance of alternative test methods which do not use live animals; (2) progress made by the Commission in its efforts to obtain acceptance by the OECD of alternative methods validated at Community level and recognition by third countries of the results of the safety tests carried out in the Community using alternative methods, in particular within the framework of cooperation agreements between the Community and these countries; (3) the manner in which the specific needs of small and medium-sized enterprises have been taken into account. Article 36 Formal objection against harmonised standards 1. When a Member State or the Commission considers that a harmonised standard does not entirely satisfy the requirements set out in the relevant provisions of this Regulation, the Commission or the Member State concerned shall bring the matter before the Committee set up by Article 5 of Directive 98/34/EC, giving its arguments. The Committee shall deliver its opinion without delay. 2. In the light of the Committee's opinion, the Commission shall decide to publish, not to publish, to publish with restriction, to maintain, to maintain with restriction or to withdraw the references to the harmonised standard concerned in the Official Journal of the European Union. 3. The Commission shall inform the Member States and the European standardisation body concerned. It shall, if necessary, request the revision of the harmonised standards concerned. Article 37 Penalties Member States shall lay down the provisions on penalties applicable for infringement of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. The Member States shall notify those provisions to the Commission by 11 July 2013 and shall notify it without delay of any subsequent amendment affecting them. Article 38 Repeal Directive 76/768/EEC is repealed with effect from 11 July 2013, with the exception of Article 4b which is repealed with effect from 1 December 2010. References to the repealed Directive shall be understood as references to this Regulation. This Regulation shall be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Part B of Annex IX. However, the competent authorities shall continue to keep available the information received pursuant to Article 7(3) and Article 7a(4) of Directive 76/768/EEC and responsible persons shall continue to keep readily accessible the information collected pursuant to Article 7a of that Directive until 11 July 2020. Article 39 Transitional provisions By way of derogation from Directive 76/768/EEC, cosmetic products which comply with this Regulation may be placed on the market before 11 July 2013. As from 11 January 2012, by way of derogation from Directive 76/768/EEC, notification carried out in accordance with Article 13 of this Regulation shall be considered to comply with Article 7(3) and Article 7a(4) of that Directive. Article 40 Entry into force and date of application 1. This Regulation shall enter into force on the [twentieth day after its publication in the Official Journal of the European Union 2. It shall apply from 11 July 2013, with the exception of:  Article 15(1) and (2) which shall apply from 1 December 2010, as well as Articles 14, 31 and 32 to the extent that they are necessary to apply Article 15(1) and (2); and  Article 16(3) second subparagraph, which shall apply from 11 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the European Parliament The President J. BUZEK For the Council The President B. ASK (1) OJ C 27, 3.2.2009, p. 34. (2) Opinion of the European Parliament of 24 March 2009 (not yet published in the Official Journal) and Council Decision of 20 November 2009. (3) OJ L 262, 27.9.1976, p. 169. (4) OJ L 396, 30.12.2006, p. 1. (5) OJ L 192, 11.7.1987, p. 49. (6) OJ L 196, 2.8.2003, p. 7. (7) OJ L 157, 30.4.2004, p. 45. (8) OJ L 241, 10.9.2008, p. 21. (9) OJ L 353, 31.12.2008, p. 1. (10) OJ L 358, 18.12.1986, p. 1. (11) OJ L 149, 11.6.2005, p. 22. (12) OJ L 184, 17.7.1999, p. 23. (13) OJ L 204, 21.7.1998, p. 37. (14) OJ L 31, 1.2.2002, p. 1. (15) OJ L 142, 31.5.2008, p. 1. (16) OJ L 11, 15.1.2002, p. 4. (17) OJ L 218, 13.8.2008, p. 30. ANNEX I COSMETIC PRODUCT SAFETY REPORT The cosmetic product safety report shall, as a minimum, contain the following: PART A  Cosmetic product safety information 1. Quantitative and qualitative composition of the cosmetic product The qualitative and quantitative composition of the cosmetic product, including chemical identity of the substances (incl. chemical name, INCI, CAS, EINECS/ELINCS, where possible) and their intended function. In the case of perfume and aromatic compositions, description of the name and code number of the composition and the identity of the supplier. 2. Physical/chemical characteristics and stability of the cosmetic product The physical and chemical characteristics of the substances or mixtures, as well as the cosmetic product. The stability of the cosmetics product under reasonably foreseeable storage conditions. 3. Microbiological quality The microbiological specifications of the substance or mixture and the cosmetic product. Particular attention shall be paid to cosmetics used around the eyes, on mucous membranes in general, on damaged skin, on children under three years of age, on elderly people and persons showing compromised immune responses. Results of preservation challenge test. 4. Impurities, traces, information about the packaging material The purity of the substances and mixtures. In the case of traces of prohibited substances, evidence for their technical unavoidability. The relevant characteristics of packaging material, in particular purity and stability. 5. Normal and reasonably foreseeable use The normal and reasonably foreseeable use of the product. The reasoning shall be justified in particular in the light of warnings and other explanations in the product labelling. 6. Exposure to the cosmetic product Data on the exposure to cosmetic product taking into consideration the findings under Section 5 in relation to 1) The site(s) of application; 2) The surface area(s) of application; 3) The amount of product applied; 4) The duration and frequency of use; 5) The normal and reasonably foreseeable exposure route(s); 6) The targeted (or exposed) population(s). Potential exposure of a specific population shall also be taken into account. The calculation of the exposure shall also take into consideration the toxicological effects to be considered (e.g. exposure might need to be calculated per unit area of skin or per unit of body weight). The possibility of secondary exposure by routes other than those resulting from direct application should also be considered (e.g. non-intended inhalation of sprays, non-intended ingestion of lip products, etc.). Particular consideration shall be given to any possible impacts on exposure due to particle sizes. 7. Exposure to the substances Data on the exposure to the substances contained in the cosmetic product for the relevant toxicological endpoints taking into account the information under Section 6. 8. Toxicological profile of the substances Without prejudice to Article 18, the toxicological profile of substance contained in the cosmetic product for all relevant toxicological endpoints. A particular focus on local toxicity evaluation (skin and eye irritation), skin sensitisation, and in the case of UV absorption photo-induced toxicity shall be made. All significant toxicological routes of absorption shall be considered as well as the systemic effects and margin of safety (MoS) based on a no observed adverse effects level (NOAEL) shall be calculated. The absence of these considerations shall be duly justified. Particular consideration shall be given to any possible impacts on the toxicological profile due to  particle sizes, including nanomaterials,  impurities of the substances and raw material used, and  interaction of substances. Any read-across shall be duly substantiated and justified. The source of information shall be clearly identified. 9. Undesirable effects and serious undesirable effects All available data on the undesirable effects and serious undesirable effects to the cosmetic product or, where relevant, other cosmetic products. This includes statistical data. 10. Information on the cosmetic product Other relevant information, e.g. existing studies from human volunteers or the duly confirmed and substantiated findings of risk assessments carried out in other relevant areas. PART B  Cosmetic product safety assessment 1. Assessment conclusion Statement on the safety of the cosmetic product in relation to Article 3. 2. Labelled warnings and instructions of use Statement on the need to label any particular warnings and instructions of use in accordance with Article 19(1)(d). 3. Reasoning Explanation of the scientific reasoning leading to the assessment conclusion set out under Section 1 and the statement set out under Section 2. This explanation shall be based on the descriptions set out under Part A. Where relevant, margins of safety shall be assessed and discussed. There shall be inter alia a specific assessment for cosmetic products intended for use on children under the age of three and for cosmetic products intended exclusively for use in external intimate hygiene. Possible interactions of the substances contained in the cosmetic product shall be assessed. The consideration and non-consideration of the different toxicological profiles shall be duly justified. Impacts of the stability on the safety of the cosmetic product shall be duly considered. 4. Assessor's credentials and approval of part B Name and address of the safety assessor. Proof of qualification of safety assessor. Date and signature of safety assessor. Preamble to Annexes II to VI (1) For the purposes of the Annexes II to VI: (a) Rinse-off product means a cosmetic product which is intended to be removed after application on the skin, the hair or the mucous membranes; (b) Leave-on product means a cosmetic product which is intended to stay in prolonged contact with the skin, the hair or the mucous membranes; (c) Hair product means a cosmetic product which is intended to be applied on the hair of head or face, except eye lashes; (d) Skin product means a cosmetic product which is intended to be applied on the skin; (e) Lip product means a cosmetic product which is intended to be applied on the lips; (f) Face product means a cosmetic product which is intended to be applied on the skin of the face; (g) Nail product means a cosmetic product which is intended to be applied on nails; (h) Oral product means a cosmetic product which is intended to be applied on teeth or the mucous membranes of the oral cavity; (i) Product applied on mucous membranes means a cosmetic product which is intended to be applied on the mucous membranes  of the oral cavity,  on the rim of the eyes,  or of the external genital organs; (j) Eye product means a cosmetic product which is intended to be applied in the vicinity of the eyes; (k) Professional use means the application and use of cosmetic products by persons in the exercise of their professional activity. (2) In order to facilitate substance identification, the following descriptors are used:  The Non-proprietary Names (INN) for pharmaceutical products, WHO, Geneva, August 1975;  The Chemical Abstracts Service numbers (CAS);  The EC number which correspond to either the European Inventory of Existing Commercial chemical Substances (EINECS) numbers or the European List of Notified Chemical Substances (ELINCS) numbers or the registration number given under Regulation (EC) No 1907/2006;  The XAN which is the name approved by specific country (X), e.g. USAN which correspond to the United State approved name;  The name in the glossary of common ingredient names referred to in Article 33 of this Regulation. (3) Substances listed in Annexes III to VI do not cover nanomaterials, except where specifically mentioned. ANNEX II LIST OF SUBSTANCES PROHIBITED IN COSMETIC PRODUCTS Reference number Substance identification Chemical name/INN CAS number EC number a b c d 1 N-(5-Chlorobenzoxazol-2-yl)acetamide 35783-57-4 2 (2-Acetoxyethyl)trimethylammonium hydroxide (Acetylcholine) and its salts 51-84-3 200-128-9 3 Deanol aceglumate (INN) 3342-61-8 222-085-5 4 Spironolactone (INN) 52-01-7 200-133-6 5 [4-(4-Hydroxy-3-iodophenoxy)-3,5-diiodophenyl]acetic acid (Tiratricol (INN)) and its salts 51-24-1 200-086-1 6 Methotrexate (INN) 59-05-2 200-413-8 7 Aminocaproic acid (INN) and its salts 60-32-2 200-469-3 8 Cinchophen (INN), its salts, derivatives and salts of these derivatives 132-60-5 205-067-1 9 Thyropropic acid (INN) and its salts 51-26-3 10 Trichloroacetic acid 76-03-9 200-927-2 11 Aconitum napellus L. (leaves, roots and galenical preparations) 84603-50-9 283-252-6 12 Aconitine (principal alkaloid of Aconitum napellus L.) and its salts 302-27-2 206-121-7 13 Adonis vernalis L. and its preparations 84649-73-0 283-458-6 14 Epinephrine (INN) 51-43-4 200-098-7 15 Rauwolfia serpentina L., alkaloids and their salts 90106-13-1 290-234-1 16 Alkyne alcohols, their esters, ethers and salts 17 Isoprenaline (INN) 7683-59-2 231-687-7 18 Allyl isothiocyanate 57-06-7 200-309-2 19 Alloclamide (INN) and its salts 5486-77-1 20 Nalorphine (INN), its salts and ethers 62-67-9 200-546-1 21 Sympathicomimetic amines acting on the central nervous system: any substance contained in the first list of medicaments which are subject to medical prescription and are referred to in resolution AP (69) 2 of the Council of Europe 300-62-9 206-096-2 22 Aniline, its salts and its halogenated and sulphonated derivatives 62-53-3 200-539-3 23 Betoxycaine (INN) and its salts 3818-62-0 24 Zoxazolamine (INN) 61-80-3 200-519-4 25 Procainamide (INN), its salts and derivatives 51-06-9 200-078-8 26 Benzidine 92-87-5 202-199-1 27 Tuaminoheptane (INN), its isomers and salts 123-82-0 204-655-5 28 Octodrine (INN) and its salts 543-82-8 208-851-1 29 2-Amino-1,2-bis(4-methoxyphenyl)ethanol and its salts 530-34-7 30 1,3-Dimethylpentylamine and its salts 105-41-9 203-296-1 31 4-Aminosalicylic acid and its salts 65-49-6 200-613-5 32 Toluidines, their isomers, salts and halogenated and sulphonated derivatives 26915-12-8 248-105-2 33 Xylidines, their isomers, salts and halogenated and sulphonated derivatives 1300-73-8 215-091-4 34 Imperatorin (9-(3-methylbut-2-enyloxy)furo[3,2-g]chromen-7-one) 482-44-0 207-581-1 35 Ammi majus L. and its galenical preparations 90320-46-0 291-072-4 36 2,3-Dichloro-2-methylbutane 507-45-9 37 Substances with androgenic effect 38 Anthracene oil 120-12-7 204-371-1 39 Antibiotics 40 Antimony and its compounds 7440-36-0 231-146-5 41 Apocynum cannabinum L. and its preparations 84603-51-0 283-253-1 42 Apomorphine ((R) 5,6,6a,7-tetrahydro-6-methyl-4H-dibenzo[de,g]quinoline-10,11-diol) and its salts 58-00-4 200-360-0 43 Arsenic and its compounds 7440-38-2 231-148-6 44 Atropa belladonna L. and its preparations 8007-93-0 232-365-9 45 Atropine, its salts and derivatives 51-55-8 200-104-8 46 Barium salts, with the exception of barium sulphide under the conditions laid down in Annex III, and of barium sulfate, lakes, salts and pigments prepared from colouring agents when listed in Annex IV 47 Benzene 71-43-2 200-753-7 48 Benzimidazol-2(3H)-one 615-16-7 210-412-4 49 Benzazepines and benzodiazepines 12794-10-4 50 1-Dimethylaminomethyl-1-methylpropyl benzoate (amylocaine) and its salts 644-26-8 211-411-1 51 2,2,6-Trimethyl-4-piperidyl benzoate (eucaine) and its salts 500-34-5 52 Isocarboxazid (INN) 59-63-2 200-438-4 53 Bendroflumethiazide (INN) and its derivatives 73-48-3 200-800-1 54 Beryllium and its compounds 7440-41-7 231-150-7 55 Bromine, elemental 7726-95-6 231-778-1 56 Bretylium tosilate (INN) 61-75-6 200-516-8 57 Carbromal (INN) 77-65-6 201-046-6 58 Bromisoval (INN) 496-67-3 207-825-7 59 Brompheniramine (INN) and its salts 86-22-6 201-657-8 60 Benzilonium bromide (INN) 1050-48-2 213-885-5 61 Tetrylammonium bromide (INN) 71-91-0 200-769-4 62 Brucine 357-57-3 206-614-7 63 Tetracaine (INN) and its salts 94-24-6 202-316-6 64 Mofebutazone (INN) 2210-63-1 218-641-1 65 Tolbutamide (INN) 64-77-7 200-594-3 66 Carbutamide (INN) 339-43-5 206-424-4 67 Phenylbutazone (INN) 50-33-9 200-029-0 68 Cadmium and its compounds 7440-43-9 231-152-8 69 Cantharides, Cantharis vesicatoria 92457-17-5 296-298-7 70 Cantharidine 56-25-7 200-263-3 71 Phenprobamate (INN) 673-31-4 211-606-1 72 Nitroderivatives of carbazole 73 Carbon disulphide 75-15-0 200-843-6 74 Catalase 9001-05-2 232-577-1 75 Cephaeline and its salts 483-17-0 207-591-6 76 Chenopodium ambrosioides L. (essential oil) 8006-99-3 77 2,2,2-Trichloroethane-1,1-diol 302-17-0 206-117-5 78 Chlorine 7782-50-5 231-959-5 79 Chlorpropamide (INN) 94-20-2 202-314-5 80 Moved or deleted 81 4-Phenylazophenylene-1,3-diamine citrate hydrochloride (chrysoidine citrate hydrochloride) 5909-04-6 82 Chlorzoxazone (INN) 95-25-0 202-403-9 83 2-Chloro-6-methylpyrimidin-4-yldimethylamine (crimidine-ISO) 535-89-7 208-622-6 84 Chlorprothixene (INN) and its salts 113-59-7 204-032-8 85 Clofenamide (INN) 671-95-4 211-588-5 86 N,N-bis(2-chloroethyl)methylamine N-oxide and its salts 126-85-2 87 Chlormethine (INN) and its salts 51-75-2 200-120-5 88 Cyclophosphamide (INN) and its salts 50-18-0 200-015-4 89 Mannomustine (INN) and its salts 576-68-1 209-404-3 90 Butanilicaine (INN) and its salts 3785-21-5 91 Chlormezanone (INN) 80-77-3 201-307-4 92 Triparanol (INN) 78-41-1 201-115-0 93 2-[2(4-Chlorophenyl)-2-phenylacetyl]indane-1,3-dione (chlorophacinone-ISO) 3691-35-8 223-003-0 94 Chlorphenoxamine (INN) 77-38-3 95 Phenaglycodol (INN) 79-93-6 201-235-3 96 Chloroethane 75-00-3 200-830-5 97 Chromium; chromic acid and its salts 7440-47-3 231-157-5 98 Claviceps purpurea Tul., its alkaloids and galenical preparations 84775-56-4 283-885-8 99 Conium maculatum L. (fruit, powder, galenical preparations) 85116-75-2 285-527-6 100 Glycyclamide (INN) 664-95-9 211-557-6 101 Cobalt benzenesulphonate 23384-69-2 102 Colchicine, its salts and derivatives 64-86-8 200-598-5 103 Colchicoside and its derivatives 477-29-2 207-513-0 104 Colchicum autumnale L. and its galenical preparations 84696-03-7 283-623-2 105 Convallatoxin 508-75-8 208-086-3 106 Anamirta cocculus L. (fruit) 107 Croton tiglium L. (oil) 8001-28-3 108 1-Butyl-3-(N-crotonoylsulphanilyl)urea 52964-42-8 109 Curare and curarine 8063-06-7/22260-42-0 232-511-1/244-880-6 110 Synthetic curarizants 111 Hydrogen cyanide and its salts 74-90-8 200-821-6 112 Feclemine (INN); 2-(alpha-Cyclohexylbenzyl)-N,N,N',N'-tetraethyl-1,3-propanediamine 3590-16-7 113 Cyclomenol (INN) and its salts 5591-47-9 227-002-6 114 Sodium hexacyclonate (INN) 7009-49-6 115 Hexapropymate (INN) 358-52-1 206-618-9 116 Moved or deleted 117 O,O'-Diacetyl-N-allyl-N-normorphine 2748-74-5 118 Pipazetate (INN) and its salts 2167-85-3 218-508-8 119 5-(Ã ±,Ã ²-Dibromophenethyl)-5-methylhydantoin 511-75-1 208-133-8 120 N,N'-Pentamethylenebis(trimethylammonium) salts, e. g. pentamethonium bromide (INN) 541-20-8 208-771-7 121 N,N'-[(Methylimino)diethylene]bis(ethyldimethylammonium) salts, e. g. azamethonium bromide (INN) 306-53-6 206-186-1 122 Cyclarbamate (INN) 5779-54-4 227-302-7 123 Clofenotane (INN); DDT (ISO) 50-29-3 200-024-3 124 N,N'-Hexamethylenebis(trimethylammonium) salts, e. g. hexamethonium bromide (INN) 55-97-0 200-249-7 125 Dichloroethanes (ethylene chlorides) e.g. 1,2-Dichloroethane 107-06-2 203-458-1 126 Dichloroethylenes (acetylene chlorides) e.g. Vinylidene chloride (1,1-Dichloroethylene) 75-35-4 200-864-0 127 Lysergide (INN) (LSD) and its salts 50-37-3 200-033-2 128 2-Diethylaminoethyl 3-hydroxy-4-phenylbenzoate and its salts 3572-52-9 222-686-2 129 Cinchocaine (INN) and its salts 85-79-0 201-632-1 130 3-Diethylaminopropyl cinnamate 538-66-9 131 O,O'-Diethyl-O-4-nitrophenyl phosphorothioate (Parathion - ISO) 56-38-2 200-271-7 132 [Oxalylbis(iminoethylene)]bis[(o-chlorobenzyl)diethylammonium] salts, e. g. ambenonium chloride (INN) 115-79-7 204-107-5 133 Methyprylon (INN) and its salts 125-64-4 204-745-4 134 Digitaline and all heterosides of Digitalis purpurea L. 752-61-4 212-036-6 135 7-[2-Hydroxy-3-(2-hydroxyethyl-N-methylamino)propyl]theophylline (xanthinol) 2530-97-4 136 Dioxethedrin (INN) and its salts 497-75-6 207-849-8 137 Piprocurarium iodide (INN) 3562-55-8 222-627-0 138 Propyphenazone (INN) 479-92-5 207-539-2 139 Tetrabenazine (INN) and its salts 58-46-8 200-383-6 140 Captodiame (INN) 486-17-9 207-629-1 141 Mefeclorazine (INN) and its salts 1243-33-0 142 Dimethylamine 124-40-3 204-697-4 143 1,1-Bis(dimethylaminomethyl)propyl benzoate (amydricaine, alypine) and its salts 963-07-5 213-512-6 144 Methapyrilene (INN) and its salts 91-80-5 202-099-8 145 Metamfepramone (INN) and its salts 15351-09-4 239-384-1 146 Amitriptyline (INN) and its salts 50-48-6 200-041-6 147 Metformin (INN) and its salts 657-24-9 211-517-8 148 Isosorbide dinitrate (INN) 87-33-2 201-740-9 149 Malononitrile 109-77-3 203-703-2 150 Succinonitrile 110-61-2 203-783-9 151 Dinitrophenol isomers 51-28-5/329-71-5/573-56-8/25550-58-7 200-087-7/206-348-1/209-357-9/247-096-2 152 Inproquone (INN) 436-40-8 153 Dimevamide (INN) and its salts 60-46-8 200-479-8 154 Diphenylpyraline (INN) and its salts 147-20-6 205-686-7 155 Sulfinpyrazone (INN) 57-96-5 200-357-4 156 N-(3-Carbamoyl-3,3-diphenylpropyl)-N,N-diisopropylmethyl-ammonium salts, e. g. isopropamide iodide (INN) 71-81-8 200-766-8 157 Benactyzine (INN) 302-40-9 206-123-8 158 Benzatropine (INN) and its salts 86-13-5 159 Cyclizine (INN) and its salts 82-92-8 201-445-5 160 5,5-Diphenyl-4-imidazolidone (Doxenitoin (INN)) 3254-93-1 221-851-6 161 Probenecid (INN) 57-66-9 200-344-3 162 Disulfiram (INN); thiram (INN) 97-77-8/137-26-8 202-607-8/205-286-2 163 Emetine, its salts and derivatives 483-18-1 207-592-1 164 Ephedrine and its salts 299-42-3 206-080-5 165 Oxanamide (INN) and its derivatives 126-93-2 166 Eserine or physostigmine and its salts 57-47-6 200-332-8 167 Esters of 4-aminobenzoic acid, with the free amino group, with the exception of that given in Annex VI 168 Choline salts and their esters, e. g. choline chloride (INN) 67-48-1 200-655-4 169 Caramiphen (INN) and its salts 77-22-5 201-013-6 170 Diethyl 4-nitrophenyl phosphate (Paraoxon - ISO) 311-45-5 206-221-0 171 Metethoheptazine (INN) and its salts 509-84-2 172 Oxpheneridine (INN) and its salts 546-32-7 173 Ethoheptazine (INN) and its salts 77-15-6 201-007-3 174 Metheptazine (INN) and its salts 469-78-3 175 Methylphenidate (INN) and its salts 113-45-1 204-028-6 176 Doxylamine (INN) and its salts 469-21-6 207-414-2 177 Tolboxane (INN) 2430-46-8 178 4-Benzyloxyphenol and 4-ethoxyphenol 103-16-2/622-62-8 203-083-3/210-748-1 179 Parethoxycaine (INN) and its salts 94-23-5 205-246-4 180 Fenozolone (INN) 15302-16-6 239-339-6 181 Glutethimide (INN) and its salts 77-21-4 201-012-0 182 Ethylene oxide 75-21-8 200-849-9 183 Bemegride (INN) and its salts 64-65-3 200-588-0 184 Valnoctamide (INN) 4171-13-5 224-033-7 185 Haloperidol (INN) 52-86-8 200-155-6 186 Paramethasone (INN) 53-33-8 200-169-2 187 Fluanisone (INN) 1480-19-9 216-038-8 188 Trifluperidol (INN) 749-13-3 189 Fluoresone (INN) 2924-67-6 220-889-0 190 Fluorouracil (INN) 51-21-8 200-085-6 191 Hydrofluoric acid, its normal salts, its complexes and hydrofluorides with the exception of those given in Annex III 7664-39-3 231-634-8 192 Furfuryltrimethylammonium salts, e. g. furtrethonium iodide (INN) 541-64-0 208-789-5 193 Galantamine (INN) 357-70-0 194 Progestogens 195 1,2,3,4,5,6-Hexachlorocyclohexane (BHC-ISO) 58-89-9 200-401-2 196 (1R,4S,5R,8S)-1,2,3,4,10,10-Hexachloro-6,7-epoxy-1,4,4a,5,6,7,8,8a-octahydro-1,4:5,8-dimethano-naphthalene (endrin-ISO) 72-20-8 200-775-7 197 Hexachloroethane 67-72-1 200-666-4 198 (1R,4S,5R,8S)-1,2,3,4,10,10-Hexachloro-1,4,4a,5,8,8a-hexahydro-1,4:5,8-dimethanonaphthalene (isodrin-ISO) 465-73-6 207-366-2 199 Hydrastine, hydrastinine and their salts 118-08-1/6592-85-4 204-233-0/229-533-9 200 Hydrazides and their salts e.g. Isoniazid (INN) 54-85-3 200-214-6 201 Hydrazine, its derivatives and their salts 302-01-2 206-114-9 202 Octamoxin (INN) and its salts 4684-87-1 203 Warfarin (INN) and its salts 81-81-2 201-377-6 204 Ethyl bis(4-hydroxy-2-oxo-1-benzopyran-3-yl)acetate and salts of the acid 548-00-5 208-940-5 205 Methocarbamol (INN) 532-03-6 208-524-3 206 Propatylnitrate (INN) 2921-92-8 220-866-5 207 4,4'-Dihydroxy-3,3'-(3-methylthiopropylidene) dicoumarin 208 Fenadiazole (INN) 1008-65-7 209 Nitroxoline (INN) and its salts 4008-48-4 223-662-4 210 Hyoscyamine, its salts and derivatives 101-31-5 202-933-0 211 Hyoscyamus niger L. (leaves, seeds, powder and galenical preparations) 84603-65-6 283-265-7 212 Pemoline (INN) and its salts 2152-34-3 218-438-8 213 Iodine 7553-56-2 231-442-4 214 Decamethylenebis(trimethylammonium) salts, e. g. decamethonium bromide (INN) 541-22-0 208-772-2 215 Ipecacuanha (Cephaelis ipecacuanha Brot. and related species) (roots, powder and galenical preparations) 8012-96-2 232-385-8 216 (2-Isopropylpent4-enoyl)urea (apronalide) 528-92-7 208-443-3 217 Ã ±-Santonin [(3S,5aR,9bS)-3,3a,4,5,5a,9b-hexahydro-3,5a,9-trimethylnaphto [1,2-b] furan-2,8-dione] 481-06-1 207-560-7 218 Lobelia inflata L. and its galenical preparations 84696-23-1 283-642-6 219 Lobeline (INN) and its salts 90-69-7 202-012-3 220 Barbiturates 221 Mercury and its compounds, except those special cases included in Annex V 7439-97-6 231-106-7 222 3,4,5-Trimethoxyphenethylamine (Mescaline) and its salts 54-04-6 200-190-7 223 Metaldehyde 9002-91-9 224 2-(4-Allyl-2-methoxyphenoxy)-N,N-diethylacetamide and its salts 305-13-5 225 Coumetarol (INN) 4366-18-1 224-455-1 226 Dextromethorphan (INN) and its salts 125-71-3 204-752-2 227 2-Methylheptylamine and its salts 540-43-2 228 Isometheptene (INN) and its salts 503-01-5 207-959-6 229 Mecamylamine (INN) 60-40-2 200-476-1 230 Guaifenesin (INN) 93-14-1 202-222-5 231 Dicoumarol (INN) 66-76-2 200-632-9 232 Phenmetrazine (INN), its derivatives and salts 134-49-6 205-143-4 233 Thiamazole (INN) 60-56-0 200-482-4 234 3,4-Dihydro-2-methoxy-2-methyl-4-phenyl-2H,5H-pyrano [3,2-c]-[1] benzopyran-5-one (cyclocoumarol) 518-20-7 208-248-3 235 Carisoprodol (INN) 78-44-4 201-118-7 236 Meprobamate (INN) 57-53-4 200-337-5 237 Tefazoline (INN) and its salts 1082-56-0 238 Arecoline 63-75-2 200-565-5 239 Poldine metilsulfate (INN) 545-80-2 208-894-6 240 Hydroxyzine (INN) 68-88-2 200-693-1 241 2-Naphthol 135-19-3 205-182-7 242 1-and 2-Naphthylamines and their salts 134-32-7/91-59-8 205-138-7/202-080-4 243 3-(1-Naphthyl)-4-hydroxycoumarin 39923-41-6 244 Naphazoline (INN) and its salts 835-31-4 212-641-5 245 Neostigmine and its salts e. g. neostigmine bromide (INN) 114-80-7 204-054-8 246 Nicotine and its salts 54-11-5 200-193-3 247 Amyl nitrites 110-46-3 203-770-8 248 Inorganic nitrites, with the exception of sodium nitrite 14797-65-0 249 Nitrobenzene 98-95-3 202-716-0 250 Nitrocresols and their alkali metal salts 12167-20-3 251 Nitrofurantoin (INN) 67-20-9 200-646-5 252 Furazolidone (INN) 67-45-8 200-653-3 253 Nitroglycerin; Propane-1,2,3-triyl trinitrate 55-63-0 200-240-8 254 Acenocoumarol (INN) 152-72-7 205-807-3 255 Alkali pentacyanonitrosylferrate (2-) e.g. 14402-89-2/13755-38-9 238-373-9 / - 256 Nitrostilbenes, their homologues and their derivatives 257 Noradrenaline and its salts 51-41-2 200-096-6 258 Noscapine (INN) and its salts 128-62-1 204-899-2 259 Guanethidine (INN) and its salts 55-65-2 200-241-3 260 Oestrogens 261 Oleandrin 465-16-7 207-361-5 262 Chlortalidone (INN) 77-36-1 201-022-5 263 Pelletierine and its salts 2858-66-4/4396-01-4 220-673-6/224-523-0 264 Pentachloroethane 76-01-7 200-925-1 265 Pentaerithrityl tetranitrate (INN) 78-11-5 201-084-3 266 Petrichloral (INN) 78-12-6 267 Octamylamine (INN) and its salts 502-59-0 207-947-0 268 Picric acid 88-89-1 201-865-9 269 Phenacemide (INN) 63-98-9 200-570-2 270 Difencloxazine (INN) 5617-26-5 271 2-Phenylindan-1,3-dione (phenindione (INN)) 83-12-5 201-454-4 272 Ethylphenacemide (pheneturide (INN)) 90-49-3 201-998-2 273 Phenprocoumon (INN) 435-97-2 207-108-9 274 Fenyramidol (INN) 553-69-5 209-044-7 275 Triamterene (INN) and its salts 396-01-0 206-904-3 276 Tetraethyl pyrophosphate (TEPP - ISO) 107-49-3 203-495-3 277 Tritolyl phosphate 1330-78-5 215-548-8 278 Psilocybine (INN) 520-52-5 208-294-4 279 Phosphorus and metal phosphides 7723-14-0 231-768-7 280 Thalidomide (INN) and its salts 50-35-1 200-031-1 281 Physostigma venenosum Balf. 89958-15-6 289-638-0 282 Picrotoxin 124-87-8 204-716-6 283 Pilocarpine and its salts 92-13-7 202-128-4 284 Ã ±-Piperidin-2-ylbenzyl acetate, laevorotatory threoform (levofacetoperane (INN)) and its salts 24558-01-8 285 Pipradrol (INN) and its salts 467-60-7 207-394-5 286 Azacyclonol (INN) and its salts 115-46-8 204-092-5 287 Bietamiverine (INN) 479-81-2 207-538-7 288 Butopiprine (INN) and its salts 55837-15-5 259-848-7 289 Lead and its compounds 7439-92-1 231-100-4 290 Coniine 458-88-8 207-282-6 291 Prunus laurocerasus L. (cherry laurel water) 89997-54-6 289-689-9 292 Metyrapone (INN) 54-36-4 200-206-2 293 Radioactive substances, as defined by Directive 96/29/Euratom (1) laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation 294 Juniperus sabina L. (leaves, essential oil and galenical preparations) 90046-04-1 289-971-1 295 Hyoscine, its salts and derivatives 51-34-3 200-090-3 296 Gold salts 297 Selenium and its compounds with the exception of selenium disulphide under the conditions set out under reference No 49 in Annex III 7782-49-2 231-957-4 298 Solanum nigrum L. and its galenical preparations 84929-77-1 284-555-6 299 Sparteine (INN) and its salts 90-39-1 201-988-8 300 Glucocorticoids (Corticosteroids) 301 Datura stramonium L. and its galenical preparations 84696-08-2 283-627-4 302 Strophantines, their aglucones and their respective derivatives 11005-63-3 234-239-9 303 Strophantus species and their galenical preparations 304 Strychnine and its salts 57-24-9 200-319-7 305 Strychnos species and their galenical preparations 306 Narcotics, natural and synthetic: All substances listed in Tables I and II of the single Convention on narcotic drugs signed in New York on 30 March 1961 307 Sulphonamides (sulphanilamide and its derivatives obtained by substitution of one or more H-atoms of the -NH2 groups) and their salts 308 Sultiame (INN) 61-56-3 200-511-0 309 Neodymium and its salts 7440-00-8 231-109-3 310 Thiotepa (INN) 52-24-4 200-135-7 311 Pilocarpus jaborandi Holmes and its galenical preparations 84696-42-4 283-649-4 312 Tellurium and its compounds 13494-80-9 236-813-4 313 Xylometazoline (INN) and its salts 526-36-3 208-390-6 314 Tetrachloroethylene 127-18-4 204-825-9 315 Carbon tetrachloride 56-23-5 200-262-8 316 Hexaethyl tetraphosphate 757-58-4 212-057-0 317 Thallium and its compounds 7440-28-0 231-138-1 318 Thevetia neriifolia Juss., glycoside extract 90147-54-9 290-446-4 319 Ethionamide (INN) 536-33-4 208-628-9 320 Phenothiazine (INN) and its compounds 92-84-2 202-196-5 321 Thiourea and its derivatives, with the exception of the one listed in Annex III 62-56-6 200-543-5 322 Mephenesin (INN) and its esters 59-47-2 200-427-4 323 Vaccines, toxins or serums defined as immunological medicinal products pursuant to Article 1(4) of Directive 2001/83/EC 324 Tranylcypromine (INN) and its salts 155-09-9 205-841-9 325 Trichloronitromethane (chloropicrine) 76-06-2 200-930-9 326 2,2,2-Tribromoethanol (tribromoethyl alcohol) 75-80-9 200-903-1 327 Trichlormethine (INN) and its salts 817-09-4 212-442-3 328 Tretamine (INN) 51-18-3 200-083-5 329 Gallamine triethiodide (INN) 65-29-2 200-605-1 330 Urginea scilla Steinh. and its galenical preparations 84650-62-4 283-520-2 331 Veratrine, its salts and galenical preparations 8051-02-3 613-062-00-4 332 Schoenocaulon officinale Lind (seeds and galenical preparations) 84604-18-2 283-296-6 333 Veratrum spp. and their preparations 90131-91-2 290-407-1 334 Vinyl chloride monomer 75-01-4 200-831-0 335 Ergocalciferol (INN) and cholecalciferol (vitamins D2 and D3) 50-14-6/67-97-0 200-014-9/200-673-2 336 Salts of O-alkyldithiocarbonic acids (xanthates) 337 Yohimbine and its salts 146-48-5 205-672-0 338 Dimethyl sulfoxide (INN) 67-68-5 200-664-3 339 Diphenhydramine (INN) and its salts 58-73-1 200-396-7 340 4-tert-Butylphenol 98-54-4 202-679-0 341 4-tert-Butylpyrocatechol 98-29-3 202-653-9 342 Dihydrotachysterol (INN) 67-96-9 200-672-7 343 Dioxane 123-91-1 204-661-8 344 Morpholine and its salts 110-91-8 203-815-1 345. Pyrethrum album L. and its galenical preparations 346 2-[4-Methoxybenzyl-N-(2-pyridyl)amino]ethyldimethylamine maleate (Mepyramine maleate; pyrilamine maleate) 59-33-6 200-422-7 347 Tripelennamine (INN) 91-81-6 202-100-1 348 Tetrachlorosalicylanilides 7426-07-5 349 Dichlorosalicylanilides 1147-98-4 350 Tetrabromosalicylanilides 351 Dibromosalicylanilides 352 Bithionol (INN) 97-18-7 202-565-0 353 Thiuram monosulphides 97-74-5 202-605-7 354 Moved or deleted 355 Dimethylformamide (N,N-Dimethylformamide) 68-12-2 200-679-5 356 4-Phenylbut-3-en-2-one (Benzylidene acetone) 122-57-6 204-555-1 357 Benzoates of 4-hydroxy-3-methoxycinnamyl alcohol (coniferyl alcohol) except for normal content in natural essences used 358 Furocoumarines (e. g. trioxysalen (INN), 8-methoxypsoralen, 5-methoxypsoralen) except for normal content in natural essences used. In sun protection and in bronzing products, furocoumarines shall be below 1 mg/kg 3902-71-4/298-81-7/484-20-8 223-459-0/206-066-9/207-604-5 359 Oil from the seeds of Laurus nobilis L. 84603-73-6 283-272-5 360 Safrole except for normal content in the natural essences used and provided the concentration does not exceed: 100 ppm in the finished product, 50 ppm in products for dental and oral hygiene, and provided that Safrole is not present in toothpastes intended specifically for children 94-59-7 202-345-4 361 5,5'-Di-isopropyl-2,2'-dimethylbiphenyl-4,4'-diyl dihypoiodite (thymol iodide) 552-22-7 209-007-5 362 3'-Ethyl-5',6',7',8'-tetrahydro-5',5',8',8'-tetramethyl-2'-acetonaphthone or 7-acetyl-6-ethyl-1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphtalen (AETT; Versalide) 88-29-9 201-817-7 363 o-Phenylenediamine and its salts 95-54-5 202-430-6 364 4-Methyl-m-phenylenediamine (Toluene-2,4-diamine) and its salts 95-80-7 202-453-1 365 Aristolochic acid and its salts; Aristolochia spp. and their preparations 475-80-9/313-67-7/15918-62-4 202-499-6/206-238-3/- 366 Chloroform 67-66-3 200-663-8 367 2,3,7,8-Tetrachlorodibenzo-p-dioxin (TCDD) 1746-01-6 217-122-7 368 2,6-Dimethyl-1,3-dioxan-4-yl acetate (Dimethoxane) 828-00-2 212-579-9 369 Pyrithione sodium (INNM) (2) 3811-73-2 223-296-5 370 N-(Trichloromethylthio)-4-cyclohexene-1,2-dicarboximide (Captan - ISO) 133-06-2 205-087-0 371 2,2'-Dihydroxy-3,3',5,5',6,6'-hexachlorodiphenylmethane (Hexachlorophene (INN)) 70-30-4 200-733-8 372 6-(Piperidinyl)-2,4-pyrimidinediamine 3-oxide (Minoxidil (INN)) and its salts 38304-91-5 253-874-2 373 3,4',5-Tribromosalicylanilide (Tribromsalan (INN)) 87-10-5 201-723-6 374 Phytolacca spp. and their preparations 65497-07-6/60820-94-2 375 Tretinoin (INN) (retinoic acid and its salts) 302-79-4 206-129-0 376 1-Methoxy-2,4-diaminobenzene (2,4-diaminoanisole - CI 76050) and its salts 615-05-4 210-406-1 377 1-Methoxy-2,5-diaminobenzene (2,5-diaminoanisole) and its salts 5307-02-8 226-161-9 378 Colouring agent CI 12140 3118-97-6 221-490-4 379 Colouring agent CI 26105 (Solvent Red 24) 85-83-6 201-635-8 380 Colouring agent CI 42555 (Basic Violet 3) Colouring agent CI 42555:1 Colouring agent CI 42555:2 548-62-9 467-63-0 208-953-6 207-396-6 381 Amyl 4-dimethylaminobenzoate, mixed isomers (Padimate A (INN)) 14779-78-3 238-849-6 383 2-Amino-4-nitrophenol 99-57-0 202-767-9 384 2-Amino-5-nitrophenol 121-88-0 204-503-8 385 11-Ã ±-Hydroxypregn-4-ene-3,20-dione and its esters 80-75-1 201-306-9 386 Colouring agent CI 42640 ([4-[[4-(Dimethylamino)phenyl][4-[ethyl(3-sulphonatobenzyl)amino]phenyl]methylene]cyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt) 1694-09-3 216-901-9 387 Colouring agent CI 13065 587-98-4 209-608-2 388 Colouring agent CI 42535 (Basic Violet 1) 8004-87-3 389 Colouring agent CI 61554 (Solvent Blue 35) 17354-14-2 241-379-4 390 Anti-androgens of steroidal structure 391 Zirconium and its compounds, with the exception of the substances listed under reference number 50 in Annex III, and the zirconium lakes, pigments or salts of the colouring agents when listed in Annex IV 7440-67-7 231-176-9 392 Moved or deleted 393 Acetonitrile 75-05-8 200-835-2 394 Tetrahydrozoline (Tetryzoline (INN)) and its salts 84-22-0 201-522-3 395 Hydroxy-8-quinoline and its sulphate, except for the uses provided for in No 51 in Annex III 148-24-3/134-31-6 205-711-1/205-137-1 396 Dithio-2,2-bispyridine-dioxide 1,1' (additive with trihydrated magnesium sulphate) - (pyrithione disulphide + magnesium sulphate) 43143-11-9 256-115-3 397 Colouring agent CI 12075 (Pigment Orange 5) and its lakes, pigments and salts 3468-63-1 222-429-4 398 Colouring agent CI 45170 and CI 45170:1 (Basic Violet 10) 81-88-9/509-34-2 201-383-9/208-096-8 399 Lidocaine (INN) 137-58-6 205-302-8 400 1,2-Epoxybutane 106-88-7 203-438-2 401 Colouring agent CI 15585 5160-02-1/2092-56-0 225-935-3/218-248-5 402 Strontium lactate 29870-99-3 249-915-9 403 Strontium nitrate 10042-76-9 233-131-9 404 Strontium polycarboxylate 405 Pramocaine (INN) 140-65-8 205-425-7 406 4-Ethoxy-m-phenylenediamine and its salts 5862-77-1 407 2,4-Diaminophenylethanol and its salts 14572-93-1 408 Pyrocatechol (Catechol) 120-80-9 204-427-5 409 Pyrogallol 87-66-1 201-762-9 410 Nitrosamines e.g. Dimethylnitrosoamine; Nitrosodipropylamine; 2,2'-Nitrosoimino)bisethanol 62-75-9/621-64-7/1116-54-7 200-549-8/210-698-0/214-237-4 411 Secondary alkyl- and alkanolamines and their salts 412 4-Amino-2-nitrophenol 119-34-6 204-316-1 413 2-Methyl-m-phenylenediamine (Toluene-2,6-diamine) 823-40-5 212-513-9 414 4-tert.-Butyl-3-methoxy-2,6-dinitrotoluene (Musk Ambrette) 83-66-9 201-493-7 415 Moved or deleted 416 Cells, tissues or products of human origin 417 3,3-Bis(4-hydroxyphenyl)phthalide (Phenolphthalein (INN)) 77-09-8 201-004-7 418 3-Imidazol-4-ylacrylic acid (Urocanic acid) and its ethyl ester 104-98-3/27538-35-8 203-258-4/248-515-1 419 Category 1 material and Category 2 material as defined in Articles 4 and 5 respectively of Regulation (EC) No 1774/2002 of the European Parliament and of the Council (3), and ingredients derived therefrom 420 Crude and refined coal tars 8007-45-2 232-361-7 421 1,1,3,3,5-Pentamethyl-4,6-dinitroindane (Moskene) 116-66-5 204-149-4 422 5-tert.-Butyl-1,2,3-trimethyl-4,6-dinitrobenzene (Musk Tibetene) 145-39-1 205-651-6 423 Alanroot oil (Inula helenium L.), when used as a fragrance ingredient 97676-35-2 424 Benzyl cyanide, when used as a fragrance ingredient 140-29-4 205-410-5 425 Cyclamen alcohol, when used as a fragrance ingredient 4756-19-8 225-289-2 426 Diethyl maleate, when used as a fragrance ingredient 141-05-9 205-451-9 427 3,4-Dihydrocoumarin, when used as a fragrance ingredient 119-84-6 204-354-9 428 2,4-Dihydroxy-3-methylbenzaldehyde, when used as a fragrance ingredient 6248-20-0 228-369-5 429 3,7-Dimethyl-2-octen-1-ol (6,7-Dihydrogeraniol), when used as a fragrance ingredient 40607-48-5 254-999-5 430 4,6-Dimethyl-8-tert-butylcoumarin, when used as a fragrance ingredient 17874-34-9 241-827-9 431 Dimethyl citraconate, when used as a fragrance ingredient 617-54-9 432 7,11-Dimethyl-4,6,10-dodecatrien-3-one (Pseudomethylionone), when used as a fragrance ingredient 26651-96-7 247-878-3 433 6,10-Dimethyl-3,5,9-undecatrien-2-one (Pseudoionone)(, when used as a fragrance ingredient 141-10-6 205-457-1 434 Diphenylamine, when used as a fragrance ingredient 122-39-4 204-539-4 435 Ethyl acrylate, when used as a fragrance ingredient 140-88-5 205-438-8 436 Fig leaf absolute (Ficus carica L.), when used as a fragrance ingredient 68916-52-9 437 trans-2-Heptenal, when used as a fragrance ingredient 18829-55-5 242-608-0 438 trans-2-Hexenal diethyl acetal, when used as a fragrance ingredient 67746-30-9 266-989-8 439 trans-2-Hexenal dimethyl acetal, when used as a fragrance ingredient 18318-83-7 242-204-4 440 Hydroabietyl alcohol, when used as a fragrance ingredient 13393-93-6 236-476-3 441 6-Isopropyl-2-decahydronaphthalenol, when used as a fragrance ingredient 34131-99-2 251-841-7 442 7-Methoxycoumarin, when used as a fragrance ingredient 531-59-9 208-513-3 443 4-(4-Methoxyphenyl)-3-butene-2-one (Anisylidene acetone), when used as a fragrance ingredient 943-88-4 213-404-9 444 1-(4-Methoxyphenyl)-1-penten-3-one (alpha-Methylanisylideneacetone), when used as a fragrance ingredient 104-27-8 203-190-5 445 Methyl trans-2-butenoate, when used as a fragrance ingredient 623-43-8 210-793-7 446 7-Methylcoumarin, when used as a fragrance ingredient 2445-83-2 219-499-3 447 5-Methyl-2,3-hexanedione (Acetyl isovaleryl), when used as a fragrance ingredient 13706-86-0 237-241-8 448 2-Pentylidenecyclohexanone, when used as a fragrance ingredient 25677-40-1 247-178-8 449 3,6,10-Trimethyl-3,5,9-undecatrien-2-one (Pseudo-Isomethyl ionone), when used as a fragrance ingredient 1117-41-5 214-245-8 450 Verbena oil (Lippia citriodora Kunth.), when used as a fragrance ingredient 8024-12-2 451 Moved or deleted 452 6-(2-Chloroethyl)-6-(2-methoxyethoxy)-2,5,7,10-tetraoxa-6-silaundecane 37894-46-5 253-704-7 453 Cobalt dichloride 7646-79-9 231-589-4 454 Cobalt sulphate 10124-43-3 233-334-2 455 Nickel monoxide 1313-99-1 215-215-7 456 Dinickel trioxide 1314-06-3 215-217-8 457 Nickel dioxide 12035-36-8 234-823-3 458 Trinickel disulphide 12035-72-2 234-829-6 459 Tetracarbonylnickel 13463-39-3 236-669-2 460 Nickel sulphide 16812-54-7 240-841-2 461 Potassium bromate 7758-01-2 231-829-8 462 Carbon monoxide 630-08-0 211-128-3 463 Buta-1,3-diene, see also entries 464-611 106-99-0 203-450-8 464 Isobutane, if it contains  ¥ 0,1 % w/w Butadiene 75-28-5 200-857-2 465 Butane, if it contains  ¥ 0,1 % w/w Butadiene 106-97-8 203-448-7 466 Gases (petroleum), C3-4, if they contain > 0,1 % w/w Butadiene 68131-75-9 268-629-5 467 Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber, if it contains > 0,1 % w/w Butadiene 68307-98-2 269-617-2 468 Tail gas (petroleum), catalytic polymn. naphtha fractionation stabiliser, if it contains > 0,1 % w/w Butadiene 68307-99-3 269-618-8 469 Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser, hydrogen sulfide-free, if it contains > 0,1 % w/w Butadiene 68308-00-9 269-619-3 470 Tail gas (petroleum), cracked distillate hydrotreater stripper, if it contains > 0,1 % w/w Butadiene 68308-01-0 269-620-9 471 Tail gas (petroleum), gas oil catalytic cracking absorber, if it contains > 0,1 % w/w Butadiene 68308-03-2 269-623-5 472 Tail gas (petroleum), gas recovery plant, if it contains > 0,1 % w/w Butadiene 68308-04-3 269-624-0 473 Tail gas (petroleum), gas recovery plant deethaniser, if it contains > 0,1 % w/w Butadiene 68308-05-4 269-625-6 474 Tail gas (petroleum), hydrodesulfurised distillate and hydrodesulfurised naphtha fractionator, acid-free, if it contains > 0,1 % w/w Butadiene 68308-06-5 269-626-1 475 Tail gas (petroleum), hydrodesulfurised vacuum gas oil stripper, hydrogen sulfide-free, if it contains > 0,1 % w/w Butadiene 68308-07-6 269-627-7 476 Tail gas (petroleum), isomerised naphtha fractionation stabiliser, if it contains > 0,1 % w/w Butadiene 68308-08-7 269-628-2 477 Tail gas (petroleum), light straight-run naphtha stabiliser, hydrogen sulfide-free, if it contains > 0,1 % w/w Butadiene 68308-09-8 269-629-8 478 Tail gas (petroleum), straight-run distillate hydrodesulfurised, hydrogen sulfide-free, if it contains > 0,1 % w/w Butadiene 68308-10-1 269-630-3 479 Tail gas (petroleum), propane-propylene alkylation feed prep deethaniser, if it contains > 0,1 % w/w Butadiene 68308-11-2 269-631-9 480 Tail gas (petroleum), vacuum gas oil hydrodesulfurised, hydrogen sulfide-free, if it contains > 0,1 % w/w Butadiene 68308-12-3 269-632-4 481 Gases (petroleum), catalytic cracked overheads, if they contain > 0,1 % w/w Butadiene 68409-99-4 270-071-2 482 Alkanes, C1-2, if they contain > 0,1 % w/w Butadiene 68475-57-0 270-651-5 483 Alkanes, C2-3, if they contain > 0,1 % w/w Butadiene 68475-58-1 270-652-0 484 Alkanes, C3-4, if they contain > 0,1 % w/w Butadiene 68475-59-2 270-653-6 485 Alkanes, C4-5, if they contain > 0,1 % w/w Butadiene 68475-60-5 270-654-1 486 Fuel-gases, if they contain > 0,1 % w/w Butadiene 68476-26-6 270-667-2 487 Fuel gases, crude oil distillates, if they contain > 0,1 % w/w Butadiene 68476-29-9 270-670-9 488 Hydrocarbons, C3-4, if they contain > 0,1 % w/w Butadiene 68476-40-4 270-681-9 489 Hydrocarbons, C4-5, if they contain > 0,1 % w/w Butadiene 68476-42-6 270-682-4 490 Hydrocarbons, C2-4, C3-rich, if they contain > 0,1 % w/w Butadiene 68476-49-3 270-689-2 491 Petroleum gases, liquefied, if they contain > 0,1 % w/w Butadiene 68476-85-7 270-704-2 492 Petroleum gases, liquefied, sweetened, if they contain > 0,1 % w/w Butadiene 68476-86-8 270-705-8 493 Gases (petroleum), C3-4, isobutane-rich if they contain > 0,1 % w/w Butadiene 68477-33-8 270-724-1 494 Distillates (petroleum), C3-6, piperylene-rich, if they contain > 0,1 % w/w Butadiene 68477-35-0 270-726-2 495 Gases (petroleum), amine system feed, if they contain > 0,1 % w/w Butadiene 68477-65-6 270-746-1 496 Gases (petroleum), benzene unit hydrodesulfurised off, if they contain > 0,1 % w/w Butadiene 68477-66-7 270-747-7 497 Gases (petroleum), benzene unit recycle, hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68477-67-8 270-748-2 498 Gases (petroleum), blend oil, hydrogen-nitrogen-rich, if they contain > 0,1 % w/w Butadiene 68477-68-9 270-749-8 499 Gases (petroleum), butane splitter overheads, if they contain > 0,1 % w/w Butadiene 68477-69-0 270-750-3 500 Gases (petroleum), C2-3, if they contain > 0,1 % w/w Butadiene 68477-70-3 270-751-9 501 Gases (petroleum), catalytic-cracked gas oil depropaniser bottoms, C4-rich acid-free, if they contain > 0,1 % w/w Butadiene 68477-71-4 270-752-4 502 Gases (petroleum), catalytic-cracked naphtha debutaniser bottoms, C3-5-rich, if they contain > 0,1 % w/w Butadiene 68477-72-5 270-754-5 503 Gases (petroleum), catalytic cracked naphtha depropaniser overhead, C3-rich acid-free, if they contain > 0,1 % w/w Butadiene 68477-73-6 270-755-0 504 Gases (petroleum), catalytic cracker, if they contain > 0,1 % w/w Butadiene 68477-74-7 270-756-6 505 Gases (petroleum), catalytic cracker, C1-5-rich, if they contain > 0,1 % w/w Butadiene 68477-75-8 270-757-1 506 Gases (petroleum), catalytic polymd. naphtha stabiliser overhead, C2-4-rich, if they contain > 0,1 % w/w Butadiene 68477-76-9 270-758-7 507 Gases (petroleum), catalytic reformed naphtha stripper overheads, if they contain > 0,1 % w/w Butadiene 68477-77-0 270-759-2 508 Gases (petroleum), catalytic reformer, C1-4-rich, if they contain > 0,1 % w/w Butadiene 68477-79-2 270-760-8 509 Gases (petroleum), C6-8 catalytic reformer recycle, if they contain > 0,1 % w/w Butadiene 68477-80-5 270-761-3 510 Gases (petroleum), C6-8 catalytic reformer, if they contain > 0,1 % w/w Butadiene 68477-81-6 270-762-9 511 Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68477-82-7 270-763-4 512 Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed, if they contain > 0,1 % w/w Butadiene 68477-83-8 270-765-5 513 Gases (petroleum), C2-return stream, if they contain > 0,1 % w/w Butadiene 68477-84-9 270-766-0 514 Gases (petroleum), C4-rich, if they contain > 0,1 % w/w Butadiene 68477-85-0 270-767-6 515 Gases (petroleum), deethaniser overheads, if they contain > 0,1 % w/w Butadiene 68477-86-1 270-768-1 516 Gases (petroleum), deisobutaniser tower overheads, if they contain > 0,1 % w/w Butadiene 68477-87-2 270-769-7 517 Gases (petroleum), depropaniser dry, propene-rich, if they contain > 0,1 % w/w Butadiene 68477-90-7 270-772-3 518 Gases (petroleum), depropaniser overheads, if they contain > 0,1 % w/w Butadiene 68477-91-8 270-773-9 519 Gases (petroleum), dry sour, gas-concn. -unit-off, if they contain > 0,1 % w/w Butadiene 68477-92-9 270-774-4 520 Gases (petroleum), gas concn. reabsorber distn., if they contain > 0,1 % w/w Butadiene 68477-93-0 270-776-5 521 Gases (petroleum), gas recovery plant depropaniser overheads, if they contain > 0,1 % w/w Butadiene 68477-94-1 270-777-0 522 Gases (petroleum), Girbatol unit feed, if they contain > 0,1 % w/w Butadiene 68477-95-2 270-778-6 523 Gases (petroleum), hydrogen absorber off, if they contain > 0,1 % w/w Butadiene 68477-96-3 270-779-1 524 Gases (petroleum), hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68477-97-4 270-780-7 525 Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen-rich, if they contain > 0,1 % w/w Butadiene 68477-98-5 270-781-2 526 Gases (petroleum), isomerised naphtha fractionator, C4-rich, hydrogen sulfide-free, if they contain > 0,1 % w/w Butadiene 68477-99-6 270-782-8 527 Gases (petroleum), recycle, hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68478-00-2 270-783-3 528 Gases (petroleum), reformer make-up, hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68478-01-3 270-784-9 529 Gases (petroleum), reforming hydrotreater, if they contain > 0,1 % w/w Butadiene 68478-02-4 270-785-4 530 Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich, if they contain > 0,1 % w/w Butadiene 68478-03-5 270-787-5 531 Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich, if they contain > 0,1 % w/w Butadiene 68478-04-6 270-788-0 532 Gases (petroleum), thermal cracking distn., if they contain > 0,1 % w/w Butadiene 68478-05-7 270-789-6 533 Tail gas (petroleum), catalytic cracked clarified oil and thermal cracked vacuum residue fractionation reflux drum, if it contains > 0,1 % w/w Butadiene 68478-21-7 270-802-5 534 Tail gas (petroleum), catalytic cracked naphtha stabilisation absorber, if it contains > 0,1 % w/w Butadiene 68478-22-8 270-803-0 535 Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfurised combined fractionater, if it contains > 0,1 % w/w Butadiene 68478-24-0 270-804-6 536 Tail gas (petroleum), catalytic cracker refractionation absorber, if it contains > 0,1 % w/w Butadiene 68478-25-1 270-805-1 537 Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser, if it contains > 0,1 % w/w Butadiene 68478-26-2 270-806-7 538 Tail gas (petroleum), catalytic reformed naphtha separator, if it contains > 0,1 % w/w Butadiene 68478-27-3 270-807-2 539 Tail gas (petroleum), catalytic reformed naphtha stabiliser, if it contains > 0,1 % w/w Butadiene 68478-28-4 270-808-8 540 Tail gas (petroleum), cracked distillate hydrotreater separator, if it contains > 0,1 % w/w Butadiene 68478-29-5 270-809-3 541 Tail gas (petroleum), hydrodesulfurised straight-run naphtha separator, if it contains > 0,1 % w/w Butadiene 68478-30-8 270-810-9 542 Tail gas (petroleum), saturate gas plant mixed stream, C4-rich, if it contains > 0,1 % w/w Butadiene 68478-32-0 270-813-5 543 Tail gas (petroleum), saturate gas recovery plant, C1-2-rich, if it contains > 0,1 % w/w Butadiene 68478-33-1 270-814-0 544 Tail gas (petroleum), vacuum residues thermal cracker, if it contains > 0,1 % w/w Butadiene 68478-34-2 270-815-6 545 Hydrocarbons, C3-4-rich, petroleum distillate, if they contain > 0,1 % w/w Butadiene 68512-91-4 270-990-9 546 Gases (petroleum), catalytic reformed straight-run naphtha stabiliser overheads, if they contain > 0,1 % w/w Butadiene 68513-14-4 270-999-8 547 Gases (petroleum), full-range straight-run naphtha dehexaniser off, if they contain > 0,1 % w/w Butadiene 68513-15-5 271-000-8 548 Gases (petroleum), hydrocracking depropaniser off, hydrocarbon-rich, if they contain > 0,1 % w/w Butadiene 68513-16-6 271-001-3 549 Gases (petroleum), light straight-run naphtha stabiliser off, if they contain > 0,1 % w/w Butadiene 68513-17-7 271-002-9 550 Gases (petroleum), reformer effluent high-pressure flash drum off, if they contain > 0,1 % w/w Butadiene 68513-18-8 271-003-4 551 Gases (petroleum), reformer effluent low-pressure flash drum off, if they contain > 0,1 % w/w Butadiene 68513-19-9 271-005-5 552 Residues (petroleum), alkylation splitter, C4-rich, if they contain > 0,1 % w/w Butadiene 68513-66-6 271-010-2 553 Hydrocarbons, C1-4, if they contain > 0,1 % w/w Butadiene 68514-31-8 271-032-2 554 Hydrocarbons, C1-4, sweetened, if they contain > 0,1 % w/w Butadiene 68514-36-3 271-038-5 555 Gases (petroleum), oil refinery gas distn. off, if they contain > 0,1 % w/w Butadiene 68527-15-1 271-258-1 556 Hydrocarbons, C1-3, if they contain > 0,1 % w/w Butadiene 68527-16-2 271-259-7 557 Hydrocarbons, C1-4, debutaniser fraction, if they contain > 0,1 % w/w Butadiene 68527-19-5 271-261-8 558 Gases (petroleum), benzene unit hydrotreater depentaniser overheads, if they contain > 0,1 % w/w Butadiene 68602-82-4 271-623-5 559 Gases (petroleum), C1-5, wet, if they contain > 0,1 % w/w Butadiene 68602-83-5 271-624-0 560 Gases (petroleum), secondary absorber off, fluidised catalytic cracker overheads fractionator, if they contain > 0,1 % w/w Butadiene 68602-84-6 271-625-6 561 Hydrocarbons, C2-4, if they contain > 0,1 % w/w Butadiene 68606-25-7 271-734-9 562 Hydrocarbons, C3, if they contain > 0,1 % w/w Butadiene 68606-26-8 271-735-4 563 Gases (petroleum), alkylation feed, if they contain > 0,1 % w/w Butadiene 68606-27-9 271-737-5 564 Gases (petroleum), depropaniser bottoms fractionation off, if they contain > 0,1 % w/w Butadiene 68606-34-8 271-742-2 565 Petroleum products, refinery gases, if they contain > 0,1 % w/w Butadiene 68607-11-4 271-750-6 566 Gases (petroleum), hydrocracking low-pressure separator, if they contain > 0,1 % w/w Butadiene 68783-06-2 272-182-1 567 Gases (petroleum), refinery blend, if they contain > 0,1 % w/w Butadiene 68783-07-3 272-183-7 568 Gases (petroleum), catalytic cracking, if they contain > 0,1 % w/w Butadiene 68783-64-2 272-203-4 569 Gases (petroleum), C2-4, sweetened, if they contain > 0,1 % w/w Butadiene 68783-65-3 272-205-5 570 Gases (petroleum), refinery, if they contain > 0,1 % w/w Butadiene 68814-67-5 272-338-9 571 Gases (petroleum), platformer products separator off, if they contain > 0,1 % w/w Butadiene 68814-90-4 272-343-6 572 Gases (petroleum), hydrotreated sour kerosine depentaniser stabiliser off, if they contain > 0,1 % w/w Butadiene 68911-58-0 272-775-5 573 Gases (petroleum), hydrotreated sour kerosine flash drum, if they contain > 0,1 % w/w Butadiene 68911-59-1 272-776-0 574 Gases (petroleum), crude oil fractionation off, if they contain > 0,1 % w/w Butadiene 68918-99-0 272-871-7 575 Gases (petroleum), dehexaniser off, if they contain > 0,1 % w/w Butadiene 68919-00-6 272-872-2 576 Gases (petroleum), distillate unifiner desulfurisation stripper off, if they contain > 0,1 % w/w Butadiene 68919-01-7 272-873-8 577 Gases (petroleum), fluidised catalytic cracker fractionation off if they contain > 0,1 % w/w Butadiene 68919-02-8 272-874-3 578 Gases (petroleum), fluidised catalytic cracker scrubbing secondary absorber off, if they contain > 0,1 % w/w Butadiene 68919-03-9 272-875-9 579 Gases (petroleum), heavy distillate hydrotreater desulfurisation stripper off, if they contain > 0,1 % w/w Butadiene 68919-04-0 272-876-4 580 Gases (petroleum), light straight run gasoline fractionation stabiliser off, if they contain > 0,1 % w/w Butadiene 68919-05-1 272-878-5 581 Gases (petroleum), naphtha unifiner desulfurisation stripper off, if they contain > 0,1 % w/w Butadiene 68919-06-2 272-879-0 582 Gases (petroleum), platformer stabiliser off, light ends fractionation, if they contain > 0,1 % w/w Butadiene 68919-07-3 272-880-6 583 Gases (petroleum), preflash tower off, crude distn., if they contain > 0,1 % w/w Butadiene 68919-08-4 272-881-1 584 Gases (petroleum), straight-run naphtha catalytic reforming off, if they contain > 0,1 % w/w Butadiene 68919-09-5 272-882-7 585 Gases (petroleum), straight-run stabiliser off, if they contain > 0,1 % w/w Butadiene 68919-10-8 272-883-2 586 Gases (petroleum), tar stripper off, if they contain > 0,1 % w/w Butadiene 68919-11-9 272-884-8 587 Gases (petroleum), unifiner stripper off, if they contain > 0,1 % w/w Butadiene 68919-12-0 272-885-3 588 Gases (petroleum), fluidised catalytic cracker splitter overheads, if they contain > 0,1 % w/w Butadiene 68919-20-0 272-893-7 589 Gases (petroleum), catalytic cracked naphtha debutaniser, if they contain > 0,1 % w/w Butadiene 68952-76-1 273-169-3 590 Tail gas (petroleum), catalytic cracked distillate and naphtha stabiliser, if it contains > 0,1 % w/w Butadiene 68952-77-2 273-170-9 591 Tail gas (petroleum), catalytic hydrodesulfurised naphtha separator, if it contains > 0,1 % w/w Butadiene 68952-79-4 273-173-5 592 Tail gas (petroleum), straight-run naphtha hydrodesulfurised, if it contains > 0,1 % w/w Butadiene 68952-80-7 273-174-0 593 Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber, if it contains > 0,1 % w/w Butadiene 68952-81-8 273-175-6 594 Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabiliser, petroleum coking, if it contains > 0,1 % w/w Butadiene 68952-82-9 273-176-1 595 Gases (petroleum), light steam-cracked, butadiene conc., if they contain > 0,1 % w/w Butadiene 68955-28-2 273-265-5 596 Gases (petroleum), sponge absorber off, fluidised catalytic cracker and gas oil desulfuriser overhead fractionation, if they contain > 0,1 % w/w Butadiene 68955-33-9 273-269-7 597 Gases (petroleum), straight-run naphtha catalytic reformer stabiliser overhead, if they contain > 0,1 % w/w Butadiene 68955-34-0 273-270-2 598 Gases (petroleum), crude distn. and catalytic cracking, if they contain > 0,1 % w/w Butadiene 68989-88-8 273-563-5 599 Hydrocarbons, C4, if they contain > 0,1 % w/w Butadiene 87741-01-3 289-339-5 600 Alkanes, C1-4, C3-rich, if they contain > 0,1 % w/w Butadiene 90622-55-2 292-456-4 601 Gases (petroleum), gas oil diethanolamine scrubber off, if they contain > 0,1 % w/w Butadiene 92045-15-3 295-397-2 602 Gases (petroleum), gas oil hydrodesulfurisation effluent, if they contain > 0,1 % w/w Butadiene 92045-16-4 295-398-8 603 Gases (petroleum), gas oil hydrodesulfurisation purge, if they contain > 0,1 % w/w Butadiene 92045-17-5 295-399-3 604 Gases (petroleum), hydrogenator effluent flash drum off, if they contain > 0,1 % w/w Butadiene 92045-18-6 295-400-7 605 Gases (petroleum), naphtha steam cracking high-pressure residual, if they contain > 0,1 % w/w Butadiene 92045-19-7 295-401-2 606 Gases (petroleum), residue visbreaking off, if they contain > 0,1 % w/w Butadiene 92045-20-0 295-402-8 607 Gases (petroleum), steam-cracker C3-rich, if they contain > 0,1 % w/w Butadiene 92045-22-2 295-404-9 608 Hydrocarbons, C4, steam-cracker distillate, if they contain > 0,1 % w/w Butadiene 92045-23-3 295-405-4 609 Petroleum gases, liquefied, sweetened, C4 fraction, if they contain > 0,1 % w/w Butadiene 92045-80-2 295-463-0 610 Hydrocarbons, C4, 1,3-butadiene- and isobutene-free, if they contain > 0,1 % w/w Butadiene 95465-89-7 306-004-1 611 Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extn., C3-5 and C3-5 unsatd., butadiene-free, if they contain > 0,1 % w/w Butadiene 97722-19-5 307-769-4 612 Benzo[def]chrysene (benzo[a]pyrene) 50-32-8 200-028-5 613 Pitch, coal tar-petroleum, if it contains > 0,005 % w/w benzo[a]pyrene 68187-57-5 269-109-0 614 Distillates (coal-petroleum), condensed-ring arom., if they contain > 0,005 % w/w benzo[a]pyrene 68188-48-7 269-159-3 615 Moved or deleted 616 Moved or deleted 617 Creosote oil, acenaphthene fraction, acenaphthene-free, if it contains > 0,005 % w/w benzo[a]pyrene 90640-85-0 292-606-9 618 Pitch, coal tar, low-temp., if it contains > 0,005 % w/w benzo[a]pyrene 90669-57-1 292-651-4 619 Pitch, coal tar, low-temp., heat-treated, if it contains > 0,005 % w/w benzo[a]pyrene 90669-58-2 292-653-5 620 Pitch, coal tar, low-temp., oxidised, if it contains > 0,005 % w/w benzo[a]pyrene 90669-59-3 292-654-0 621 Extract residues (coal), brown, if they contain > 0,005 % w/w benzo[a]pyrene 91697-23-3 294-285-0 622 Paraffin waxes (coal), brown-coal high-temp. tar, if they contain > 0,005 % w/w benzo[a]pyrene 92045-71-1 295-454-1 623 Paraffin waxes (coal), brown-coal high-temp. tar, hydrotreated, if they contain > 0,005 % w/w benzo[a]pyrene 92045-72-2 295-455-7 624 Waste solids, coal-tar pitch coking, if they contain > 0,005 % w/w benzo[a]pyrene 92062-34-5 295-549-8 625 Pitch, coal tar, high-temp., secondary, if it contains > 0,005 % w/w benzo[a]pyrene 94114-13-3 302-650-3 626 Residues (coal), liq. solvent extn., if they contain > 0,005 % w/w benzo[a]pyrene 94114-46-2 302-681-2 627 Coal liquids, liq. solvent extn. soln., if they contain > 0,005 % w/w benzo[a]pyrene 94114-47-3 302-682-8 628 Coal liquids, liq. solvent extn., if they contain > 0,005 % w/w benzo[a]pyrene 94114-48-4 302-683-3 629 Paraffin waxes (coal), brown-coal high-temp. tar, carbon-treated, if they contain > 0,005 % w/w benzo[a]pyrene 97926-76-6 308-296-6 630 Paraffin waxes (coal), brown-coal high-temp tar, clay-treated, if they contain > 0,005 % w/w benzo[a]pyrene 97926-77-7 308-297-1 631 Paraffin waxes (coal), brown-coal high-temp tar, silicic acid-treated, if they contain > 0,005 % w/w benzo[a]pyrene 97926-78-8 308-298-7 632 Absorption oils, bicyclo arom. and heterocylic hydrocarbon fraction, if they contain > 0,005 % w/w benzo[a]pyrene 101316-45-4 309-851-5 633 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polyethylene polypropylene pyrolysis-derived, if they contain > 0,005 % w/w benzo[a]pyrene 101794-74-5 309-956-6 634 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polyethylene pyrolysis-derived, if they contain > 0,005 % w/w benzo[a]pyrene 101794-75-6 309-957-1 635 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polystyrene pyrolysis-derived, if they contain > 0,005 % w/w benzo[a]pyrene 101794-76-7 309-958-7 636 Pitch, coal tar, high-temp., heat-treated, if it contains > 0,005 % w/w benzo[a]pyrene 121575-60-8 310-162-7 637 Dibenz[a,h]anthracene 53-70-3 200-181-8 638 Benz[a]anthracene 56-55-3 200-280-6 639 Benzo[e]pyrene 192-97-2 205-892-7 640 Benzo[j]fluoranthene 205-82-3 205-910-3 641 Benz(e)acephenanthrylene 205-99-2 205-911-9 642 Benzo(k)fluoranthene 207-08-9 205-916-6 643 Chrysene 218-01-9 205-923-4 644 2-Bromopropane 75-26-3 200-855-1 645 Trichloroethylene 79-01-6 201-167-4 646 1,2-Dibromo-3-chloropropane 96-12-8 202-479-3 647 2,3-Dibromopropan-1-ol 96-13-9 202-480-9 648 1,3-Dichloropropan-2-ol 96-23-1 202-491-9 649 Ã ±,Ã ±,Ã ±-Trichlorotoluene 98-07-7 202-634-5 650 Ã ±-Chlorotoluene (Benzyl chloride) 100-44-7 202-853-6 651 1,2-Dibromoethane 106-93-4 203-444-5 652 Hexachlorobenzene 118-74-1 204-273-9 653 Bromoethylene (Vinyl bromide) 593-60-2 209-800-6 654 1,4-Dichlorobut-2-ene 764-41-0 212-121-8 655 Methyloxirane (Propylene oxide) 75-56-9 200-879-2 656 (Epoxyethyl)benzene (Styrene oxide) 96-09-3 202-476-7 657 1-Chloro-2,3-epoxypropane (Epichlorohydrin) 106-89-8 203-439-8 658 R-1-Chloro-2,3-epoxypropane 51594-55-9 424-280-2 659 1,2-Epoxy-3-phenoxypropane (Phenylglycidyl ether) 122-60-1 204-557-2 660 2,3-Epoxypropan-1-ol (Glycidol) 556-52-5 209-128-3 661 R-2,3-Epoxy-1-propanol 57044-25-4 404-660-4 662 2,2 ²-Bioxirane (1,2:3,4-Diepoxybutane) 1464-53-5 215-979-1 663 (2RS,3RS)-3-(2-Chlorophenyl)-2-(4-fluorophenyl)-[1H-1,2,4-triazol-1-yl)methyl]oxirane; Epoxiconazole 133855-98-8 406-850-2 664 Chloromethyl methyl ether 107-30-2 203-480-1 665 2-Methoxyethanol and its acetate (2-Methoxyethyl acetate) 109-86-4/110-49-6 203-713-7/203-772-9 666 2-Ethoxyethanol and its acetate (2-Ethoxyethyl acetate) 110-80-5/111-15-9 203-804-1/203-839-2 667 Oxybis[chloromethane], bis (Chloromethyl) ether 542-88-1 208-832-8 668 2-Methoxypropanol 1589-47-5 216-455-5 669 Propiolactone 57-57-8 200-340-1 670 Dimethylcarbamoyl chloride 79-44-7 201-208-6 671 Urethane (Ethyl carbamate) 51-79-6 200-123-1 672 Moved or deleted 673 Moved or deleted 674 Methoxyacetic acid 625-45-6 210-894-6 675 Dibutyl phthalate 84-74-2 201-557-4 676 bis(2-Methoxyethyl) ether (Dimethoxydiglycol) 111-96-6 203-924-4 677 bis(2-Ethylhexyl) phthalate (Diethylhexyl phthalate) 117-81-7 204-211-0 678 bis(2-Methoxyethyl) phthalate 117-82-8 204-212-6 679 2-Methoxypropyl acetate 70657-70-4 274-724-2 680 2-Ethylhexyl[[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]-methyl]thio]acetate 80387-97-9 279-452-8 681 Acrylamide, unless regulated elsewhere in this Regulation 79-06-1 201-173-7 682 Acrylonitrile 107-13-1 203-466-5 683 2-Nitropropane 79-46-9 201-209-1 684 Dinoseb, its salts and esters with the exception of those specified elsewhere in this list 88-85-7 201-861-7 685 2-Nitroanisole 91-23-6 202-052-1 686 4-Nitrobiphenyl 92-93-3 202-204-7 687 2,4-Dinitrotoluene; Dinitrotoluene, technical grade 121-14-2/25321-14-6 204-450-0/246-836-1 688 Binapacryl 485-31-4 207-612-9 689 2-Nitronaphthalene 581-89-5 209-474-5 690 2,3-Dinitrotoluene 602-01-7 210-013-5 691 5-Nitroacenaphthene 602-87-9 210-025-0 692 2,6-Dinitrotoluene 606-20-2 210-106-0 693 3,4-Dinitrotoluene 610-39-9 210-222-1 694 3,5-Dinitrotoluene 618-85-9 210-566-2 695 2,5-Dinitrotoluene 619-15-8 210-581-4 696 Dinoterb, its salts and esters 1420-07-1 215-813-8 697 Nitrofen 1836-75-5 217-406-0 698 Moved or deleted 699 Diazomethane 334-88-3 206-382-7 700 1,4,5,8-Tetraaminoanthraquinone (Disperse Blue 1) 2475-45-8 219-603-7 701 Moved or deleted 702 1-Methyl-3-nitro-1-nitrosoguanidine 70-25-7 200-730-1 703 Moved or deleted 704 Moved or deleted 705 4,4 ²-Methylenedianiline 101-77-9 202-974-4 706 4,4 ²-(4-Iminocyclohexa-2,5-dienylidenemethylene) dianiline hydrochloride 569-61-9 209-321-2 707 4,4 ²-Methylenedi-o-toluidine 838-88-0 212-658-8 708 o-Anisidine 90-04-0 201-963-1 709 3,3 ²-Dimethoxybenzidine (ortho-Dianisidine) and its salts 119-90-4 204-355-4 710 Moved or deleted 711 o-Dianisidine based azo dyes 712 3,3 ²-Dichlorobenzidine 91-94-1 202-109-0 713 Benzidine dihydrochloride 531-85-1 208-519-6 714 [[1,1 ²-Biphenyl]-4,4 ²-diyl]diammonium sulphate 531-86-2 208-520-1 715 3,3 ²-Dichlorobenzidine dihydrochloride 612-83-9 210-323-0 716 Benzidine sulphate 21136-70-9 244-236-4 717 Benzidine acetate 36341-27-2 252-984-8 718 3,3 ²-Dichlorobenzidine dihydrogen bis(sulphate) 64969-34-2 265-293-1 719 3,3 ²-Dichlorobenzidine sulphate 74332-73-3 277-822-3 720 Benzidine based azo dyes 721 4,4 ²-Bi-o-toluidine (ortho-Tolidine) 119-93-7 204-358-0 722 4,4 ²-Bi-o-toluidine dihydrochloride 612-82-8 210-322-5 723 [3,3 ²-Dimethyl[1,1 ²-biphenyl]-4,4 ²-diyl]diammonium bis(hydrogen sulphate) 64969-36-4 265-294-7 724 4,4 ²-Bi-o-toluidine sulphate 74753-18-7 277-985-0 725 o-Tolidine based dyes 611-030-00-4 726 Biphenyl-4-ylamine (4-Aminobiphenyl) and its salts 92-67-1 202-177-1 727 Azobenzene 103-33-3 203-102-5 728 (Methyl-ONN-azoxy)methyl acetate 592-62-1 209-765-7 729 Cycloheximide 66-81-9 200-636-0 730 2-Methylaziridine 75-55-8 200-878-7 731 Imidazolidine-2-thione (Ethylene thiourea) 96-45-7 202-506-9 732 Furan 110-00-9 203-727-3 733 Aziridine 151-56-4 205-793-9 734 Captafol 2425-06-1 219-363-3 735 Carbadox 6804-07-5 229-879-0 736 Flumioxazin 103361-09-7 613-166-00-X 737 Tridemorph 24602-86-6 246-347-3 738 Vinclozolin 50471-44-8 256-599-6 739 Fluazifop-butyl 69806-50-4 274-125-6 740 Flusilazole 85509-19-9 014-017-00-6 741 1,3,5-Tris(oxiranylmethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione (TGIC) 2451-62-9 219-514-3 742 Thioacetamide 62-55-5 200-541-4 743 Moved or deleted 744 Formamide 75-12-7 200-842-0 745 N-Methylacetamide 79-16-3 201-182-6 746 N-Methylformamide 123-39-7 204-624-6 747 N,N-Dimethylacetamide 127-19-5 204-826-4 748 Hexamethylphosphoric-triamide 680-31-9 211-653-8 749 Diethyl sulphate 64-67-5 200-589-6 750 Dimethyl sulphate 77-78-1 201-058-1 751 1,3-Propanesultone 1120-71-4 214-317-9 752 Dimethylsulphamoyl-chloride 13360-57-1 236-412-4 753 Sulfallate 95-06-7 202-388-9 754 A mixture of: 4-[[bis-(4-Fluorophenyl)methylsilyl]methyl]-4H-1,2,4-triazole and 1-[[bis-(4-fluorophenyl)methylsilyl]methyl]-1H-1,2,4-triazole 403-250-2 755 (+/ )-Tetrahydrofurfuryl (R)-2-[4-(6-chloroquinoxalin-2-yloxy)phenyloxy]propionate 119738-06-6 607-373-00-4 756 6-Hydroxy-1-(3-Isopropoxypropyl)-4-methyl-2-oxo-5-[4-(phenylazo)phenylazo]-1,2-dihydro-3-pyridinecarbonitrile 85136-74-9- 400-340-3 757 (6-(4-Hydroxy-3-(2-methoxyphenylazo)-2-sulfonato-7-naphthylamino)-1,3,5-triazine-2,4-diyl)bis[(amino-1-methylethyl)ammonium] formate 108225-03-2 402-060-7 758 Trisodium [4 ²-(8-acetylamino-3,6-disulfonato-2-naphthylazo)-4 ³-(6-benzoylamino-3-Sulfonato-2-naphthylazo)-biphenyl-1,3 ²,3 ³,1 ´-tetraolato-O,O ²,O ³,O ´]copper(II) 413-590-3 759 A mixture of: N-[3-Hydroxy-2-(2-methylacryloylaminomethoxy)propoxymethyl]-2-methylacrylamide and N-[2,3-bis-(2-Methylacryloylaminomethoxy)propoxymethyl]-2-methylacrylamide and methacrylamide and 2-methyl-N-(2-methylacryloylaminomethoxymethyl)-acrylamide and N-(2,3-dihydroxypropoxymethyl)-2-methylacrylamide 412-790-8 760 1,3,5-tris-[(2S and 2R)-2,3-Epoxypropyl]-1,3,5-triazine-2,4,6-(1H,3H,5H)-trione (Teroxirone) 59653-74-6 616-091-00-0 761 Erionite 12510-42-8 650-012-00-0 762 Asbestos 12001-28-4 650-013-00-6 763 Petroleum 8002-05-9 232-298-5 764 Distillates (petroleum), heavy hydrocracked, if they contain > 3 % w/w DMSO extract 64741-76-0 265-077-7 765 Distillates (petroleum), solvent-refined heavy paraffinic, if they contain > 3 % w/w DMSO extract 64741-88-4 265-090-8 766 Distillates (petroleum), solvent-refined light paraffinic, if they contain > 3 % w/w DMSO extract 64741-89-5 265-091-3 767 Residual oils (petroleum), solvent deasphalted, if they contain > 3 % w/w DMSO extract 64741-95-3 265-096-0 768 Distillates (petroleum), solvent-refined heavy naphthenic, if they contain > 3 % w/w DMSO extract 64741-96-4 265-097-6 769 Distillates (petroleum), solvent-refined light naphthenic, if they contain > 3 % w/w DMSO extract 64741-97-5 265-098-1 770 Residual oils (petroleum), solvent-refined, if they contain > 3 % w/w DMSO extract 64742-01-4 265-101-6 771 Distillates (petroleum), clay-treated heavy paraffinic, if they contain > 3 % w/w DMSO extract 64742-36-5 265-137-2 772 Distillates (petroleum), clay-treated light paraffinic, if they contain > 3 % w/w DMSO extract 64742-37-6 265-138-8 773 Residual oils (petroleum), clay-treated, if they contain > 3 % w/w DMSO extract 64742-41-2 265-143-5 774 Distillates (petroleum), clay-treated heavy naphthenic, if they contain > 3 % w/w DMSO extract 64742-44-5 265-146-1 775 Distillates (petroleum), clay-treated light naphthenic, if they contain > 3 % w/w DMSO extract 64742-45-6 265-147-7 776 Distillates (petroleum), hydrotreated heavy naphthenic, if they contain > 3 % w/w DMSO extract 64742-52-5 265-155-0 777 Distillates (petroleum), hydrotreated light naphthenic, if they contain > 3 % w/w DMSO extract 64742-53-6 265-156-6 778 Distillates (petroleum), hydrotreated heavy paraffinic, if they contain > 3 % w/w DMSO extract 64742-54-7 265-157-1 779 Distillates (petroleum), hydrotreated light paraffinic, if they contain > 3 % w/w DMSO extract 64742-55-8 265-158-7 780 Distillates (petroleum), solvent-dewaxed light paraffinic, if they contain > 3 % w/w DMSO extract 64742-56-9 265-159-2 781 Residual oils (petroleum), hydrotreated, if they contain > 3 % w/w DMSO extract 64742-57-0 265-160-8 782 Residual oils (petroleum), solvent-dewaxed, if they contain > 3 % w/w DMSO extract 64742-62-7 265-166-0 783 Distillates (petroleum), solvent-dewaxed heavy naphthenic, if they contain > 3 % w/w DMSO extract 64742-63-8 265-167-6 784 Distillates (petroleum), solvent-dewaxed light naphthenic, if they contain > 3 % w/w DMSO extract 64742-64-9 265-168-1 785 Distillates (petroleum), solvent-dewaxed heavy paraffinic, if they contain > 3 % w/w DMSO extract 64742-65-0 265-169-7 786 Foots oil (petroleum), if it contains > 3 % w/w DMSO extract 64742-67-2 265-171-8 787 Naphthenic oils (petroleum), catalytic dewaxed heavy, if they contain > 3 % w/w DMSO extract 64742-68-3 265-172-3 788 Naphthenic oils (petroleum), catalytic dewaxed light, if they contain > 3 % w/w DMSO extract 64742-69-4 265-173-9 789 Paraffin oils (petroleum), catalytic dewaxed heavy, if they contain > 3 % w/w DMSO extract 64742-70-7 265-174-4 790 Paraffin oils (petroleum), catalytic dewaxed light, if they contain > 3 % w/w DMSO extract 64742-71-8 265-176-5 791 Naphthenic oils (petroleum), complex dewaxed heavy, if they contain > 3 % w/w DMSO extract 64742-75-2 265-179-1 792 Naphthenic oils (petroleum), complex dewaxed light, if they contain > 3 % w/w DMSO extract 64742-76-3 265-180-7 793 Extracts (petroleum), heavy naphthenic distillate solvent, arom. Conc., if they contain > 3 % w/w DMSO extract 68783-00-6 272-175-3 794 Extracts (petroleum), solvent-refined heavy paraffinic distillate solvent, if they contain > 3 % w/w DMSO extract 68783-04-0 272-180-0 795 Extracts (petroleum), heavy paraffinic distillates, solvent-deasphalted, if they contain > 3 % w/w DMSO extract 68814-89-1 272-342-0 796 Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based, high-viscosity, if they contain > 3 % w/w DMSO extract 72623-85-9 276-736-3 797 Lubricating oils (petroleum), C15-30, hydrotreated neutral oil-based, if they contain > 3 % w/w DMSO extract 72623- 86-0 276-737-9 798 Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based, if they contain > 3 % w/w DMSO extract 72623- 87-1 276-738-4 799 Lubricating oils, if they contain > 3 % w/w DMSO extract 74869-22-0 278-012-2 800 Distillates (petroleum), complex dewaxed heavy paraffinic, if they contain > 3 % w/w DMSO extract 90640-91-8 292-613-7 801 Distillates (petroleum), complex dewaxed light paraffinic, if they contain > 3 % w/w DMSO extract 90640-92-9 292-614-2 802 Distillates (petroleum), solvent dewaxed heavy paraffinic, clay-treated, if they contain > 3 % w/w DMSO extract 90640-94-1 292-616-3 803 Hydrocarbons, C20-50, solvent dewaxed heavy paraffinic, hydrotreated, if they contain > 3 % w/w DMSO extract 90640-95-2 292-617-9 804 Distillates (petroleum), solvent dewaxed light paraffinic, clay-treated, if they contain > 3 % w/w DMSO extract 90640-96-3 292-618-4 805 Distillates (petroleum), solvent dewaxed light paraffinic, hydrotreated, if they contain > 3 % w/w DMSO extract 90640-97-4 292-620-5 806 Extracts (petroleum), heavy naphthenic distillate solvent, hydrotreated, if they contain > 3 % w/w DMSO extract 90641-07-9 292-631-5 807 Extracts (petroleum), heavy paraffinic distillate solvent, hydrotreated, if they contain > 3 % w/w DMSO extract 90641-08-0 292-632-0 808 Extracts (petroleum), light paraffinic distillate solvent, hydrotreated, if they contain > 3 % w/w DMSO extract 90641-09-1 292-633-6 809 Residual oils (petroleum), hydrotreated solvent dewaxed, if they contain > 3 % w/w DMSO extract 90669-74-2 292-656-1 810 Residual oils (petroleum), catalytic dewaxed, if they contain > 3 % w/w DMSO extract 91770-57-9 294-843-3 811 Distillates (petroleum), dewaxed heavy paraffinic, hydrotreated, if they contain > 3 % w/w DMSO extract 91995-39-0 295-300-3 812 Distillates (petroleum), dewaxed light paraffinic, hydrotreated, if they contain > 3 % w/w DMSO extract 91995-40-3 295-301-9 813 Distillates (petroleum), hydrocracked solvent-refined, dewaxed, if they contain > 3 % w/w DMSO extract 91995-45-8 295-306-6 814 Distillates (petroleum), solvent-refined light naphthenic, hydrotreated, if they contain > 3 % w/w DMSO extract 91995-54-9 295-316-0 815 Extracts (petroleum), hydrotreated light paraffinic distillate solvent, if they contain > 3 % w/w DMSO extract 91995- 73-2 295-335-4 816 Extracts (petroleum), light naphthenic distillate solvent, hydrodesulfurised, if they contain > 3 % w/w DMSO extract 91995-75-4 295-338-0 817 Extracts (petroleum), light paraffinic distillate solvent, acid-treated, if they contain > 3 % w/w DMSO extract 91995-76-5 295-339-6 818 Extracts (petroleum), light paraffinic distillate solvent, hydrodesulfurised, if they contain > 3 % w/w DMSO extract 91995-77-6 295-340-1 819 Extracts (petroleum), light vacuum gas oil solvent, hydrotreated, if they contain > 3 % w/w DMSO extract 91995-79-8 295-342-2 820 Foots oil (petroleum), hydrotreated, if it contains > 3 % w/w DMSO extract 92045-12-0 295-394-6 821 Lubricating oils (petroleum), C17-35, solvent-extd., dewaxed, hydrotreated, if they contain > 3 % w/w DMSO extract 92045-42-6 295-423-2 822 Lubricating oils (petroleum), hydrocracked nonarom solvent-deparaffined, if they contain > 3 % w/w DMSO extract 92045-43-7 295-424-8 823 Residual oils (petroleum), hydrocracked acid-treated solvent-dewaxed, if they contain > 3 % w/w DMSO extract 92061-86-4 295-499-7 824 Paraffin oils (petroleum), solvent-refined dewaxed heavy, if they contain > 3 % w/w DMSO extract 92129-09-4 295-810-6 825 Extracts (petroleum), heavy paraffinic distillate solvent, clay-treated, if they contain > 3 % w/w DMSO extract 92704-08-0 296-437-1 826 Lubricating oils (petroleum), base oils, paraffinic, if they contain > 3 % w/w DMSO extract 93572-43-1 297-474-6 827 Extracts (petroleum), heavy naphthenic distillate solvent, hydrodesulfurised, if they contain > 3 % w/w DMSO extract 93763-10-1 297-827-4 828 Extracts (petroleum), solvent-dewaxed heavy paraffinic distillate solvent, hydrodesulfurised, if they contain > 3 % w/w DMSO extract 93763-11-2 297-829-5 829 Hydrocarbons, hydrocracked paraffinic distn. residues, solvent-dewaxed, if they contain > 3 % w/w DMSO extract 93763-38-3 297-857-8 830 Foots oil (petroleum), acid-treated, if it contains > 3 % w/w DMSO extract 93924-31-3 300-225-7 831 Foots oil (petroleum), clay-treated, if it contains > 3 % w/w DMSO extract 93924-32-4 300-226-2 832 Hydrocarbons, C20-50, residual oil hydrogenation vacuum distillate, if they contain > 3 % w/w DMSO extract 93924-61-9 300-257-1 833 Distillates (petroleum), solvent-refined hydrotreated heavy, hydrogenated, if they contain > 3 % w/w DMSO extract 94733-08-1 305-588-5 834 Distillates (petroleum), solvent-refined hydrocracked light, if they contain > 3 % w/w DMSO extract 94733-09-2 305-589-0 835 Lubricating oils (petroleum), C18-40, solvent-dewaxed hydrocracked distillate-based, if they contain > 3 % w/w DMSO extract 94733-15-0 305-594-8 836 Lubricating oils (petroleum), C18-40, solvent-dewaxed hydrogenated raffinate-based, if they contain > 3 % w/w DMSO extract 94733-16-1 305-595-3 837 Hydrocarbons, C13-30, arom. -rich, solvent-extd. naphthenic distillate, if they contain > 3 % w/w DMSO extract 95371-04-3 305-971-7 838 Hydrocarbons, C16-32, arom. rich, solvent-extd. naphthenic distillate, if they contain > 3 % w/w DMSO extract 95371-05-4 305-972-2 839 Hydrocarbons, C37-68, dewaxed deasphalted hydrotreated vacuum distn. Residues, if they contain > 3 % w/w DMSO extract 95371-07-6 305-974-3 840 Hydrocarbons, C37-65, hydrotreated deasphalted vacuum distn. Residues, if they contain > 3 % w/w DMSO extract 95371-08-7 305-975-9 841 Distillates (petroleum), hydrocracked solvent-refined light, if they contain > 3 % w/w DMSO extract 97488-73-8 307-010-7 842 Distillates (petroleum), solvent-refined hydrogenated heavy, if they contain > 3 % w/w DMSO extract 97488-74-9 307-011-2 843 Lubricating oils (petroleum), C18-27, hydrocracked solvent-dewaxed, if they contain > 3 % w/w DMSO extract 97488-95-4 307-034-8 844 Hydrocarbons, C17-30, hydrotreated solvent-deasphalted atm. distn. residue, distn. lights, if they contain > 3 % w/w DMSO extract 97675-87-1 307-661-7 845 Hydrocarbons, C17-40, hydrotreated solvent-deasphalted distn. residue, vacuum distn. lights, if they contain > 3 % w/w DMSO extract 97722-06-0 307-755-8 846 Hydrocarbons, C13-27, solvent-extd. light naphthenic, if they contain > 3 % w/w DMSO extract 97722-09-3 307-758-4 847 Hydrocarbons, C14-29, solvent-extd. light naphthenic, if they contain > 3 % w/w DMSO extract 97722-10-6 307-760-5 848 Foots oil (petroleum), carbon-treated, if it contains > 3 % w/w DMSO extract 97862-76-5 308-126-0 849 Foots oil (petroleum), silicic acid-treated, if it contains > 3 % w/w DMSO extract 97862-77-6 308-127-6 850 Hydrocarbons, C27-42, dearomatised, if they contain > 3 % w/w DMSO extract 97862-81-2 308-131-8 851 Hydrocarbons, C17-30, hydrotreated distillates, distn. Lights, if they contain > 3 % w/w DMSO extract 97862-82-3 308-132-3 852 Hydrocarbons, C27-45, naphthenic vacuum distn., if they contain > 3 % w/w DMSO extract 97862-83-4 308-133-9 853 Hydrocarbons, C27-45, dearomatised, if they contain > 3 % w/w DMSO extract 97926-68-6 308-287-7 854 Hydrocarbons, C20-58, hydrotreated, if they contain > 3 % w/w DMSO extract 97926-70-0 308-289-8 855 Hydrocarbons, C27-42, naphthenic, if they contain > 3 % w/w DMSO extract 97926-71-1 308-290-3 856 Extracts (petroleum), light paraffinic distillate solvent, carbon-treated, if they contain > 3 % w/w DMSO extract 100684-02-4 309-672-2 857 Extracts (petroleum), light paraffinic distillate solvent, clay-treated, if they contain > 3 % w/w DMSO extract 100684- 03-5 309-673-8 858 Extracts (petroleum), light vacuum, gas oil solvent, carbon-treated, if they contain > 3 % w/w DMSO extract 100684-04-6 309-674-3 859 Extracts (petroleum), light vacuum gas oil solvent, clay-treated, if they contain > 3 % w/w DMSO extract 100684-05-7 309-675-9 860 Residual oils (petroleum), carbon-treated solvent-dewaxed, if they contain > 3 % w/w DMSO extract 100684-37-5 309-710-8 861 Residual oils (petroleum), clay-treated solvent-dewaxed, if they contain > 3 % w/w DMSO extract 100684-38-6 309-711-3 862 Lubricating oils (petroleum), C>25, solvent-extd., deasphalted, dewaxed, hydrogenated, if they contain > 3 % w/w DMSO extract 101316-69-2 309-874-0 863 Lubricating oils (petroleum), C17-32, solvent-extd., dewaxed, hydrogenated, if they contain > 3 % w/w DMSO extract 101316-70-5 309-875-6 864 Lubricating oils (petroleum), C20-35, solvent-extd., dewaxed, hydrogenated, if they contain > 3 % w/w DMSO extract 101316-71-6 309-876-1 865 Lubricating oils (petroleum), C24-50, solvent-extd., dewaxed, hydrogenated, if they contain > 3 % w/w DMSO extract 101316-72-7 309-877-7 866 Distillates (petroleum), sweetened middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64741-86-2 265-088-7 867 Gas oils (petroleum), solvent-refined, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64741-90-8 265-092-9 868 Distillates (petroleum), solvent-refined middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64741-91-9 265-093-4 869 Gas oils (petroleum), acid-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-12-7 265-112-6 870 Distillates (petroleum), acid-treated middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-13-8 265-113-1 871 Distillates (petroleum), acid-treated light, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-14-9 265-114-7 872 Gas oils (petroleum), chemically neutralised, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-29-6 265-129-9 873 Distillates (petroleum), chemically neutralised middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-30-9 265-130-4 874 Distillates (petroleum), clay-treated middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-38-7 265-139-3 875 Distillates (petroleum), hydrotreated middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-46-7 265-148-2 876 Gas oils (petroleum), hydrodesulfurised, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-79-6 265-182-8 877 Distillates (petroleum), hydrodesulfurised middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-80-9 265-183-3 878 Distillates (petroleum), catalytic reformer fractionator residue, high-boiling, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 68477-29-2 270-719-4 879 Distillates (petroleum), catalytic reformer fractionator residue, intermediate-boiling, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 68477-30-5 270-721-5 880 Distillates (petroleum), catalytic reformer fractionator residue, low-boiling, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 68477-31-6 270-722-0 881 Alkanes, C12-26, branched and linear, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 90622-53-0 292-454-3 882 Distillates (petroleum), highly refined middle, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 90640-93-0 292-615-8 883 Distillates (petroleum), catalytic reformer, heavy arom. conc., except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 91995-34-5 295-294-2 884 Gas oils, paraffinic, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 93924-33-5 300-227-8 885 Naphtha (petroleum), solvent-refined hydrodesulfurised heavy, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97488-96-5 307-035-3 886 Hydrocarbons, C16-20, hydrotreated middle distillate, distn. Lights, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97675- 85-9 307-659-6 887 Hydrocarbons, C12-20, hydrotreated paraffinic, distn. lights, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97675-86-0 307-660-1 888 Hydrocarbons, C11-17, solvent-extd. light naphthenic, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97722-08-2 307-757-9 889 Gas oils, hydrotreated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97862-78-7 308-128-1 890 Distillates (petroleum), carbon-treated light paraffinic, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 100683-97-4 309-667-5 891 Distillates (petroleum), intermediate paraffinic, carbon-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 100683-98-5 309-668-0 892 Distillates (petroleum), intermediate paraffinic, clay-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 100683-99-6 309-669-6 893 Lubricating greases, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 74869-21-9 278-011-7 894 Slack wax (petroleum), except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64742-61-6 265-165-5 895 Slack wax (petroleum), acid-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 90669-77-5 292-659-8 896 Slack wax (petroleum), clay-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 90669-78-6 292-660-3 897 Slack wax (petroleum), hydrotreated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 92062-09-4 295-523-6 898 Slack wax (petroleum), low-melting, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 92062-10-7 295-524-1 899 Slack wax (petroleum), low-melting, hydrotreated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 92062-11-8 295-525-7 900 Slack wax (petroleum), low-melting, carbon-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97863-04-2 308-155-9 901 Slack wax (petroleum), low-melting, clay-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97863-05-3 308-156-4 902 Slack wax (petroleum), low-melting, silicic acid-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97863-06-4 308-158-5 903 Slack wax (petroleum), carbon-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 100684-49-9 309-723-9 904 Petrolatum, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 8009-03-8 232-373-2 905 Petrolatum (petroleum), oxidised, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 64743-01-7 265-206-7 906 Petrolatum (petroleum), alumina-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 85029-74-9 285-098-5 907 Petrolatum (petroleum), hydrotreated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 92045-77-7 295-459-9 908 Petrolatum (petroleum), carbon-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97862-97-0 308-149-6 909 Petrolatum (petroleum), silicic acid-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 97862-98-1 308-150-1 910 Petrolatum (petroleum), clay-treated, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 100684-33-1 309-706-6 911 Distillates (petroleum), light catalytic cracked 64741-59-9 265-060-4 912 Distillates (petroleum), intermediate catalytic cracked 64741-60-2 265-062-5 913 Distillates (petroleum), light thermal cracked 64741-82-8 265-084-5 914 Distillates (petroleum), hydrodesulfurised light catalytic cracked 68333-25-5 269-781-5 915 Distillates (petroleum), light steam-cracked naphtha 68475-80-9 270-662-5 916 Distillates (petroleum), cracked steam-cracked petroleum distillates 68477-38-3 270-727-8 917 Gas oils (petroleum), steam-cracked 68527-18-4 271-260-2 918 Distillates (petroleum), hydrodesulfurised thermal cracked middle 85116-53-6 285-505-6 919 Gas oils (petroleum), thermal-cracked, hydrodesulfurised 92045-29-9 295-411-7 920 Residues (petroleum), hydrogenated steam-cracked naphtha 92062-00-5 295-514-7 921 Residues (petroleum), steam-cracked naphtha distn. 92062-04-9 295-517-3 922 Distillates (petroleum), light catalytic cracked, thermally degraded 92201-60-0 295-991-1 923 Residues (petroleum), steam-cracked heat-soaked naphtha 93763-85-0 297-905-8 924 Gas oils (petroleum), light vacuum, thermal-cracked hydrodesulfurised 97926-59-5 308-278-8 925 Distillates (petroleum), hydrodesulfurised middle coker 101316-59-0 309-865-1 926 Distillates (petroleum), heavy steam-cracked 101631-14-5 309-939-3 927 Residues (petroleum), atm. Tower 64741-45-3 265-045-2 928 Gas oils (petroleum), heavy vacuum 64741-57-7 265-058-3 929 Distillates (petroleum), heavy catalytic cracked 64741-61-3 265-063-0 930 Clarified oils (petroleum), catalytic cracked 64741-62-4 265-064-6 931 Residues (petroleum), catalytic reformer fractionator 64741-67-9 265-069-3 932 Residues (petroleum), hydrocracked 64741-75-9 265-076-1 933 Residues (petroleum), thermal cracked 64741-80-6 265-081-9 934 Distillates (petroleum), heavy thermal cracked 64741-81-7 265-082-4 935 Gas oils (petroleum), hydrotreated vacuum 64742-59-2 265-162-9 936 Residues (petroleum), hydrodesulfurised atmospheric tower 64742-78-5 265-181-2 937 Gas oils (petroleum), hydrodesulfurised heavy vacuum 64742-86-5 265-189-6 938 Residues (petroleum), steam-cracked 64742-90-1 265-193-8 939 Residues (petroleum), atmospheric 68333-22-2 269-777-3 940 Clarified oils (petroleum), hydrodesulfurised catalytic cracked 68333-26-6 269-782-0 941 Distillates (petroleum), hydrodesulfurised intermediate catalytic cracked 68333-27-7 269-783-6 942 Distillates (petroleum), hydrodesulfurised heavy catalytic cracked 68333-28-8 269-784-1 943 Fuel oil, residues-straight-run gas oils, high-sulfur 68476-32-4 270-674-0 944 Fuel oil, residual 68476-33-5 270-675-6 945 Residues (petroleum), catalytic reformer fractionator residue distn. 68478-13-7 270-792-2 946 Residues (petroleum), heavy coker gas oil and vacuum gas oil 68478-17-1 270-796-4 947 Residues (petroleum), heavy coker and light vacuum 68512-61-8 270-983-0 948 Residues (petroleum), light vacuum 68512-62-9 270-984-6 949 Residues (petroleum), steam-cracked light 68513-69-9 271-013-9 950 Fuel oil, No 6 68553-00-4 271-384-7 951 Residues (petroleum), topping plant, low-sulfur 68607-30-7 271-763-7 952 Gas oils (petroleum), heavy atmospheric 68783-08-4 272-184-2 953 Residues (petroleum), coker scrubber, condensed-ring-arom. -contg 68783-13-1 272-187-9 954 Distillates (petroleum), petroleum residues vacuum 68955-27-1 273-263-4 955 Residues (petroleum), steam-cracked, resinous 68955-36-2 273-272-3 956 Distillates (petroleum), intermediate vacuum 70592-76-6 274-683-0 957 Distillates (petroleum), light vacuum 70592-77-7 274-684-6 958 Distillates (petroleum), vacuum 70592-78-8 274-685-1 959 Gas oils (petroleum), hydrodesulfurised coker heavy vacuum 85117-03-9 285-555-9 960 Residues (petroleum), steam-cracked, distillates 90669-75-3 292-657-7 961 Residues (petroleum), vacuum, light 90669-76-4 292-658-2 962 Fuel oil, heavy, high-sulfur 92045-14-2 295-396-7 963 Residues (petroleum), catalytic cracking 92061-97-7 295-511-0 964 Distillates (petroleum), intermediate catalytic cracked, thermally degraded 92201-59-7 295-990-6 965 Residual oils (petroleum) 93821-66-0 298-754-0 966 Residues, steam cracked, thermally treated 98219-64-8 308-733-0 967 Distillates (petroleum), hydrodesulfurised full-range middle 101316-57-8 309-863-0 968 Distillates (petroleum), light paraffinic 64741-50-0 265-051-5 969 Distillates (petroleum), heavy paraffinic 64741-51-1 265-052-0 970 Distillates (petroleum), light naphthenic 64741-52-2 265-053-6 971 Distillates (petroleum), heavy naphthenic 64741-53-3 265-054-1 972 Distillates (petroleum), acid-treated heavy naphthenic 64742-18-3 265-117-3 973 Distillates (petroleum), acid-treated light naphthenic 64742-19-4 265-118-9 974 Distillates (petroleum), acid-treated heavy paraffinic 64742-20-7 265-119-4 975 Distillates (petroleum), acid-treated light paraffinic 64742-21-8 265-121-5 976 Distillates (petroleum), chemically neutralised heavy paraffinic 64742-27-4 265-127-8 977 Distillates (petroleum), chemically neutralised light paraffinic 64742-28-5 265-128-3 978 Distillates (petroleum), chemically neutralised heavy naphthenic 64742-34-3 265-135-1 979 Distillates (petroleum), chemically neutralised light naphthenic 64742-35-4 265-136-7 980 Extracts (petroleum), light naphthenic distillate solvent 64742-03-6 265-102-1 981 Extracts (petroleum), heavy paraffinic distillate solvent 64742-04-7 265-103-7 982 Extracts (petroleum), light paraffinic distillate solvent 64742-05-8 265-104-2 983 Extracts (petroleum), heavy naphthenic distillate solvent 64742-11-6 265-111-0 984 Extracts (petroleum), light vacuum gas oil solvent 91995-78-7 295-341-7 985 Hydrocarbons, C26-55, arom. rich 97722-04-8 307-753-7 986 Disodium 3,3 ²-[[1,1 ²-biphenyl]-4,4 ²-diylbis(azo)]bis(4-aminonaphthalene-1-sulphonate) 573-58-0 209-358-4 987 Disodium 4-amino-3-[[4 ²-[(2,4-diaminophenyl)azo] [1,1 ²-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)naphthalene-2,7-disulphonate 1937-37-7 217-710-3 988 Tetrasodium 3,3 ²-[[1,1 ²-biphenyl]-4,4 ²-diylbis(azo)]bis[5-amino-4-hydroxynaphthalene-2,7-disulphonate] 2602-46-2 220-012-1 989 4-o-Tolylazo-o-toluidine 97-56-3 202-591-2 990 4-Aminoazobenzene 60-09-3 200-453-6 991 Disodium[5-[[4 ²-[[2,6-dihydroxy-3-[(2-hydroxy-5-sulphophenyl)azo]phenyl]azo][1,1 ²-biphenyl]-4-yl]azo]salicylato(4-)]cuprate(2-) 16071-86-6 240-221-1 992 Resorcinol diglycidyl ether 101-90-6 202-987-5 993 1,3-Diphenylguanidine 102-06-7 203-002-1 994 Heptachlor-epoxide 1024-57-3 213-831-0 995 4-Nitrosophenol 104-91-6 203-251-6 996 Carbendazim 10605-21-7 234-232-0 997 Allyl glycidyl ether 106-92-3 203-442-4 998 Chloroacetaldehyde 107-20-0 203-472-8 999 Hexane 110-54-3 203-777-6 1000 2-(2-Methoxyethoxy)ethanol (Diethylene glycol monomethyl ether; DEGME) 111-77-3 203-906-6 1001 (+/ )-2-(2,4-Dichlorophenyl)-3-(1H-1,2,4-triazol-1-yl)propyl-1,1,2,2-tetrafluoroethylether (Tetraconazole - ISO) 112281-77-3 407-760-6 1002 4-[4-(1,3-Dihydroxyprop-2-yl)phenylamino]-1,8-dihydroxy-5-nitroanthraquinone 114565-66-1 406-057-1 1003 5,6,12,13-Tetrachloroanthra(2,1,9-def:6,5,10-d'e'f')diisoquinoline-1,3,8,10(2H,9H)-tetrone 115662-06-1 405-100-1 1004 tris(2-Chloroethyl) phosphate 115-96-8 204-118-5 1005 4 ²-Ethoxy-2-benzimidazoleanilide 120187-29-3 407-600-5 1006 Nickel dihydroxide 12054-48-7 235-008-5 1007 N,N-Dimethylaniline 121-69-7 204-493-5 1008 Simazine 122-34-9 204-535-2 1009 bis(Cyclopentadienyl)-bis(2,6-difluoro-3-(pyrrol-1-yl)-phenyl)titanium 125051-32-3 412-000-1 1010 N,N,N ²,N ²-Tetraglycidyl-4,4 ²-diamino-3,3 ²-diethyldiphenylmethane 130728-76-6 410-060-3 1011 Divanadium pentaoxide 1314-62-1 215-239-8 1012 Pentachlorophenol and its alkali salts 87-86-5/131-52-2/7778-73-6 201-778-6/205-025-2/231-911-3 1013 Phosphamidon 13171-21-6 236-116-5 1014 N-(Trichloromethylthio)phthalimide (Folpet - ISO) 133-07-3 205-088-6 1015 N-2-Naphthylaniline 135-88-6 205-223-9 1016 Ziram 137-30-4 205-288-3 1017 1-Bromo-3,4,5-trifluorobenzene 138526-69-9 418-480-9 1018 Propazine 139-40-2 205-359-9 1019 3-(4-Chlorophenyl)-1,1-dimethyluronium trichloroacetate; monuron-TCA 140-41-0 006-043-00-1 1020 Isoxaflutole 141112-29-0 606-054-00-7 1021 Kresoxim-methyl 143390-89-0 607-310-00-0 1022 Chlordecone 143-50-0 205-601-3 1023 9-Vinylcarbazole 1484-13-5 216-055-0 1024 2-Ethylhexanoic acid 149-57-5 205-743-6 1025 Monuron 150-68-5 205-766-1 1026 Morpholine-4-carbonyl chloride 15159-40-7 239-213-0 1027 Daminozide 1596-84-5 216-485-9 1028 Alachlor (ISO) 15972-60-8 240-110-8 1029 UVCB condensation product of: tetrakis-hydroxymethylphosphonium chloride, urea and distilled hydrogenated C16-18 tallow alkylamine 166242-53-1 422-720-8 1030 Ioxynil and Ioxynil octanoate (ISO) 1689-83-4/3861-47-0 216-881-1/223-375-4 1031 Bromoxynil (ISO) (3,5-Dibromo-4-hydroxybenzonitrile) and Bromoxynil heptanoate (ISO) 1689-84-5/56634-95-8 216-882-7/260-300-4 1032 2,6-Dibromo-4-cyanophenyl octanoate 1689-99-2 216-885-3 1033 Moved or deleted 1034 5-Chloro-1,3-dihydro-2H-indol-2-one 17630-75-0 412-200-9 1035 Benomyl 17804-35-2 241-775-7 1036 Chlorothalonil 1897-45-6 217-588-1 1037 N ²-(4-Chloro-o-tolyl)-N,N-dimethylformamidine monohydrochloride 19750-95-9 243-269-1 1038 4,4 ²-Methylenebis(2-ethylaniline) 19900-65-3 243-420-1 1039 Valinamide 20108-78-5 402-840-7 1040 [(p-Tolyloxy)methyl]oxirane 2186-24-5 218-574-8 1041 [(m-Tolyloxy)methyl]oxirane 2186-25-6 218-575-3 1042 2,3-Epoxypropyl o-tolyl ether 2210-79-9 218-645-3 1043 [(Tolyloxy)methyl]oxirane, cresyl glycidyl ether 26447-14-3 247-711-4 1044 Di-allate 2303-16-4 218-961-1 1045 Benzyl 2,4-dibromobutanoate 23085-60-1 420-710-8 1046 Trifluoroiodomethane 2314-97-8 219-014-5 1047 Thiophanate-methyl 23564-05-8 245-740-7 1048 Dodecachloropentacyclo[5.2.1.02,6.03,905,8]decane (Mirex) 2385-85-5 219-196-6 1049 Propyzamide 23950-58-5 245-951-4 1050 Butyl glycidyl ether 2426-08-6 219-376-4 1051 2,3,4-Trichlorobut-1-ene 2431-50-7 219-397-9 1052 Chinomethionate 2439-01-2 219-455-3 1053 (R)-Ã ±-Phenylethylammonium (-)-(1R,2S)-(1,2-epoxypropyl)phosphonate monohydrate 25383-07-7 418-570-8 1054 5-Ethoxy-3-trichloromethyl-1,2,4-thiadiazole (Etridiazole - ISO) 2593-15-9 219-991-8 1055 Disperse Yellow 3 2832-40-8 220-600-8 1056 1,2,4-Triazole 288-88-0 206-022-9 1057 Aldrin (ISO) 309-00-2 206-215-8 1058 Diuron (ISO) 330-54-1 206-354-4 1059 Linuron (ISO) 330-55-2 206-356-5 1060 Nickel carbonate 3333-67-3 222-068-2 1061 3-(4-Isopropylphenyl)-1,1-dimethylurea (Isoproturon - ISO) 34123-59-6 251-835-4 1062 Iprodione 36734-19-7 253-178-9 1063 Moved or deleted 1064 5-(2,4-Dioxo-1,2,3,4-tetrahydropyrimidine)-3-fluoro-2-hydroxymethyltetrahydrofuran 41107-56-6 415-360-8 1065 Crotonaldehyde 4170-30-3 224-030-0 1066 Hexahydrocyclopenta(c)pyrrole-1-(1H)-ammonium N-ethoxycarbonyl-N-(p-tolylsulfonyl)azanide 418-350-1 1067 4,4 ²-Carbonimidoylbis[N,N-dimethylaniline] and its salts 492-80-8 207-762-5 1068 DNOC (ISO) 534-52-1 208-601-1 1069 Toluidinium chloride 540-23-8 208-740-8 1070 Toluidine sulphate (1:1) 540-25-0 208-741-3 1071 2-(4-tert.-Butylphenyl)ethanol 5406-86-0 410-020-5 1072 Fenthion 55-38-9 200-231-9 1073 Chlordane, pur 57-74-9 200-349-0 1074 Hexan-2-one (Methyl butyl ketone) 591-78-6 209-731-1 1075 Fenarimol 60168-88-9 262-095-7 1076 Acetamide 60-35-5 200-473-5 1077 N-Cyclohexyl-N-methoxy-2,5-dimethyl-3-furamide (Furmecyclox - ISO) 60568-05-0 262-302-0 1078 Dieldrin 60-57-1 200-484-5 1079 4,4 ²-Isobutylethylidenediphenol 6807-17-6 401-720-1 1080 Chlordimeform 6164-98-3 228-200-5 1081 Amitrole 61-82-5 200-521-5 1082 Carbaryl 63-25-2 200-555-0 1083 Distillates (petroleum), light hydrocracked 64741-77-1 265-078-2 1084 1-Ethyl-1-methylmorpholinium bromide 65756-41-4 612-182-00-4 1085 (3-Chlorophenyl)-(4-methoxy-3-nitrophenyl)methanone 66938-41-8 423-290-4 1086 Fuels, diesel, except if the full refining history is known and it can be shown that the substance from which it is produced is not a carcinogen 68334-30-5 269-822-7 1087 Fuel oil, no. 2 68476-30-2 270-671-4 1088 Fuel oil, no. 4 68476-31-3 270-673-5 1089 Fuels, diesel, no. 2 68476-34-6 270-676-1 1090 2,2-Dibromo-2-nitroethanol 69094-18-4 412-380-9 1091 1-Ethyl-1-methylpyrrolidinium bromide 69227-51-6 612-183-00-X 1092 Monocrotophos 6923-22-4 230-042-7 1093 Nickel 7440-02-0 231-111-4 1094 Bromomethane (Methyl bromide - ISO) 74-83-9 200-813-2 1095 Chloromethane (Methyl chloride) 74-87-3 200-817-4 1096 Iodomethane (Methyl iodide) 74-88-4 200-819-5 1097 Bromoethane (Ethyl bromide) 74-96-4 200-825-8 1098 Heptachlor 76-44-8 200-962-3 1099 Fentin hydroxide 76-87-9 200-990-6 1100 Nickel sulphate 7786-81-4 232-104-9 1101 3,5,5-Trimethylcyclohex-2-enone (Isophorone) 78-59-1 201-126-0 1102 2,3-Dichloropropene 78-88-6 201-153-8 1103 Fluazifop-P-butyl (ISO) 79241-46-6 607-305-00-3 1104 (S)-2,3-Dihydro-1H-indole-carboxylic acid 79815-20-6 410-860-2 1105 Toxaphene 8001-35-2 232-283-3 1106 (4-Hydrazinophenyl)-N-methylmethanesulfonamide hydrochloride 81880-96-8 406-090-1 1107 CI Solvent Yellow 14 842-07-9 212-668-2 1108 Chlozolinate 84332-86-5 282-714-4 1109 Alkanes, C10-13, monochloro 85535-84-8 287-476-5 1110 Moved or deleted 1111 2,4,6-Trichlorophenol 88-06-2 201-795-9 1112 Diethylcarbamoyl-chloride 88-10-8 201-798-5 1113 1-Vinyl-2-pyrrolidone 88-12-0 201-800-4 1114 Myclobutanil (ISO) (2-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile) 88671-89-0 410-400-0 1115 Fentin acetate 900-95-8 212-984-0 1116 Biphenyl-2-ylamine 90-41-5 201-990-9 1117 Trans-4-cyclohexyl-L-proline monohydro-chloride 90657-55-9 419-160-1 1118 2-Methyl-m-phenylene diisocyanate (Toluene 2,6-diisocyanate) 91-08-7 202-039-0 1119 4-Methyl-m-phenylene diisocyanate (Toluene 2,4-diisocyanate) 584-84-9 209-544-5 1120 m-Tolylidene diisocyanate (Toluene diisocyanate) 26471-62-5 247-722-4 1121 Fuels, jet aircraft, coal solvent extn., hydrocracked hydrogenated 94114-58-6 302-694-3 1122 Fuels, diesel, coal solvent extn., hydrocracked hydrogenated 94114-59-7 302-695-9 1123 Pitch, if it contains > 0,005 % w/w benzo[a]pyrene 61789-60-4 263-072-4 1124 2-Butanone oxime 96-29-7 202-496-6 1125 Hydrocarbons, C16-20, solvent-dewaxed hydrocracked paraffinic distn. Residue 97675-88-2 307-662-2 1126 Ã ±,Ã ±-Dichlorotoluene 98-87-3 202-709-2 1127 Mineral wool, with the exception of those specified elsewhere in this Annex; [Man-made vitreous (silicate)fibres with random orientation with alkaline oxide and alkali earth oxide (Na2O + K2O + CaO + MgO + BaO) content greater than 18 % by weight] 1128 Reaction product of acetophenone, formaldehyde, cyclohexylamine, methanol and acetic acid 406-230-1 1129 Moved or deleted 1130 Moved or deleted 1131 Trisodium bis(7-acetamido-2-(4-nitro-2-oxidophenylazo)-3-sulfonato-1-naphtholato)chromate(1-) 400-810-8 1132 A mixture of: 4-allyl-2,6-bis(2,3-epoxypropyl)phenol, 4-allyl-6-(3-(6-(3-(6-(3-(4-allyl-2,6-bis(2,3-epoxypropyl)-phenoxy)2-hydroxypropyl)-4-allyl-2-(2,3-epoxypropyl)phenoxy)-2-hydroxypropyl)-4-allyl-2-(2,3-epoxypropyl)-phenoxy-2-hydroxypropyl-2-(2,3-epoxypropyl)phenol, 4-allyl-6-(3-(4-allyl-2,6-bis(2,3-epoxypropyl)phenoxy)-2- hydroxypropyl)-2-(2,3-epoxypropyl)phenoxy)phenol and 4-allyl-6-(3-(6-(3-(4-allyl-2,6-bis(2,3-epoxypropyl)-phenoxy)-2-hydroxypropyl)-4-allyl-2-(2,3-epoxypropyl)phenoxy)2-hydroxypropyl)-2-(2,3-epoxypropyl)phenol 417-470-1 1133 Costus root oil (Saussurea lappa Clarke), when used as a fragrance ingredient 8023-88-9 1134 7-Ethoxy-4-methylcoumarin, when used as a fragrance ingredient 87-05-8 201-721-5 1135 Hexahydrocoumarin, when used as a fragrance ingredient 700-82-3 211-851-4 1136 Peru balsam (INCI name: Myroxylon pereirae), when used as a fragrance ingredient 8007-00-9 232-352-8 1137 Isobutyl nitrite 542-56-2 208-819-7 1138 Isoprene (stabilized); (2-methyl-1,3-butadiene) 78-79-5 201-143-3 1139 1-Bromopropane; n-Propyl bromide 106-94-5 203-445-0 1140 Chloroprene (stabilized); (2-Chlorobuta-1,3-diene) 126-99-8 204-818-0 1141 1,2,3-Trichloropropane 96-18-4 202-486-1 1142 Ethylene glycol dimethyl ether (EGDME) 110-71-4 203-794-9 1143 Dinocap (ISO) 39300-45-3 254-408-0 1144 Diaminotoluene, technical product -mixture of [4-methyl-m-phenylenediamine] (4) and [2-methyl-m-phenylenediamine] (5) Methyl-phenylenediamine 25376-45-8 246-910-3 1145 p-Chlorobenzotrichloride 5216-25-1 226-009-1 1146 Diphenylether; octabromo derivate 32536-52-0 251-087-9 1147 1,2-bis(2-Methoxyethoxy)ethane; Triethylene glycol dimethyl ether (TEGDME) 112-49-2 203-977-3 1148 Tetrahydrothiopyran-3-carboxaldehyde 61571-06-0 407-330-8 1149 4,4 ²-bis(Dimethylamino)benzophenone (Michler's ketone) 90-94-8 202-027-5 1150 Oxiranemethanol, 4-methylbenzene-sulfonate, (S)- 70987-78-9 417-210-7 1151 1,2-Benzenedicarboxylic acid, dipentylester, branched and linear [1] 84777-06-0 [1] 284-032-2 n-Pentyl-isopentylphthalate [2]- [2] di-n-Pentyl phthalate [3] 131-18-0 [3] 205-017-9 Diisopentylphthalate [4] 605-50-5 [4] 210-088-4 1152 Benzyl butyl phthalate (BBP) 85-68-7 201-622-7 1153 1,2-Benzenedicarboxylic acid, di-C7-11, branched and linear alkyl esters 68515-42-4 271-084-6 1154 A mixture of: disodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-hydroxy-1-(4-sulfonatophenyl) pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate and trisodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-oxido-1-(4-sulfonatophenyl)pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate 402-660-9 1155 (Methylenebis(4,1-phenylenazo(1-(3-(dimethylamino)propyl)-1,2-dihydro-6-hydroxy-4-methyl-2-oxopyridine-5,3-diyl)))-1,1 ²-dipyridinium dichloride dihydrochloride 401-500-5 1156 2-[2-Hydroxy-3-(2-chlorophenyl)carbamoyl-1-naphthylazo]-7-[2-hydroxy-3-(3-methylphenyl)carbamoyl-1-naphthylazo]fluoren-9-one 420-580-2 1157 Azafenidin 68049-83-2 1158 2,4,5-Trimethylaniline [1] 137-17-7 [1] 205-282-0 2,4,5-Trimethylaniline hydrochloride [2] 21436-97-5 [2] 1159 4,4 ²-Thiodianiline and its salts 139-65-1 205-370-9 1160 4,4 ²-Oxydianiline (p-Aminophenyl ether) and its salts 101-80-4 202-977-0 1161 N,N,N ²,N ²-Tetramethyl-4,4 ²-methylenedianiline 101-61-1 202-959-2 1162 6-Methoxy-m-toluidine; (p-Cresidine) 120-71-8 204-419-1 1163 3-Ethyl-2-methyl-2-(3-methylbutyl)-1,3-oxazolidine 143860-04-2 421-150-7 1164 A mixture of: 1,3,5-tris(3-aminomethylphenyl)-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione and a mixture of oligomers of 3,5-bis(3-aminomethylphenyl)-1-poly[3,5-bis(3-aminomethylphenyl)-2,4,6-trioxo-1,3,5-(1H,3H,5H)-triazin-1-yl]-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione 421-550-1 1165 2-Nitrotoluene 88-72-2 201-853-3 1166 Tributyl phosphate 126-73-8 204-800-2 1167 Naphthalene 91-20-3 202-049-5 1168 Nonylphenol [1] 25154-52-3 [1] 246-672-0 4-Nonylphenol, branched [2] 84852-15-3 [2] 284-325-5 1169 1,1,2-Trichloroethane 79-00-5 201-166-9 1170 Moved or deleted 1171 Moved or deleted 1172 allyl chloride; (3-Chloropropene) 107-05-1 203-457-6 1173 1,4-Dichlorobenzene; (p-Dichlorobenzene) 106-46-7 203-400-5 1174 bis(2-Chloroethyl) ether 111-44-4 203-870-1 1175 Phenol 108-95-2 203-632-7 1176 Bisphenol A (4,4 ²-Isopropylidenediphenol) 80-05-7 201-245-8 1177 Trioxymethylene (1,3,5-Trioxan) 110-88-3 203-812-5 1178 Propargite (ISO) 2312-35-8 219-006-1 1179 1-Chloro-4-nitrobenzene 100-00-5 202-809-6 1180 Molinate (ISO) 2212-67-1 218-661-0 1181 Fenpropimorph (ISO) 67564-91-4 266-719-9 1182 Moved or deleted 1183 Methyl isocyanate 624-83-9 210-866-3 1184 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate 118612-00-3 422-050-6 1185 O,O ²-(Ethenylmethylsilylene) di[(4-methylpentan-2-one) oxime] 421-870-1 1186 A 2:1 mixture of: 4-(7-hydroxy-2,4,4-trimethyl-2-chromanyl)resorcinol-4-yl-tris(6-diazo-5,6-dihydro-5-oxonaphthalen-1-sulfonate) and 4-(7-hydroxy-2,4,4-trimethyl-2-chromanyl)resorcinolbis(6-diazo-5,6-dihydro-5-oxonaphthalen-1-sulfonate) 140698-96-0 414-770-4 1187 A mixture of: reaction product of 4,4 ²-methylenebis[2-(4-hydroxybenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxo-naphthalenesulfonate (1:2) and reaction product of 4,4 ²-methylenebis[2-(4-hydroxybenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxonaphthalenesulfonate (1:3) 417-980-4 1188 Malachite green hydrochloride [1] 569-64-2 [1] 209-322-8 Malachite green oxalate [2] 18015-76-4 [2] 241-922-5 1189 1-(4-Chlorophenyl)-4,4-dimethyl-3-(1,2,4-triazol-1-ylmethyl)pentan-3-ol 107534-96-3 403-640-2 1190 5-(3-Butyryl-2,4,6-trimethylphenyl)-2-[1-(ethoxyimino)propyl]-3-hydroxycyclohex-2-en-1-one 138164-12-2 414-790-3 1191 trans-4-Phenyl-L-proline 96314-26-0 416-020-1 1192 Moved or deleted 1193 A mixture of: 5-[(4-[(7-amino-1-hydroxy-3-sulfo-2-naphthyl)azo]-2,5-diethoxyphenyl)azo]-2-[(3-phosphonophenyl)azo]benzoic acid and 5-[(4-[(7-amino-1-hydroxy-3-sulfo-2-naphthyl)azo]-2,5-diethoxyphenyl)azo]-3-[(3-phosphonophenyl)azo]benzoic acid 163879-69-4 418-230-9 1194 2-{]4-(2-Ammoniopropylamino)-6-[}4-hydroxy-3-(5-methyl-2-methoxy-4-sulfamoylphenylazo)-2-sulfonatonaphth-7-ylamino{]-1,3,5-triazin-2-ylamino[}-2-aminopropyl formate 424-260-3 1195 5-Nitro-o-toluidine [1] 99-55-8 [1] 202-765-8 5-Nitro-o-toluidine hydrochloride [2] 51085-52-0 [2] 256-960-8 1196 1-(1-Naphthylmethyl)quinolinium chloride 65322-65-8 406-220-7 1197 (R)-5-Bromo-3-(1-methyl-2-pyrrolidinylmethyl)-1H-indole 143322-57-0 422-390-5 1198 Pymetrozine (ISO) 123312-89-0 613-202-00-4 1199 Oxadiargyl (ISO) 39807-15-3 254-637-6 1200 Chlorotoluron (3-(3-chloro-p-tolyl)-1,1-dimethylurea) 15545-48-9 239-592-2 1201 N-[2-(3-Acetyl-5-nitrothiophen-2-ylazo)-5-diethylaminophenyl]acetamide 416-860-9 1202 1,3-bis(Vinylsulfonylacetamido)propane 93629-90-4 428-350-3 1203 p-Phenetidine (4-Ethoxyaniline) 156-43-4 205-855-5 1204 m-Phenylenediamine and its salts 108-45-2 203-584-7 1205 Residues (coal tar), creosote oil distn., if it contains > 0,005 % w/w benzo[a]pyrene 92061-93-3 295-506-3 1206 Creosote oil, acenaphthene fraction, wash oil, if it contains > 0,005 % w/w benzo[a]pyrene 90640-84-9 292-605-3 1207 Creosote oil, if it contains > 0,005 % w/w benzo[a]pyrene 61789-28-4 263-047-8 1208 Creosote, if it contains > 0,005 % w/w benzo[a]pyrene 8001-58-9 232-287-5 1209 Creosote oil, high-boiling distillate, wash oil, if it contains > 0,005 % w/w benzo[a]pyrene 70321-79-8 274-565-9 1210 Extract residues (coal), creosote oil acid, wash oil extract residue, if it contains > 0,005 % w/w benzo[a]pyrene 122384-77-4 310-189-4 1211 Creosote oil, low-boiling distillate, wash oil, if it contains > 0,005 % w/w benzo[a]pyrene 70321-80-1 274-566-4 1212 6-Methoxy-2,3-Pyridinediamine and its HCl salt, when used as a substance in hair dye products 94166-62-8 303-358-9 1213 2,3-Naphthalenediol, when used as a substance in hair dye products 92-44-4 202-156-7 1214 2,4-Diaminodiphenylamine, when used as a substance in hair dye products 136-17-4 1215 2,6-Bis(2-Hydroxyethoxy)-3,5-Pyridinediamine and its HCl salt, when used as a substance in hair dye products 117907-42-3 1216 2-Methoxymethyl-p-Aminophenol and its HCl salt, when used as a substance in hair dye products 135043-65-1/29785-47-5 1217 4,5-Diamino-1-Methylpyrazole and its HCl salt, when used as a substance in hair dye products 20055-01-0/21616-59-1 1218 4,5-Diamino-1-((4-Chlorophenyl)Methyl)-1H-Pyrazole Sulfate, when used as a substance in hair dye products 163183-00-4 1219 4-Chloro-2-Aminophenol, when used as a substance in hair dye products 95-85-2 202-458-9 1220 4-Hydroxyindole, when used as a substance in hair dye products 2380-94-1 219-177-2 1221 4-Methoxytoluene-2,5-Diamine and its HCl salt, when used as a substance in hair dye products 56496-88-9 1222 5-Amino-4-Fluoro-2-Methylphenol Sulfate, when used as a substance in hair dye products 163183-01-5 1223 N,N-Diethyl-m-Aminophenol, when used as a substance in hair dye products 91-68-9/68239-84-9 202-090-9/269-478-8 1224 N,N-Dimethyl-2,6-Pyridinediamine and its HCl salt, when used as a substance in hair dye products  1225 N-Cyclopentyl-m-Aminophenol, when used as a substance in hair dye products 104903-49-3 1226 N-(2-Methoxyethyl)-p-phenylenediamine and its HCl salt, when used as a substance in hair dye products 72584-59-9/66566-48-1 276-723-2 1227 2,4-Diamino-5-methylphenetol and its HCl salt, when used as a substance in hair dye products 113715-25-6 1228 1,7-Naphthalenediol, when used as a substance in hair dye products 575-38-2 209-383-0 1229 3,4-Diaminobenzoic acid, when used as a substance in hair dye products 619-05-6 210-577-2 1230 2-Aminomethyl-p-aminophenol and its HCl salt, when used as a substance in hair dye products 79352-72-0 1231 Solvent Red 1 (CI 12150), when used as a substance in hair dye products 1229-55-6 214-968-9 1232 Acid Orange 24 (CI 20170), when used as a substance in hair dye products 1320-07-6 215-296-9 1233 Acid Red 73 (CI 27290), when used as a substance in hair dye products 5413-75-2 226-502-1 1234 PEG-3,2 ²,2 ²-di-p-Phenylenediamine 144644-13-3 1235 6-Nitro-o-Toluidine 570-24-1 209-329-6 1236 HC Yellow No 11 73388-54-2 1237 HC Orange No 3 81612-54-6 1238 HC Green No 1 52136-25-1 257-687-7 1239 HC Red No 8 and its salts 13556-29-1/97404-14-3 - / 306-778-0 1240 Tetrahydro-6-nitroquinoxaline and its salts 158006-54-3/41959-35-7/73855-45-5 1241 Disperse Red 15, except as impurity in Disperse Violet 1 116-85-8 204-163-0 1242 4-Amino-3-fluorophenol 399-95-1 402-230-0 1243 N,N ²-dihexadecyl-N,N ²-bis(2-hydroxyethyl)propanediamide Bishydroxyethyl Biscetyl Malonamide 149591-38-8 422-560-9 1244 1-Methyl-2,4,5-trihydroxybenzene and its salts, when used as a substance in hair dye products 1124-09-0 214-390-7 1245 2,6-Dihydroxy-4-methylpyridine and its salts, when used as a substance in hair dye products 4664-16-8 225-108-7 1246 5-Hydroxy-1,4-benzodioxane and its salts, when used as a substance in hair dye products 10288-36-5 233-639-0 1247 3,4-Methylenedioxyphenol and its salts, when used as a substance in hair dye products 533-31-3 208-561-5 1248 3,4-Methylenedioxyaniline and its salts, when used as a substance in hair dye products 14268-66-7 238-161-6 1249 Hydroxypyridinone and its salts, when used as a substance in hair dye products 822-89-9 212-506-0 1250 3-Nitro-4-aminophenoxyethanol and its salts, when used as a substance in hair dye products 50982-74-6 1251 2-methoxy-4-nitrophenol (4-Nitroguaiacol) and its salts, when used as a substance in hair dye products 3251-56-7 221-839-0 1252 CI Acid Black 131 and its salts, when used as a substance in hair dye products 12219-01-1 1253 1,3,5-Trihydroxybenzene (Phloroglucinol) and its salts, when used as a substance in hair dye products 108-73-6 203-611-2 1254 1,2,4-Benzenetriacetate and its salts, when used as a substance in hair dye products 613-03-6 210-327-2 1255 Ethanol, 2,2'-iminobis-, reaction products with epichlorohydrin and 2-nitro-1,4-benzenediamine (HC Blue No. 5) and its salts, when used as a substance in hair dye products 68478-64-8/158571-58-5 1256 N-Methyl-1,4-diaminoanthraquinone, reaction products with epichlorohydrin and monoethanolamine (HC Blue No. 4) and its salts, when used as a substance in hair dye products 158571-57-4 1257 4-Aminobenzenesulfonic acid (Sulfanilic acid) and its salts, when used as a substance in hair dye products 121-57-3/515-74-2 204-482-5/208-208-5 1258 3,3'-(Sulfonylbis(2-nitro-4,1-phenylene)imino)bis(6-(phenylamino)) benzenesulfonic acid and its salts, when used as a substance in hair dye products 6373-79-1 228-922-0 1259 3(or5)-((4-(Benzylmethylamino)phenyl)azo)-1,2-(or1,4)-dimethyl-1H-1,2,4-triazolium and its salts, when used as a substance in hair dye products 89959-98-8/12221-69-1 289-660-0 1260 2,2'-((3-Chloro-4-((2,6-dichloro-4-nitrophenyl)azo)phenyl)imino)bisethanol (Disperse Brown 1) and its salts, when used as a substance in hair dye products 23355-64-8 245-604-7 1261 Benzothiazolium, 2-[[4-[ethyl(2-hydroxyethyl)amino]phenyl]azo]-6-methoxy-3-methyl-, and its salts, when used as a substance in hair dye products 12270-13-2 235-546-0 1262 2-[(4-Chloro-2-nitrophenyl)azo]-N-(2-methoxyphenyl)-3-oxobutanamide (Pigment Yellow 73) and its salts, when used as a substance in hair dye products 13515-40-7 236-852-7 1263 2,2'-[(3,3'-Dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[3-oxo-N-phenylbutanamide] (Pigment Yellow 12) and its salts, when used as a substance in hair dye products 6358-85-6 228-787-8 1264 2,2'-(1,2-Ethenediyl)bis[5-((4-ethoxyphenyl)azo]benzenesulfonic acid) and its salts, when used as a substance in hair dye products 2870-32-8 220-698-2 1265 2,3-Dihydro-2,2-dimethyl-6-[(4-(phenylazo)-1-naphthalenyl)azo]-1H-pyrimidine (Solvent Black 3) and its salts, when used as a substance in hair dye products 4197-25-5 224-087-1 1266 3(or5)-[[4-[(7-amino-1-hydroxy-3-sulphonato-2-naphthyl)azo]-1-naphthyl]azo]salicylic acid and its salts, when used as a substance in hair dye products 3442-21-5/34977-63-4 222-351-0/252-305-5 1267 2-Naphthalenesulfonic acid, 7-(benzoylamino)-4-hydroxy-3-[[4-[(4-sulfophenyl)azo]phenyl]azo]-, and its salts, when used as a substance in hair dye products 2610-11-9 220-028-9 1268 (Ã ¼-((7,7'-Iminobis(4-hydroxy-3-((2-hydroxy-5-(N-methylsulphamoyl)phenyl)azo)naphthalene-2-sulphonato))(6-)))dicuprate(2-) and its salts, when used as a substance in hair dye products 37279-54-2 253-441-8 1269 3-[(4-(Acetylamino)phenyl)azo]-4-hydroxy-7-[[[[5-hydroxy-6-(phenylazo)-7-sulfo-2-naphthalenyl]amino]carbonyl]amino]-2-naphthalenesulfonic acid and its salts, when used as a substance in hair dye products 3441-14-3 222-348-4 1270 2-Naphthalenesulfonic acid, 7,7'-(carbonyldiimino)bis(4-hydroxy-3-[[2-sulfo-4-[(4-sulfophenyl)azo]phenyl]azo]-, and its salts, when used as a substance in hair dye products 2610-10-8/25188-41-4 220-027-3 1271 Ethanaminium, N-(4-[bis[4-(diethylamino)phenyl]methylene]-2,5-cyclohexadien-1-ylidene)-N-ethyl-, and its salts, when used as a substance in hair dye products 2390-59-2 219-231-5 1272 3H-Indolium, 2-[[(4-methoxyphenyl)methylhydrazono]methyl]-1,3,3-trimethyl-, and its salts, when used as a substance in hair dye products 54060-92-3 258-946-7 1273 3H-Indolium, 2-(2-((2,4-dimethoxyphenyl)amino)ethenyl)-1,3,3-trimethyl-, and its salts, when used as a substance in hair dye products 4208-80-4 224-132-5 1274 Nigrosine spirit soluble (Solvent Black 5), when used as a substance in hair dye products 11099-03-9 1275 Phenoxazin-5-ium, 3,7-bis(diethylamino)-, and its salts, when used as a substance in hair dye products 47367-75-9/33203-82-6 251-403-5 1276 Benzo[a]phenoxazin-7-ium, 9-(dimethylamino)-, and its salts, when used as a substance in hair dye products 7057-57-0/966-62-1 230-338-6/213-524-1 1277 6-Amino-2-(2,4-dimethylphenyl)-1H-benz[de]isoquinoline-1,3(2H)-dione (Solvent Yellow 44) and its salts, when used as a substance in hair dye products 2478-20-8 219-607-9 1278 1-Amino-4-[[4-[(dimethylamino)methyl]phenyl]amino]anthraquinone and its salts, when used as a substance in hair dye products 67905-56-0/12217-43-5 267-677-4/235-398-7 1279 Laccaic Acid (CI Natural Red 25) and its salts, when used as a substance in hair dye products 60687-93-6 1280 Benzenesulfonic acid, 5-[(2,4-dinitrophenyl)amino]-2-(phenylamino)-, and its salts, when used as a substance in hair dye products 6373-74-6/15347-52-1 228-921-5/239-377-3 1281 4-[(4-Nitrophenyl)azo]aniline (Disperse Orange 3) and its salts, when used as a substance in hair dye products 730-40-5/70170-61-5 211-984-8 1282 4-Nitro-m-phenylenediamine and its salts, when used as a substance in hair dye products 5131-58-8 225-876-3 1283 1-Amino-4-(methylamino)-9,10-anthracenedione (Disperse Violet 4) and its salts, when used as a substance in hair dye products 1220-94-6 214-944-8 1284 N-Methyl-3-nitro-p-phenylenediamine and its salts, when used as a substance in hair dye products 2973-21-9 221-014-5 1285 N1-(2-Hydroxyethyl)-4-nitro-o-phenylenediamine (HC Yellow No. 5) and its salts, when used as a substance in hair dye products 56932-44-6 260-450-0 1286 N1-(Tris(hydroxymethyl))methyl-4-nitro-1,2-phenylenediamine (HC Yellow No. 3) and its salts, when used as a substance in hair dye products 56932-45-7 260-451-6 1287 2-Nitro-N-hydroxyethyl-p-anisidine and its salts, when used as a substance in hair dye products 57524-53-5 1288 N,N'-Dimethyl-N-Hydroxyethyl-3-nitro-p-phenylenediamine and its salts, when used as a substance in hair dye products 10228-03-2 233-549-1 1289 3-(N-Methyl-N-(4-methylamino-3-nitrophenyl)amino)propane-1,2-diol and its salts, when used as a substance in hair dye products 93633-79-5 403-440-5 1290 4-Ethylamino-3-nitrobenzoic acid (N-Ethyl-3-Nitro PABA) and its salts, when used as a substance in hair dye products 2788-74-1 412-090-2 1291 (8-[(4-Amino-2-nitrophenyl)azo]-7-hydroxy-2-naphthyl)trimethylammonium and its salts, except Basic Red 118 (CAS 71134-97-9) as impurity in Basic Brown 17, when used as a substance in hair dye products 71134-97-9 275-216-3 1292 5-((4-(Dimethylamino)phenyl)azo)-1,4-dimethyl-1H-1,2,4-triazolium and its salts, when used as a substance in hair dye products 12221-52-2 1293 m-Phenylenediamine, 4-(phenylazo)-, and its salts, when used as a substance in hair dye products 495-54-5 207-803-7 1294 1,3-Benzenediamine, 4-methyl-6-(phenylazo)- and its salts, when used as a substance in hair dye products 4438-16-8 224-654-3 1295 2,7-Naphthalenedisulfonic acid, 5-(acetylamino)-4-hydroxy-3-((2-methylphenyl)azo)-, and its salts, when used as a substance in hair dye products 6441-93-6 229-231-7 1296 4,4'-[(4-Methyl-1,3-phenylene)bis(azo)]bis[6-methyl-1,3-benzenediamine] (Basic Brown 4) and its salts, when used as a substance in hair dye products 4482-25-1 224-764-1 1297 Benzenaminium, 3-[[4-[[diamino(phenylazo)phenyl]azo]-2-methylphenyl]azo]-N,N,N-trimethyl-, and its salts, when used as a substance in hair dye products 83803-99-0 280-920-9 1298 Benzenaminium, 3-[[4-[[diamino(phenylazo)phenyl]azo]-1-naphthalenyl]azo]-N,N,N-trimethyl-, and its salts, when used as a substance in hair dye products 83803-98-9 280-919-3 1299 Ethanaminium, N-[4-[(4-(diethylamino)phenyl)phenylmethylene]-2,5-cyclohexadien-1-ylidene]-N-ethyl- and its salts, when used as a substance in hair dye products 633-03-4 211-190-1 1300 9,10-Anthracenedione, 1-[(2-hydroxyethyl)amino]-4-(methylamino)-, and its derivatives and salts, when used as a substance in hair dye products 2475-46-9/86722-66-9 219-604-2/289-276-3 1301 1,4-Diamino-2-methoxy-9,10-anthracenedione (Disperse Red 11) and its salts, when used as a substance in hair dye products 2872-48-2 220-703-8 1302 1,4-Dihydroxy-5,8-bis[(2-hydroxyethyl)amino]anthraquinone (Disperse Blue 7) and its salts, when used as a substance in hair dye products 3179-90-6 221-666-0 1303 1-[(3-Aminopropyl)amino]-4-(methylamino)anthraquinone and its salts, when used as a substance in hair dye products 22366-99-0 244-938-0 1304 N-[6-[(2-Chloro-4-hydroxyphenyl)imino]-4-methoxy-3-oxo-1,4-cyclohexadien-1-yl]acetamide (HC Yellow No. 8) and its salts, when used as a substance in hair dye products 66612-11-1 266-424-5 1305 [6-[[3-Chloro-4-(methylamino)phenyl]imino]-4-methyl-3-oxocyclohexa-1,4-dien-1-yl]urea (HC Red No. 9) and its salts, when used as a substance in hair dye products 56330-88-2 260-116-4 1306 Phenothiazin-5-ium, 3,7-bis(dimethylamino)-, and its salts, when used as a substance in hair dye products 61-73-4 200-515-2 1307 4,6-Bis(2-Hydroxyethoxy)-m-Phenylenediamine and its salts, when used as a substance in hair dye products 94082-85-6 1308 5-Amino-2,6-Dimethoxy-3-Hydroxypyridine and its salts, when used as a substance in hair dye products 104333-03-1 1309 4,4'-Diaminodiphenylamine and its salts, when used as a substance in hair dye products 537-65-5 208-673-4 1310 4-Diethylamino-o-toluidine and its salts, when used as a substance in hair dye products 148-71-0/24828-38-4/2051-79-8 205-722-1/246-484-9/218-130-3 1311 N,N-Diethyl-p-phenylenediamine and its salts, when used as a substance in hair dye products 93-05-0/6065-27-6/6283-63-2 202-214-1/227-995-6/228-500-6 1312 N,N-Dimethyl-p-phenylenediamine and its salts, when used as a substance in hair dye products 99-98-9/6219-73-4 202-807-5/228-292-7 1313 Toluene-3,4-Diamine and its salts, when used as a substance in hair dye products 496-72-0 207-826-2 1314 2,4-Diamino-5-methylphenoxyethanol and its salts, when used as a substance in hair dye products 141614-05-3/113715-27-8 1315 6-Amino-o-cresol and its salts, when used as a substance in hair dye products 17672-22-9 1316 Hydroxyethylaminomethyl-p-aminophenol and its salts, when used as a substance in hair dye products 110952-46-0/135043-63-9 1317 2-Amino-3-nitrophenol and its salts, when used as a substance in hair dye products 603-85-0 210-060-1 1318 2-Chloro-5-nitro-N-hydroxyethyl-p-phenylenediamine and its salts, when used as a substance in hair dye products 50610-28-1 256-652-3 1319 2-Nitro-p-phenylenediamine and its salts, when used as a substance in hair dye products 5307-14-2/18266-52-9 226-164-5/242-144-9 1320 Hydroxyethyl-2,6-dinitro-p-anisidine and its salts, when used as a substance in hair dye products 122252-11-3 1321 6-Nitro-2,5-pyridinediamine and its salts, when used as a substance in hair dye products 69825-83-8 1322 Phenazinium, 3,7-diamino-2,8-dimethyl-5-phenyl-, and its salts, when used as a substance in hair dye products 477-73-6 207-518-8 1323 3-Hydroxy-4-[(2-hydroxynaphthyl)azo]-7-nitronaphthalene-1-sulphonic acid and its salts, when used as a substance in hair dye products 16279-54-2/5610-64-0 240-379-1/227-029-3 1324 3-[(2-nitro-4-(trifluoromethyl)phenyl)amino]propane-1,2-diol (HC Yellow No. 6) and its salts, when used as a substance in hair dye products 104333-00-8 1325 2-[(4-chloro-2-nitrophenyl)amino]ethanol (HC Yellow No. 12) and its salts, when used as a substance in hair dye products 59320-13-7 1326 3-[[4-[(2-Hydroxyethyl)Methylamino]-2-Nitrophenyl]Amino]-1,2-Propanediol and its salts, when used as a substance in hair dye products 173994-75-7/102767-27-1 1327 3-[[4-[Ethyl(2-Hydroxyethyl)Amino]-2-Nitrophenyl]Amino]-1,2-Propanediol and its salts, when used as a substance in hair dye products 114087-41-1/114087-42-2 1328 Ethanaminium, N-[4-[[4-(diethylamino)phenyl][4-(ethylamino)-1-naphthalenyl]methylene]-2,5-cyclohexadien-1-ylidene]-N-ethyl-, and its salts, when used as a substance in hair dye products 2390-60-5 219-232-0 (1) OJ L 159, 29.6.1996, p. 1 (2) Modified INNM-name. (3) OJ L 273, 10.10.2002, p. 1. (4) for the individual ingredient see reference number 364 in Annex II. (5) for the individual ingredient see reference number 413 in Annex II. ANNEX III LIST OF SUBSTANCES WHICH COSMETIC PRODUCTS MUST NOT CONTAIN EXCEPT SUBJECT TO THE RESTRICTIONS LAID DOWN Reference number Substance identification Restrictions Wording of conditions of use and warnings Chemical name/INN Name of Common Ingredients Glossary CAS number EC number Product type, body parts Maximum concentration in ready for use preparation Other a b c d e f g h i 1a Boric acid, borates and tetraborates with the exception of substance No 1184 in Annex II Boric acid 10043-35-3/11113-50-1 233-139-2/234-343-4 (a) Talc (a) 5 % (as boric acid) (a) Not to be used in products for children under 3 years of age Not to be used on peeling or irritated skin if the concentration of free soluble borates exceeds 1,5 % (as boric acid) (a) Not to be used for children under 3 years of age Not to be used on peeling or irritated skin (b) Oral products (b) 0,1 % (as boric acid) (b) Not to be used in products for children under 3 years of age (b) Not to be swallowed Not to be used for children under 3 years of age (c) Other products (excluding bath products and hair waving products) (c) 3 % (as boric acid) (c) Not to be used in products for children under 3 years of age Not to be used on peeling or irritated skin if the concentration of free soluble borates exceeds 1,5 % (as boric acid) (c) Not to be used for children under 3 years of age Not to be used on peeling or irritated skin 1b Tetraborates, see also 1a) (a) Bath products (a) 18 % (as boric acid) (a) Not to be used in products for children under 3 years of age (a) Not to be used for children under 3 years of age (b) Hair products (b) 8 % (as boric acid) (b) Rinse well 2a Thioglycolic acid and its salts Thioglycolic acid 68-11-1 200-677-4 (a) Hair products 8 % General use ready for use pH 7 to 9,5 Conditions of use: (a) (b) (c) Avoid contact with eyes In the event of contact with eyes, rinse immediately with plenty of water and seek medical advice (a) (c) Wear suitable gloves Warnings: (a) (b) (c) Contains thioglycolate Follow the instructions Keep out of reach of children (a) For professional use only 11 % Professional use ready for use pH 7 to 9,5 (b) Depilatories 5 % ready for use pH 7 to 12,7 (c) Hair rinse-off products 2 % The abovementioned percentages are calculated as thioglycolic acid ready for use pH 7 to 9,5 2b Thioglycolic acid esters Hair waving or straightening products (a) 8 % General use ready for use pH 6 to 9,5 Conditions of use: (a) (b) May cause sensitization in the event of skin contact Avoid contact with eyes In the event of contact with eyes, rinse immediately with plenty of water and seek medical advice Wear suitable gloves Warnings: Contains thioglycolate Follow the instructions Keep out of reach of children (b) 11 % The abovementioned percentages are calculated as thioglycolic acid Professional use ready for use pH 6 to 9,5 (b) For professional use only 3 Oxalic acid, its esters and alkaline salts Oxalic acid 144-62-7 205-634-3 Hair products 5 % Professional use For professional use only 4 Ammonia Ammonia 7664-41-7/1336-21-6 231-635-3/215-647-6 6 % (as NH3) Above 2 %: Contains ammonia 5 Tosylchloramide sodium (INN) Chloramine-T 127-65-1 204-854-7 0,2 % 6 Chlorates of alkali metals Sodium chlorate 7775-09-9 231-887-4 (a) Toothpaste (b) Other products (a) 5 % (b) 3 % Potassium chlorate 3811-04-9 223-289-7 7 Dichloromethane Dichloromethane 75-09-2 200-838-9 35 % (when mixed with 1,1,1-trichloro-ethane, total concentration must not exceed 35 %) 0,2 % as maximum impurity content 8 p-Phenylenediamine, its N-substituted derivatives and its salts; N-substituted derivatives of o-Phenylenediamine (1), with the exception of those derivatives listed elsewhere in this Annex and under reference numbers 1309, 1311, and 1312 in Annex II p-Phenylenediamine 106-50-3 203-404-7 Oxidising colouring agents for hair dyeing 6 % (as free base) (a) General use Not to be used on eyebrows (a) Can cause an allergic reaction Contains phenylenediamines Do not use to dye eyelashes or eyebrows (b) Professional use (b) For professional use only Contains phenylenediamines Can cause an allergic reaction Wear suitable gloves 9 Methylphenylenediamines, their N-substituted derivatives (1) and their salts with the exception of substances under reference numbers 364, 413, 1144, 1310 and 1313 in Annex II Toluene-2,5-diamine 95-70-5 202-442-1 Oxidising colouring agents for hair dyeing 10 % (as free base) (a) General use Not to be used on eyebrows (a) Can cause an allergic reaction Contains phenylene-diamines Do not use to dye eyelashes or eyebrows (b) Professional use (b) For professional use only Contains phenylene-diamines Can cause an allergic reaction Wear suitable gloves 10 Diaminophenols (1) Oxidising colouring agents for hair dyeing 10 % (as free base) (a) General use Not to be used on eyebrows (a) Can cause an allergic reaction Do not use to dye eyelashes or eyebrows (b) Professional use (b) For professional use only Can cause an allergic reaction Wear suitable gloves 11 Dichlorophen Dichlorophen 97-23-4 202-567-1 0,5 % Contains Dichlorophen 12 Hydrogen peroxide, and other compounds or mixtures that release hydrogen peroxide, including carbamide peroxide and zinc peroxide Hydrogen peroxide 7722-84-1 231-765-0 (a) Hair- products 12 % H2O2 (40 volumes), present or released (a) Wear suitable gloves (a) (b) (c): Contains hydrogen peroxide Avoid contact with eyes Rinse eyes immediately if product comes into contact with them (b) Skin- products 4 % H2O2, present or released (c) Nail hardening products 2 % of H2O2, present or released (d) Oral products 0,1 % of H2O2, present or released 13 Formaldehyde (2) Formaldehyde 50-00-0 200-001-8 Nail hardening products 5 % (as formaldehyde) For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product Protect cuticles with grease or oil Contains formaldehyde (3) 14 Hydroquinone (4) Hydroquinone 123-31-9 204-617-8 (a) Oxidising colouring agent for hair dyeing 0,3 % General use Not to be used on eyebrows Do not use to dye eyelashes or eyebrows Rinse eyes immediately if the product comes into contact with them Contains Hydroquinone Professional use For professional use only Contains hydroquinone Rinse eyes immediately if product comes into contact with them (b) Artificial nail systems 0,02 % (after mixing for use) Professional use (b) For professional use only Avoid skin contact Read directions for use carefully 15a Potassium or sodium hydroxide Potassium hydroxide/sodium hydroxide 1310-58-3/1310-73-2 215-181-3/215-185-5 (a) Nail cuticle solvent (a) 5 % (5) (a) Contains alkali Avoid contact with eyes Can cause blindness Keep out of reach of children (b) Hair straightener 2 % (5) General use Contains alkali Avoid contact with eyes Can cause blindness Keep out of reach of children 4,5 % (5) Professional use For professional use only Avoid contact with eyes Can cause blindness (c) pH adjuster for depilatories (c) pH < 12,7 (c) Keep out of reach of children Avoid contact with eyes (d) Other uses as pH adjuster (d) pH < 11 15b Lithium hydroxide Lithium hydroxide 1310-65-2 215-183-4 (a) Hair straighteners 2 % (6) General use (a) Contains alkali Avoid contact with eyes Can cause blindness Keep out of reach of children 4,5 % (6) Professional use Avoid contact with eyes Can cause blindness (b) pH adjuster for depilatories pH < 12,7 (b) Contains alkali Keep out of reach of children Avoid contact with eyes (c) Other uses as pH adjuster (for rinse-off products only) pH < 11 15c Calcium hydroxide Calcium hydroxide 1305-62-0 215-137-3 (a) Hair straighteners containing two components: calcium hydroxide and a guanidine salt (a) 7 % (as calcium hydroxide) (a) Contains alkali Avoid contact with eyes Keep out of reach of children Can cause blindness (b) pH adjuster for depilatories (b) pH < 12,7 (b) Contains alkali Keep out of reach of children Avoid contact with eyes (c) Other uses (e.g. pH adjuster, processing aid) (c) pH < 11 16 1-Naphthol and its salts 1-Naphtol 90-15-3 201-969-4 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Can cause an allergic reaction 17 Sodium nitrite Sodium nitrite 7632-00-0 231-555-9 Rust inhibitor 0,2 % Not to be used with secondary and/or tertiary amines or other substances forming nitrosamines 18 Nitromethane Nitromethane 75-52-5 200-876-6 Rust inhibitor 0,3 % 19 Moved or deleted 20 Moved or deleted 21 Cinchonan-9-ol, 6'-methoxy-, (8.alpha., 9R)- and its salts Quinine 130-95-0 205-003-2 (a) Hair rinse-off products (a) 0,5 % (as quinine base) (b) Hair leave-on products (b) 0,2 % (as quinine base) 22 Resorcinol (4) Resorcinol 108-46-3 203-585-2 (a) Oxidising colouring agent for hair dyeing 5 % General use Not to be used on eyebrows Contains resorcinol Rinse hair well after application Do not use to dye eyelashes or eyebrows Rinse eyes immediately if product comes into contact with them Professional use For professional use only Contains resorcinol Rinse eyes immediately if product comes into contact with them (b) Hair lotions and shampoos 0,5 % Contains resorcinol 23 (a) Alkali sulphides (a) Depilatories (a) 2 % (as sulphur) pH  ¤ 12,7 (a) (b) Keep out of reach of children Avoid contact with eyes (b) Alkaline earth sulphides (b) Depilatories (b) 6 % (as sulphur) 24 Water-soluble zinc salts with the exception of zinc 4-hydroxy-benzenesulphonate (entry 25) and zinc pyrithione (entry 101 and Annex V, entry 8) Zinc acetate, zinc chloride, zinc gluconate, zinc glutamate 1 % (as zinc) 25 Zinc 4-hydroxybenzene sulphonate Zinc phenolsulfonate 127-82-2 204-867-8 Deodorants, antiperspirants and astringent lotions 6 % (as % anhydrous substance) Avoid contact with eyes 26 Ammonium monofluorophosphate Ammonium monofluorophosphate 20859-38-5/66115-19-3 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium monofluorophosphate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 27 Disodium fluorophosphate Sodium monofluorophosphate 10163-15-2/7631-97-2 233-433-0/231-552-2 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium monofluorophosphate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 28 Dipotassium fluorophosphate Potassium monofluorophosphate 14104-28-0 237-957-0 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium monofluorophosphate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 29 Calcium fluorophosphate Calcium monofluorophosphate 7789-74-4 232-187-1 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains calcium monofluorophosphate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 30 Calcium fluoride Calcium fluoride 7789-75-5 232-188-7 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains calcium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 31 Sodium fluoride Sodium fluoride 7681-49-4 231-667-8 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 32 Potassium fluoride Potassium fluoride 7789-23-3 232-151-5 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 33 Ammonium fluoride Ammonium fluoride 12125-01-8 235-185-9 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 34 Aluminium fluoride Aluminium fluoride 7784-18-1 232-051-1 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains aluminium-fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 35 Tin difluoride Stannous fluoride 7783-47-3 231-999-3 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains stannous fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 36 Hexadecyl ammonium fluoride Cetylamine hydrofluoride 3151-59-5 221-588-7 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains Cetylamine hydrofluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 37 3-(N-Hexadecyl-N-2-hydroxy-ethylammonio) propylbis (2-hydroxyethyl) ammonium difluoride   Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains 3-(N-Hexadecyl-N-2-hydroxyethylammonio) propylbis (2-hydroxyethyl) ammonium difluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 38 N,N',N'-Tris(polyoxyethylene)-N-hexadecylpropylenediamine dihydrofluoride   Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains N,N',N'-Tris(polyoxyethylene)-N-hexadecylpropylenediamine dihydrofluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 39 9-Octadecenamine, hydrofluoride Octadecenyl-ammonium fluoride 2782-81-2  Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains octadecenyl-ammonium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 40 Disodium hexafluorosilicate Sodium fluorosilicate 16893-85-9 240-934-8 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains sodium fluorosilicate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 41 Dipotassium hexafluorosilicate Potassium fluorosilicate 16871-90-2 240-896-2 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains potassium fluorosilicate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 42 Ammonium hexafluorosilicate Ammonium fluorosilicate 16919-19-0 240-968-3 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains ammonium fluorosilicate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 43 Magnesium hexafluorosilicate Magnesium fluorosilicate 16949-65-8 241-022-2 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains magnesium fluorosilicate For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 44 1,3-Bis (hydroxymethyl)imidazolidine-2-thione Dimethylol ethylene thiourea 15534-95-9 239-579-1 (a) Hair- products (a) 2 % (a) Not to be used in aerosol dispensers (sprays) Contains Dimethylol ethylene thiourea (b) Nail- products (b) 2 % (b) pH < 4 45 Benzyl alcohol (7) Benzyl alcohol 100-51-6 202-859-9 Solvents, perfumes and flavourings For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product 46 6-Methylcoumarin 6-Methylcoumarin 92-48-8 202-158-8 Oral products 0,003 % 47 3-Pyridinemethanol, hydrofluoride Nicomethanol hydrofluoride 62756-44-9  Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains nicomethanol hydrofluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 48 Silver nitrate Silver nitrate 7761-88-8 231-853-9 Only for colouring eyelashes and eyebrows 4 % Contains silver nitrate Rinse eyes immediately if product comes into contact with them 49 Selenium sulfide Selenium disulphide 7488-56-4 231-303-8 Antidandruff shampoos 1 % Contains selenium disulphide Avoid contact with eyes or damaged skin 50 Aluminium zirconium chloride hydroxide complexes AlxZr(OH)yClz and the aluminium zirconium chloride hydroxide glycine complexes Anti-perspirants 20 % (as anhydrous aluminium zirconium chloride hydroxide) 5,4 % (as zirconium) 1. The ratio of the number of aluminium atoms to that of zirconium atoms must be between 2 and 10 2. The ratio of the number of (Al + Zr) atoms to that of chlorine atoms must be between 0,9 and 2,1 3. Not to be used in aerosol dispensers (sprays) Do not apply to irritated or damaged skin 51 Quinolin-8-ol and bis (8-hydroxy-quinolium) sulphate Oxyquinoline and oxyquinoline sulfate 148-24-3/134-31-6 205-711-1/205-137-1 Stabilizer for hydrogen peroxide in rinse-off hair- products 0,3 % (as base) Stabilizer for hydrogen peroxide in leave-on hair products 0,03 % (as base) 52 Methanol Methyl alcohol 67-56-1 200-659-6 Denaturant for ethanol and isopropyl alcohol 5 % (as a % ethanol and isopropyl alcohol) 53 (1-Hydroxyethylidene-diphosphonic acid) and its salts Etidronic acid 2809-21-4 220-552-8 (a) Hair- product 1,5 % (as etidronic acid) (b) Soap 0,2 % (as etidronic acid) 54 1-Phenoxypropan-2-ol (8) Phenoxyisopropanol 770-35-4 212-222-7 Use only in rinse-off products Not to be used in oral products 2 % For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product 55 Moved or deleted 56 Magnesium fluoride Magnesium fluoride 7783-40-6 231-995-1 Oral products 0,15 % (as F). When mixed with other fluorine compounds permitted under this Annex, total F concentration must not exceed 0,15 % Contains magnesium fluoride For any toothpaste containing 0,1 to 0,15 % fluoride unless it is already labelled as contra-indicated for children (e.g. for adult use only) the following labelling is obligatory: Children of 6 years and younger: Use a pea sized amount for supervised brushing to minimize swallowing. In case of intake of fluoride from other sources consult a dentist or doctor 57 Strontium chloride hexahydrate Strontium chloride 10476-85-4 233-971-6 (a) Oral products 3,5 % (as strontium). When mixed with other permitted strontium compounds the total strontium content must not exceed 3,5 % Contains strontium chloride Frequent use by children is not advisable (b) Shampoo and face products 2,1 % (as strontium). When mixed with other permitted strontium compounds the total strontium content must not exceed 2,1 % 58 Strontium acetate hemihydrate Strontium acetate 543-94-2 208-854-8 Oral products 3,5 % (as strontium). When mixed with other permitted strontium compounds the total strontium content must not exceed 3,5 % Contains strontium acetate Frequent use by children is not advisable 59 Talc: Hydrated magnesium silicate Talc 14807-96-6 238-877-9 (a) Powdery products intended to be used for children under 3 years of age (b) Other products (a) Keep powder away from children's nose and mouth 60 Fatty acid dialkylamides and dialkanolamides Maximum secondary amine content: 0,5 %  Not to be used with nitrosating systems  Maximum secondary amine content: 5 % (applies to raw materials)  Maximum nitrosamine content: 50 Ã ¼g/kg  Keep in nitrite-free containers 61 Monoalkylamines, monoalkanolamines and their salts Maximum secondary amine content: 0,5 %  Not to be used with nitrosating systems- Minimum purity: 99 %  Maximum secondary amine content: 0,5 % (applies to raw materials)  Maximum nitrosamine content: 50 Ã ¼g/kg  Keep in nitrite-free containers 62 Trialkylamines, trialkanolamines and their salts (a) Leave-on products (b) Rinse-off products (a) 2,5 % (a) (b)  Not to be used with nitrosating systems  Minimum purity: 99 %  Maximum secondary amine content: 0,5 % (applies to raw materials)  Maximum nitrosamine content: 50 Ã ¼g/kg  Keep in nitrite-free containers 63 Strontium hydroxide Strontium hydroxide 18480-07-4 242-367-1 pH adjuster for depilatories 3,5 % (as strontium) pH  ¤ 12,7 Keep out of reach of children Avoid contact with eyes 64 Strontium peroxide Strontium peroxide 1314-18-7 215-224-6 Rinse-off hair products 4,5 % (as strontium) All products must meet the hydrogen peroxide release requirements Professional use Avoid contact with eyes Rinse eyes immediately if product comes into contact with them For professional use only Wear suitable gloves 65 Benzalkonium chloride, bromide and saccharinate (9) Benzalkonium bromide 91080-29-4 293-522-5 Rinse-off hair (head) products 3 % (as benzalkonium chloride) In the final products the concentrations of benzalkonium chloride, bromide and saccharinate with an alkyl chain of C14, or less must not exceed 0,1 % (as benzalkonium chloride) Avoid contact with eyes For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product Benzalkonium chloride 63449-41-2/68391-01-5/68424-85-1/85409-22-9 264-151-6/269-919-4/270-325-2/287-089-1 Benzalkonium saccharinate 68989-01-5 273-545-7 66 Polyacrylamides (a) Body- leave-on products (a) Maximum residual acrylamide content 0,1 mg/kg (b) Other products (b) Maximum residual acrylamide content 0,5 mg/kg 67 2-Benzylideneheptanal Amyl cinnamal 122-40-7 204-541-5 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 68 Benzyl alcohol Benzyl alcohol 100-51-6 202-859-9 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 69 Cinnamyl alcohol Cinnamyl alcohol 104-54-1 203-212-3 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 70 3,7-Dimethyl-2,6-octadienal Citral 5392-40-5 226-394-6 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 71 Phenol, 2-methoxy-4-(2-propenyl) Eugenol 97-53-0 202-589-1 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 72 7-Hydroxycitronellal Hydroxycitronellal 107-75-5 203-518-7 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 73 Phenol, 2-methoxy-4-(1-propenyl)- Isoeugenol 97-54-1 202-590-7 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 74 2-Pentyl-3-phenylprop-2-en-1-ol Amylcinnamyl alcohol 101-85-9 202-982-8 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 75 Benzyl salicylate Benzyl salicylate 118-58-1 204-262-9 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 76 2-Propenal, 3-phenyl- Cinnamal 104-55-2 203-213-9 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 77 2H-1-Benzopyran-2-one Coumarin 91-64-5 202-086-7 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 78 2,6-Octadien-1-ol, 3,7-dimethyl-, (2E)- Geraniol 106-24-1 203-377-1 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 79 3 and 4-(4-Hydroxy-4-methylpentyl)cyclohex-3-ene-1-carbaldehyde Hydroxyisohexyl 3-cyclohexene carboxaldehyde 51414-25-6/31906-04-4 257-187-9/250-863-4 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 80 4-Methoxybenzyl alcohol Anise alcohol 105-13-5 203-273-6 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 81 2-Propenoic acid, 3-phenyl-, phenylmethyl ester Benzyl cinnamate 103-41-3 203-109-3 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 82 2,6,10-Dodecatrien-1-ol, 3,7,11-trimethyl- Farnesol 4602-84-0 225-004-1 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 83 2-(4-tert-Butylbenzyl)propionaldehyde Butylphenyl methylpropional 80-54-6 201-289-8 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 84 1,6-Octadien-3-ol, 3,7-dimethyl- Linalool 78-70-6 201-134-4 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 85 Benzyl benzoate Benzyl benzoate 120-51-4 204-402-9 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 86 Citronellol/( ±) -3,7-dimethyloct-6-en-1-ol Citronellol 106-22-9/26489-01-0 203-375-0/247-737-6 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 87 2-Benzylideneoctanal Hexyl cinnamal 101-86-0 202-983-3 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 88 (4R)-1-Methyl-4-(1-methylethenyl)cyclohexene Limonene 5989-27-5 227-813-5 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 89 Methyl heptin carbonate Methyl 2-octynoate 111-12-6 203-836-6 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 90 3-Methyl-4-(2,6,6-trimethyl-2-cyclohexen-1-yl)-3-buten-2-one alpha-Isomethyl ionone 127-51-5 204-846-3 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 91 Oak moss extract Evernia prunastri extract 90028-68-5 289-861-3 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 92 Treemoss extract Evernia furfuracea extract 90028-67-4 289-860-8 The presence of the substance must be indicated in the list of ingredients referred to in Article 19(1)(g) when its concentration exceeds:  0,001 % in leave-on products  0,01 % in rinse-off products 93 2,4-Pyrimidinediamine, 3-oxide Diaminopyrimidine oxide 74638-76-9  Hair products 1,5 % 94 Dibenzoyl peroxide Benzoyl peroxide 94-36-0 202-327-6 Artificial nail systems 0,7 % (after mixing for use) Professional use For professional use only Avoid skin contact Read directions for use carefully 95 Hydroquinone methylether/Mequinol p-Hydroxyanisol 150-76-5 205-769-8 Artificial nail systems 0,02 % (after mixing for use) Professional use For professional use only Avoid skin contact Read directions for use carefully 96 5-tert-Butyl-2,4,6-trinitro-m-xylene Musk xylene 81-15-2 201-329-4 All cosmetic products, with the exception of oral products (a) 1,0 % in fine fragrance (b) 0,4 % in eau de toilette (c) 0,03 % in other products 97 4'-tert-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone Musk ketone 81-14-1 201-328-9 All cosmetic products, with the exception of oral products (a) 1,4 % in fine fragrance (b) 0,56 % in eau de toilette (c) 0,042 % in other products 98 Benzoic acid, 2-hydroxy- (10) Salicylic acid 69-72-7 200-712-3 (a) Rinse-off hair products (b) Other products (a) 3,0 % (b) 2,0 % Not to be used in preparations for children under 3 years of age, except for shampoos For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product Not to be used for children under 3 years of age (11) 99 Inorganic sulfites and bisulfites (12) (a) Oxidative hair dye products (a) 0,67 % (as free SO2) For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product (b) Hair straightening products (b) 6,7 % (as free SO2) (c) Self-tanning products for the face (c) 0,45 % (as free SO2) (d) Other self-tanning products (d) 0,40 % (as free SO2) 100 1-(4-Chlorophenyl)-3-(3,4-dichlorophenyl)urea (13) Triclocarban 101-20-2 202-924-1 Rinse-off products 1,5 % Purity criteria: 3,3',4,4'-Tetrachloroazobenzene  ¤ 1 ppm 3,3',4,4'-Tetrachloroazoxybenzene  ¤ 1 ppm For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product 101 Pyrithione zinc (14) Zinc pyrithione 13463-41-7 236-671-3 Leave-on hair products 0,1 % For purposes other than inhibiting the development of micro-organisms in the product. This purpose has to be apparent from the presentation of the product 102 1,2-Dimethoxy-4-(2-propenyl)-benzene Methyl eugenol 93-15-2 202-223-0 Fine fragrance 0,01 % Eau de toilette 0,004 % Fragrance cream 0,002 % Other leave-on products and oral products 0,0002 % Rinse-off products 0,001 % 215 4-Amino-3-nitrophenol and its salts 4-Amino-3-nitrophenol 610-81-1 210-236-8 (a) Oxidising colouring agents for hair dyeing (a) 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 3,0 % 216 2,7-Naphthalenediol and its salts Naphthalene-2,7-diol 582-17-2 209-478-7 Oxidising colouring agents for hair dyeing 1,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,5 % Not to be used after 31.12.2009 217 m-Aminophenol and its salts 3-Aminophenol 591-27-5 209-711-2 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 Can cause allergic reaction 218 2,6-Dihydroxy-3,4-dimethylpyridine and its salts 2,6-Dihydroxy-3,4-dimethylpyridine 84540-47-6 283-141-2 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 219 1-Hydroxy-3-nitro-4-(3-hydroxypropylamino)benzene and its salts 4-Hydroxypropylamino-3-nitrophenol 92952-81-3 406-305-9 (a) Oxidising colouring agents for hair dyeing (a) 5,2 % In combination with hydrogen peroxide the maximum use concentration upon application is 2,6 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 2,6 % 220 1-[(2'-Methoxyethyl)amino]-2-nitro-4-[di-(2'-hydroxyethyl)amino]benzene and its salts HC Blue No 11 23920-15-2 459-980-7 (a) Oxidising colouring agents for hair dyeing (a) 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 2,0 % 221 1-Methyl-3-nitro-4-(.beta.-hydroxyethyl)aminobenzene and its salts Hydroxyethyl-2-nitro-p-toluidine 100418-33-5 408-090-7 (a) Oxidising colouring agents for hair dyeing (a) 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 1,0 % 222 1-Hydroxy-2-.beta.-hydroxyethylamino-4,6-dinitrobenzene and its salts 2-Hydroxyethylpicramic acid 99610-72-7 412-520-9 (a) Oxidising colouring agents for hair dyeing (a) 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 2,0 % 223 4-Methylaminophenol and its salts p-Methylaminophenol 150-75-4 205-768-2 Oxidising colouring agent for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 Can cause allergic reaction 224 1-(3-Hydroxypropylamino)-2-nitro-4-bis(2-hydroxyethylamino)benzene and its salts HC Violet No 2 104226-19-9 410-910-3 Non-oxidising colouring agent for hair dyeing 2,0 % Not to be used after 31.12.2009 225 1-(.beta.-Hydroxyethyl)amino-2-nitro-4-N-ethyl-N-(.beta.-hydroxyethyl)aminobenzene and its salts HC Blue No 12 104516-93-0 407-020-2 (a) Oxidising colouring agents for hair dyeing (a) 1,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,75 % Not to be used after 31.12.2009 (a) (b) Can cause allergic reaction (b) Non-oxidising colouring agents for hair dyeing (b) 1,5 % 226 4,4'-[1,3-Propanediylbis(oxy)]bis-, benzene-1,3-diamine and its salts 1,3-Bis-(2,4-diaminophenoxy)propane 81892-72-0 279-845-4 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 Can cause allergic reaction 227 3-Amino-2,4-dichlorophenol and its salts 3-Amino-2,4-dichlorophenol 61693-43-4 262-909-0 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 Can cause allergic reaction 228 3-Methyl-1-phenyl-5-pyrazolone and its salts Phenyl methyl pyrazolone 89-25-8 201-891-0 Oxidising colouring agents for hair dyeing 0,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,25 % Not to be used after 31.12.2009 229 5-[(2-Hydroxyethyl)amino]-o-cresol and its salts 2-Methyl-5-hydroxyethylaminophenol 55302-96-0 259-583-7 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 Can cause allergic reaction 230 3,4-Dihydro-2H-1,4-benzoxazin-6-ol and its salts Hydroxybenzomorpholine 26021-57-8 247-415-5 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 Can cause allergic reaction 231 1,5-bis(.beta.-Hydroxyethyl)amino-2-nitro-4-chlorobenzene and its salts HC Yellow No 10 109023-83-8 416-940-3 Non-oxidising colouring agents for hair dyeing 0,2 % Not to be used after 31.12.2009 232 3,5-Diamino-2,6-dimethoxypyridine and its salts 2,6-Dimethoxy-3,5-pyridinediamine HCl 85679-78-3/56216-28-5 - / 260-062-1 Oxidising colouring agents for hair dyeing 0,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,25 % Not to be used after 31.12.2009 Can cause allergic reaction 233 1-(2-Aminoethyl)amino-4-(2-hydroxyethyl)oxy-2-nitrobenzene and its salts HC Orange No 2 85765-48-6 416-410-1 Non-oxidising colouring agents for hair dyeing 1,0 % Not to be used after 31.12.2009 234 Ethanol, 2-[(4-amino-2-methyl-5-nitrophenyl)amino]-and its salts HC Violet No 1 82576-75-8 417-600-7 (a) Oxidising colouring agents for hair dyeing (a) 0,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,25 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 0,5 % 235 2-[3-(Methylamino)-4-nitrophenoxy]ethanol and its salts 3-Methylamino-4-nitro-phenoxyethanol 59820-63-2 261-940-7 Non-oxidising colouring agents for hair dyeing 1,0 % Not to be used after 31.12.2009 236 2-[(2-Methoxy-4-nitrophenyl)amino]ethanol and its salts 2-Hydroxy-ethylamino-5-nitro-anisole 66095-81-6 266-138-0 Non-oxidising colouring agents for hair dyeing 1,0 % Not to be used after 31.12.2009 237 2,2'-[(4-Amino-3-nitrophenyl)imino]bisethanol hydrochloride and other salts HC Red No 13 94158-13-1 303-083-4 (a) Oxidising colouring agents for hair dyeing (a) 2,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,25 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 2,5 % 238 Naphthalene-1,5-diol and its salts 1,5-Naphthalenediol 83-56-7 201-487-4 Oxidising colouring agents for hair dyeing 1,0 % Not to be used after 31.12.2009 239 Hydroxypropyl bis(N-hydroxyethyl-p-phenylenediamine) and its salts Hydroxypropyl bis(N-hydroxyethyl-p-phenyldiamine) HCl 128729-30-6 416-320-2 Oxidising colouring agents for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 Can cause allergic reaction 240 o-Aminophenol and its salts o-Aminophenol 95-55-6 202-431-1 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 241 5-Amino-o-cresol and its salts 4-Amino-2-hydroxytoluene 2835-95-2 220-618-6 Oxidising colouring agents for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 242 2,4-Diaminophenoxyethanol and its salts 2,4-Diaminophenoxyethanol HCl 66422-95-5 266-357-1 Oxidising colouring agents for hair dyeing 4,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 2,0 % Not to be used after 31.12.2009 243 1,3-Benzenediol, 2-methyl-, and its salts - 2-Methylresorcinol 608-25-3 210-155-8 Oxidising colouring agents for hair dyeing 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 244 4-Amino-m-cresol and its salts 4-Amino-m-cresol 2835-99-6 220-621-2 Oxidising colouring agents for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 245 2-[(3-amino-4-methoxyphenyl)amino]ethanol and its salts 2-Amino-4-hydroxyethylaminoanisole 83763-47-7 280-733-2 Oxidising colouring agents for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 246 Hydroxyethyl-3,4-methylenedioxyaniline 2-(1,3-benzodioxol-5-ylamino)ethanol hydrochloride and other salts Hydroxyethyl-3,4-methylenedioxyaniline HCI 81329-90-0 303-085-5 Oxidising colouring agents for hair dyeing 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 247 2,2'-[[4-[(2-Hydroxyethyl)amino]-3-nitrophenyl]imino]bisethanol. and its salts HC Blue No 2 33229-34-4 251-410-3 Non-oxidising colouring agents for hair dyeing 2,8 % Not to be used after 31.12.2009 248 4-[(2-Hydroxyethyl)amino]-3-nitrophenol and its salts 3-Nitro-p-hydroxyethylaminophenol 65235-31-6 265-648-0 (a) Oxidising colouring agents for hair dyeing (a) 6,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 3,0 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 6,0 % 249 1-(.beta.-Ureidoethyl)amino-4-nitrobenzene and its salts 4-Nitrophenyl aminoethylurea 27080-42-8 410-700-1 (a) Oxidising colouring agents for hair dyeing (a) 0,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,25 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 0,5 % 250 1-amino-2-nitro-4-(2',3'-dihydroxypropyl)amino-5-chlorobenzene and 1,4-bis-(2',3'-dihydroxypropyl)amino-2-nitro-5-chlorobenzene and its salts HC Red No 10 and HC Red No 11 95576-89-9 and 95576-92-4  (a) Oxidising colouring agents for hair dyeing (a) 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 1,0 % 251 Phenol, 2-chloro-6-(ethylamino)-4-nitro- and its salts 2-Chloro-6-ethylamino-4-nitrophenol 131657-78-8 411-440-1 (a) Oxidising colouring agents for hair dyeing (a) 3,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,5 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 3,0 % 252 2-Amino-6-chloro-4-nitrophenol and its salts 2-Amino-6-chloro-4-nitrophenol 6358-09-4 228-762-1 (a) Oxidising colouring agents for hair dyeing (a) 2,0 % In combination with hydrogen peroxide the maximum use concentration upon application is 1,0 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 2,0 % 253 [4-[[4-Anilino-1-naphthyl][4-(dimethylamino)phenyl]methylene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride (CI 44045) and other salts Basic Blue 26 (CI 44045) 2580-56-5 219-943-6 (a) Oxidising colouring agents for hair dyeing (a) 0,5 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,25 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 0,5 % 254 Disodium 5-amino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate (CI 17200) and other salts Acid Red 33 (CI 17200) 3567-66-6 222-656-9 Non-oxidising colouring agents for hair dyeing 2,0 % Not to be used after 31.12.2009 255 Disodium 3-[(2,4-dimethyl-5-sulphonatophenyl)azo]-4-hydroxynaphthalene-1-sulphonate (CI 14700) and other salts Ponceau SX (CI 14700) 4548-53-2 224-909-9 Non-oxidising colouring agents for hair dyeing 2,0 % Not to be used after 31.12.2009 256 (4-(4-Aminophenyl)(4-iminocyclohexa-2,5-dienylidene)methyl)-2-methylaniline hydrochloride (CI 42510) and other salts Basic Violet 14 (CI 42510) 632-99-5 211-189-6 (a) Oxidising colouring agents for hair dyeing (a) 0,3 % In combination with hydrogen peroxide the maximum use concentration upon application is 0,15 % Not to be used after 31.12.2009 (b) Non-oxidising colouring agents for hair dyeing (b) 0,3 % (1) These substances may be used singly or in combination provided that the sum of the ratios of the levels of each of them in the cosmetic product expressed with reference to the maximum level authorised for each of them does not exceed 1. (2) For use as a preservative, see Annex V, No. 5. (3) Only if the concentration exceeds 0,05 %. (4) These substances may be used singly or in combination provided that the sum of the ratios of the levels of each of them in the cosmetic product expressed with reference to the maximum level authorised for each of them does not exceed 2. (5) The quantity of sodium, potassium or lithium hydroxide is expressed as weight of sodium hydroxide. In cases of mixtures, the sum should not exceed the limits given in column g. (6) The concentration of sodium, potassium or lithium hydroxide is expressed as weight of sodium hydroxide. In case of mixtures, the sum should not exceed the limits given in column g. (7) For use as a preservative, see Annex V, No. 34. (8) For use as a preservative, see Annex V, No 43. (9) For use as a preservative, see Annex V, No. 54. (10) For use as a preservative, see Annex V, No 3. (11) Solely for products which might be used for children under 3 years of age and which remain in prolonged contact with the skin. (12) For use as a preservative, see Annex V, No 9. (13) For use as a preservative, see AnnexV, No 23. (14) For use as a preservative, see Annex V, No 8. ANNEX IV LIST OF COLORANTS ALLOWED IN COSMETIC PRODUCTS Preamble Without prejudice to other provisions in this Regulation, a colorant shall include its salts and lakes and when a colorant is expressed as a specific salt, its other salts and lakes shall also be included. Reference number Substance identification Conditions Wording of conditions of use and warnings Chemical Name Colour index Number/Name of Common Ingredients Glossary CAS number EC number Colour Product type, Body parts Maximum concentration in ready for use preparation Other a b c d e f g h i j 1 Sodium tris(1,2-naphthoquinone 1-oximato-O,O')ferrate(1-) 10006 Green Rinse-off products 2 Trisodium tris[5,6-dihydro-5-(hydroxyimino)-6-oxonaphthalene-2-sulphonato(2-)-N5,O6]ferrate(3-) 10020 Green Not to be used in products applied on mucous membranes 3 Disodium 5,7-dinitro-8-oxidonaphthalene-2-sulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 10316 Yellow Not to be used in eye products 4 2-[(4-Methyl-2-nitrophenyl)azo]-3-oxo-N-phenylbutyramide 11680 Yellow Not to be used in products applied on mucous membranes 5 2-[(4-Chloro-2-nitrophenyl)azo]-N-(2-chlorophenyl)-3-oxobutyramide 11710 Yellow Not to be used in products applied on mucous membranes 6 2-[(4-Methoxy-2-nitrophenyl)azo]-3-oxo-N-(o-tolyl)butyramide 11725 Orange Rinse-off products 7 4-(Phenylazo)resorcinol 11920 Orange 8 4-[(4-Ethoxyphenyl)azo]naphthol 12010 Red Not to be used in products applied on mucous membranes 9 1-[(2-Chloro-4-nitrophenyl)azo]-2-naphthol and its insoluble barium, strontium and zirconium lakes, salts and pigments 12085 Red 3 % 10 1-[(4-Methyl-2-nitrophenyl)azo]-2-naphthol 12120 Red Rinse-off products 11 3-Hydroxy-N-(o-tolyl)-4-[(2,4,5-trichlorophenyl)azo]naphthalene-2-carboxamide 12370 Red Rinse-off products 12 N-(4-Chloro-2-methylphenyl)-4-[(4-chloro-2-methylphenyl)azo]-3-hydroxynaphthalene-2-carboxamide 12420 Red Rinse-off products 13 4-[(2,5-Dichlorophenyl)azo]-N-(2,5-dimethoxyphenyl)-3-hydroxynaphthalene-2-carboxamide 12480 Brown Rinse-off products 14 N-(5-Chloro-2,4-dimethoxyphenyl)-4-[[5-[(diethylamino)sulphonyl]-2-methoxyphenyl]azo]-3-hydroxynaphthalene-2-carboxamide 12490 Red 15 2,4-Dihydro-5-methyl-2-phenyl-4-(phenylazo)-3H-pyrazol-3-one 12700 Yellow Rinse-off products 16 Disodium 2-amino-5-[(4-sulphonatophenyl)azo]benzenesulphonate 13015 Yellow 17 Sodium 4-(2,4-dihydroxyphenylazo)benzenesulphonate 14270 Orange 18 Disodium 3-[(2,4-dimethyl-5-sulphonatophenyl)azo]-4-hydroxynaphthalene-1-sulphonate 14700 Red 19 Disodium 4-hydroxy-3-[(4-sulphonatonaphthyl)azo]naphthalenesulphonate 14720 222-657-4 Red Purity criteria as set out in Commission Directive 95/45/EC (E 122) 20 Disodium 6-[(2,4-dimethyl-6-sulphonatophenyl)azo]-5-hydroxynaphthalene-1-sulphonate 14815 Red 21 Sodium 4-[(2-hydroxy-1-naphthyl)azo]benzenesulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 15510 Orange Not to be used in eye products 22 Calcium disodium bis[2-chloro-5-[(2-hydroxy-1-naphthyl)azo]-4-sulphonatobenzoate] 15525 Red 23 Barium bis[4-[(2-hydroxy-1-naphthyl)azo]-2-methylbenzenesul-phonate] 15580 Red 24 Sodium 4-[(2-Hydroxy-1-naphthyl)azo]naphthalenesulphonate 15620 Red Rinse-off products 25 Sodium 2-[(2-hydroxynaphthyl)azo]naphthalenesulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 15630 Red 3 % 26 Calcium bis[3-hydroxy-4-(phenylazo)-2-naphthoate] 15800 Red Not to be used in products applied on mucous membranes 27 Disodium 3-hydroxy-4-[(4-methyl-2-sulphonatophenyl)azo]-2-naphthoate and its insoluble barium, strontium and zirconium lakes, salts and pigments 15850 226-109-5 Red Purity criteria as set out in Commission Directive 95/45/EC (E 180) 28 Disodium 4-[(5-chloro-4-methyl-2-sulphonatophenyl)azo]-3-hydroxy-2-naphthoate and its insoluble barium, strontium and zirconium lakes, salts and pigments 15865 Red 29 Calcium 3-hydroxy-4-[(1-sulphonato-2-naphthyl)azo]-2-naphthoate 15880 Red 30 Disodium 6-hydroxy-5-[(3-sulphonatophenyl)azo]naphthalene-2-sulphonate 15980 Orange 31 Disodium 6-hydroxy-5-[(4-sulphonatophenyl)azo]naphthalene-2-sulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 15985 220-491-7 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 110) 32 Disodium 6-hydroxy-5-[(2-methoxy-4-sulphonato-m-tolyl)azo]naphthalene-2-sulphonate 16035 247-368-0 Red Purity criteria as set out in Commission Directive 95/45/EC (E 129) 33 Trisodium 3-hydroxy-4-[(4'-sulphonatonaphthyl)azo]naphthalene-2,7-disulphonate 16185 213-022-2 Red Purity criteria as set out in Commission Directive 95/45/EC (E 123) 34 Disodium 7-hydroxy-8-(phenylazo)naphthalene-1,3-disulphonate 16230 Orange Not to be used in products applied on mucous membranes 35 Trisodium 1-(1-naphthylazo)-2-hydroxynaphthalene-4',6,8-trisulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 16255 220-036-2 Red Purity criteria as set out in Commission Directive 95/45/EC (E 124) 36 Tetrasodium 7-hydroxy-8-[(4-sulphonato-1-naphthyl)azo]naphthalene-1,3,6-trisulphonate 16290 Red 37 Disodium 5-amino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate and its insoluble barium, strontium and zirconium lakes, salts and pigments 17200 Red 38 Disodium 5-acetylamino-4-hydroxy-3-(phenylazo)naphthalene-2,7-disulphonate 18050 223-098-9 Red Not to be used in products applied on mucous membranes Purity criteria as set out in Commission Directive 95/45/EC (E 128) 39 2,7-Naphthalenedisulfonic acid, 3-((4-cyclohexyl-2-methylphenyl)azo)-4-hydroxy-5-(((4-methylphenyl)sulfonyl)amino)-, disodium salt 18130 Red Rinse-off products 40 Hydrogen bis[2-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]benzoato(2-)]chromate(1-) 18690 Yellow Rinse-off products 41 Disodium hydrogen bis[5-chloro-3-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]-2-hydroxybenzenesulphonato(3-)]chromate(3-) 18736 Red Rinse-off products 42 Sodium 4-(3-hydroxy-5-methyl-4-(phenylazo)pyrazol-2-yl)benzenesulphonate 18820 Yellow Rinse-off products 43 Disodium 2,5-dichloro-4-(5-hydroxy-3-methyl-4-((sulphophenyl)azo)pyrazol-1-yl)benzenesulphonate 18965 Yellow 44 Trisodium 5-hydroxy-1-(4-sulphophenyl)-4-((4-sulphophenyl)azo)pyrazole-3-carboxylate and its insoluble barium, strontium and zirconium lakes, salts and pigments 19140 217-699-5 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 102) 45 N,N'-(3,3'-Dimethyl[1,1'-biphenyl]-4,4'-diyl)bis[2-[(2,4-dichlorophenyl)azo]-3-oxobutyramide] 20040 Yellow Rinse-off products Maximum 3,3'-dimethylbenzidine concentration in the colouring agent: 5 ppm 46 Sodium 4-amino-5-hydroxy-3-((4-nitrophenyl)azo)-6-(phenylazo)naphthalene-2,7-disulphonate 20470 Black Rinse-off products 47 2,2'-[(3,3'-Dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(2,4-dimethylphenyl)-3-oxobutyramide] 21100 Yellow Rinse-off products Maximum 3,3'-dimethylbenzidine concentration in the colouring agent: 5 ppm 48 2,2'-[(3,3'-Dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(4-chloro-2,5-dimethoxyphenyl)-3-oxobutyramide] 21108 Yellow Rinse-off products Maximum 3,3'-dimethylbenzidine concentration in the colouring agent: 5 ppm 49 2,2'-[Cyclohexylidenebis[(2-methyl-4,1-phenylene)azo]]bis[4-cyclohexylphenol] 21230 Yellow Not to be used in products applied on mucous membranes 50 Disodium 4,6-dihydroxy-3-[[4-[1-[4-[[1-hydroxy-7-[(phenylsulphonyl)oxy]-3-sulphonato-2-naphthyl]azo]phenyl]cyclohexyl]phenyl]azo]naphthalene-2-sulphonate 24790 Red Rinse-off products 51 1-(4-(Phenylazo)phenylazo)-2-naphthol 26100 Red Not to be used in products applied on mucous membranes Purity criteria: aniline  ¤ 0,2 % 2-naphtol  ¤ 0,2 % 4-aminoazobenzene  ¤ 0,1 % 1-(phenylazo)-2-naphtol  ¤ 3 % 1-[2-(phenylazo)phenylazo]-2-napthalenol  ¤ 2 % 52 Tetrasodium 6-amino-4-hydroxy-3-[[7-sulphonato-4-[(4-sulphonatophenyl)azo]-1-naphthyl]azo]naphthalene-2,7-disulphonate 27755 Black 53 Tetrasodium 1-acetamido-2-hydroxy-3-(4-((4-sulphonatophenylazo)-7-sulphonato-1-naphthylazo))naphthalene-4,6-disulphonate 28440 219-746-5 Black Purity criteria as set out in Commission Directive 95/45/EC (E 151) 54 Benzenesulfonic acid, 2,2'-(1,2-ethenediyl)bis[5-nitro-, disodium salt, reaction products with 4-[(4-aminophenyl)azo] benzenesulfonic acid, sodium salts 40215 Orange Rinse-off products 55 beta Carotene 40800 230-636-6 Orange Purity criteria as set out in Commission Directive 95/45/EC (E160a) 56 8'-apo-.beta.-Caroten-8'-al 40820 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 160e) 57 Ethyl 8'-apo-.beta.-caroten-8'-oate 40825 214-173-7 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 160f) 58 Canthaxanthin 40850 208-187-2 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 161g) 59 Ammonium, (4-(alpha-(p-(diethylamino)phenyl)-2,4-disulfobenzylidene)-2,5-cyclohexadien-1-ylidene)diethyl-, hydroxide, monosodium salt 42045 Blue Not to be used in products applied on mucous membranes 60 Ethanaminium, N-(4-((4-(diethylamino)phenyl)(5-hydroxy-2,4-disulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-N-ethyl-, hydroxide, inner salt, calcium salt (2:1) and its insoluble barium, strontium and zirconium lakes, salts and pigments 42051 222-573-8 Blue Purity criteria as set out in Commission Directive 95/45/EC (E 131) 61 Benzene-methanaminium, N-ethyl-N-(4-((4-(ethyl((3-sulfophenyl)methyl)amino) phenyl)(4-hydroxy-2-sulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-3-sulfo-, hydroxide, inner salt, disodium salt 42053 Green 62 Hydrogen (benzyl)[4-[[4-[benzylethylamino]phenyl](2,4-disulphonatophenyl)methylene]cyclohexa-2,5-dien-1-ylidene](ethyl)ammonium, sodium salt 42080 Blue Rinse-off products 63 Benzene-methanaminium, N-ethyl-N-(4-((4-(ethyl((3-sulfophenyl)methyl)amino) phenyl)(2-sulfophenyl)methylene)-2,5-cyclohexadien-1-ylidene)-3-sulfo-, hydroxide, inner salt, disodium salt 42090 223-339-8 Blue Purity criteria as set out in Commission Directive 95/45/EC (E 133) 64 Hydrogen [4-[(2-chlorophenyl)[4-[ethyl(3-sulphonatobenzyl)amino]phenyl]methylene]cyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt 42100 Green Rinse-off products 65 Hydrogen [4-[(2-chlorophenyl)[4-[ethyl(3-sulphonatobenzyl)amino]-o-tolyl]methylene]-3-methylcyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt 42170 Green Rinse-off products 66 (4-(4-Aminophenyl)(4-iminocyclohexa-2,5-dienylidene)methyl)-2-methylaniline hydrochloride 42510 Violet Not to be used in products applied on mucous membranes 67 4-[(4-Amino-m-tolyl)(4-imino-3-methylcyclohexa-2,5-dien-1-ylidene)methyl]-o-toluidine monohydrochloride 42520 Violet Rinse-off products 5ppm 68 Hydrogen [4-[[4-(diethylamino)phenyl][4-[ethyl[(3-sulphonatobenzyl)amino]-o-tolyl]methylene]-3-methylcyclohexa-2,5-dien-1-ylidene](ethyl)(3-sulphonatobenzyl)ammonium, sodium salt 42735 Blue Not to be used in products applied on mucous membranes 69 [4-[[4-Anilino-1-naphthyl][4-(dimethylamino)phenyl]methylene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride 44045 Blue Not to be used in products applied on mucous membranes 70 Hydrogen [4-[4-(dimethylamino)-.alpha.-(2-hydroxy-3,6-disulphonato-1-naphthyl)benzylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium, monosodium salt 44090 221-409-2 Green Purity criteria as set out in Commission Directive 95/45/EC (E 142) 71 Hydrogen 3,6-bis(diethylamino)-9-(2,4-disulphonatophenyl)xanthylium, sodium salt 45100 Red Rinse-off products 72 Hydrogen 9-(2-carboxylatophenyl)-3-(2-methylanilino)-6-(2-methyl-4-sulphoanilino)xanthylium, monosodium salt 45190 Violet Rinse-off products 73 Hydrogen 9-(2,4-disulphonatophenyl)-3,6-bis(ethylamino)-2,7-dimethylxanthylium, monosodium salt 45220 Red Rinse-off products 74 Disodium 2-(3-oxo-6-oxidoxanthen-9-yl)benzoate 45350 Yellow 6 % 75 4',5'-Dibromo-3',6'-dihydroxyspiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one and its insoluble barium, strontium and zirconium lakes, salts and pigments 45370 Orange Not more than 1 % 2-(6-hydroxy-3-oxo-3H-xanthen-9-y1) benzoic acid and 2 % 2-(bromo-6-hydroxy-3-oxo-3H-xanthen-9-yl) benzoic acid 76 Disodium 2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate and its insoluble barium, strontium and zirconium lakes, salts and pigments 45380 Red Not more than 1 % 2-(6-hydroxy-3-oxo-3H-xanthen-9-y1) benzoic acid and 2 % 2-(bromo-6-hydroxy-3-oxo-3H-xanthen-9-yl) benzoic acid 77 3',6'-Dihydroxy-4',5'-dinitrospiro[isobenzofuran-1(3H),9'-[9H]xanthene]-3-one 45396 Orange 1 %, when used in lip products Only in free acid form, when used in lip products 78 Dipotassium 3,6-dichloro-2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate 45405 Red Not to be used in eye products Not more than 1 % 2-(6-hydroxy-3-oxo-3Ã  xanthen-9-yl) benzoic acid and 2 % 2-(bromo-6-hydroxy-3-oxo-3H-xanthen-9-yl) benzoic acid 79 3,4,5,6-Tetrachloro-2-(1,4,5,8-tetrabromo-6-hydroxy-3-oxoxanthen-9-yl)benzoic acid and its insoluble barium, strontium and zirconium lakes, salts and pigments 45410 Red Not more than 1 % 2-(6-hydroxy-3-oxo-3Ã  xanthen-9-yl) benzoic acid and 2 % 2-(bromo-6-hydroxy-3-oxo-3H-xanthen-9-yl) benzoic acid 80 Disodium 2-(2,4,5,7-tetraiodo-6-oxido-3-oxoxanthen-9-yl)benzoate and its insoluble barium, strontium and zirconium lakes, salts and pigments 45430 240-474-8 Red Purity criteria as set out in Commission Directive 95/45/EC (E 127) 81 1,3-Isobenzofurandione, reaction products with methylquinoline and quinoline 47000 Yellow Not to be used in products applied on mucous membranes 82 1H-Indene-1,3(2H)-dione, 2-(2-quinolinyl)-, sulfonated, sodium salts 47005 305-897-5 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 104) 83 Hydrogen 9-[(3-methoxyphenyl)amino]-7-phenyl-5-(phenylamino)-4,10-disulphonatobenzo[a]phenazinium, sodium salt 50325 Violet Rinse-off products 84 Sulfonated nigrosine color 50420 Black Not to be used in products applied on mucous membranes 85 8,18-Dichloro-5,15-diethyl-5,15-dihydrodiindolo[3,2-b:3',2'-m]triphenodioxazine 51319 Violet Rinse-off products 86 1,2-Dihydroxyanthraquinone 58000 Red 87 Trisodium 8-hydroxypyrene-1,3,6-trisulphonate 59040 Green Not to be used in products applied on mucous membranes 88 1-Anilino-4-hydroxyanthraquinone 60724 Violet Rinse-off products 89 1-Hydroxy-4-(p-toluidino)anthraquinone 60725 Violet 90 Sodium 4-[(9,10-dihydro-4-hydroxy-9,10-dioxo-1-anthryl)amino]toluene-3-sulphonate 60730 Violet Not to be used in products applied on mucous membranes 91 1,4-bis(p-Tolylamino)anthraquinone 61565 Green 92 Disodium 2,2'-(9,10-dioxoanthracene-1,4-diyldiimino)bis(5-methylsulphonate) 61570 Green 93 Sodium 3,3'-(9,10-dioxoanthracene-1,4-diyldiimino)bis(2,4,6-trimethylbenzenesulphonate) 61585 Blue Rinse-off products 94 Sodium 1-amino-4-(cyclohexylamino)-9,10-dihydro-9,10-dioxoanthracene-2-sulphonate 62045 Blue Rinse-off products 95 6,15-Dihydroanthrazine-5,9,14,18-tetrone 69800 Blue 96 7,16-dichloro-6,15-dihydroanthrazine-5,9,14,18-tetrone 69825 Blue 97 Bisbenzimidazo[2,1-b:2',1'-i]benzo[lmn][3,8]phenanthroline-8,17-dione 71105 Orange Not to be used in products applied on mucous membranes 98 2-(1,3-Dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one 73000 Blue 99 Disodium 5,5'-(2-(1,3-dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one)disulphonate 73015 212-728-8 Blue Purity criteria as set out in Commission Directive 95/45/EC (E 132) 100 6-Chloro-2-(6-chloro-4-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-4-methylbenzo[b]thiophene-3(2H)-one 73360 Red 101 5-Chloro-2-(5-chloro-7-methyl-3-oxobenzo[b]thien-2(3H)-ylidene)-7-methylbenzo[b]thiophene-3(2H)-one 73385 Violet 102 5,12-Dihydroquino[2,3-b]acridine-7,14-dione 73900 Violet Rinse-off products 103 5,12-Dihydro-2,9-dimethylquino[2,3-b]acridine-7,14-dione 73915 Red Rinse-off products 104 29H,31H-Phthalocyanine 74100 Blue Rinse-off products 105 29H,31H-Phthalocyaninato(2-)-N29,N30,N31,N32 copper 74160 Blue 106 Disodium [29H,31H-phthalocyaninedisulphonato (4-)-N29,N30,N31,N32] cuprate (2-) 74180 Blue Rinse-off products 107 Polychloro copper phthalocyanine 74260 Green Not to be used in eye products 108 8,8'-diapo-.psi.,.psi.-Carotenedioic acid 75100 Yellow 109 Annatto 75120 215-735-4/289-561-2/230-248-7 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 160b) 110 Lycopene 75125  Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 160d) 111 CI Food Orange 5 75130 214-171-6 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 160a) 112 (3R)-beta-4-Caroten-3-ol 75135 Yellow 113 2-Amino-1,7-dihydro-6H-purin-6-one 75170 White 114 Curcumins 75300 207-280-5 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 100) 115 Carmines 75470 215-680-6/215-023-3/215-724-4 Red Purity criteria as set out in Commission Directive 95/45/EC (E 120) 116 Trisodium (2S-trans)-[18-carboxy-20-(carboxymethyl)-13-ethyl-2,3-dihydro-3,7,12,17-tetramethyl-8-vinyl-21H,23H-porphine-2-propionato(5-)-N21,N22,N23,N24]cuprate(3-) (Chlorophylls) 75810 215-800-7/207-536-6/208-272-4/287-483-3/239-830-5/246-020-5 Green Purity criteria as set out in Commission Directive 95/45/EC (E 140, E 141) 117 Aluminium 77000 231-072-3 White Purity criteria as set out in Commission Directive 95/45/EC (E 173) 118 Aluminium hydroxide sulphate 77002 White 119 Natural hydrated aluminium silicate, Al2O3.2SiO2.2H2O, containing calcium, magnesium or iron carbonates, ferric hydroxide, quartz-sand, mica, etc. as impurities 77004 White 120 Lazurite 77007 Blue 121 Aluminum silicate coloured with ferric oxide 77015 Red 122 Barium sulfate 77120 White 123 Bismuth chloride oxide 77163 White 124 Calcium carbonate 77220 207-439-9/215-279-6 White Purity criteria as set out in Commission Directive 95/45/EC (E 170) 125 Calcium sulfate 77231 White 126 Carbon black 77266 215-609-9 Black Purity criteria as set out in Commission Directive 95/45/EC (E 153) 127 Charcoal, bone. A fine black powder obtained by burning animal bones in a closed container. It consists primarily of calcium phosphate and carbon 77267 Black 128 Coke black 77268:1 Black 129 Chromium (III) oxide 77288 Green free from chromate ion 130 Chromium (III) hydroxide 77289 Green free from chromate ion 131 Cobalt Aluminum Oxide 77346 Green 132 Copper 77400 Brown 133 Gold 77480 231-165-9 Brown Purity criteria as set out in Commission Directive 95/45/EC (E 175) 134 Iron oxide 77489 Orange 135 Iron Oxide Red 77491 215-168-2 Red Purity criteria as set out in Commission Directive 95/45/EC (E 172) 136 Iron Oxide Yellow 77492 51274-00-1 257-098-5 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 172) 137 Iron Oxide Black 77499 235-442-5 Black Purity criteria as set out in Commission Directive 95/45/EC (E 172) 138 Ferric Ammonium Ferrocyanide 77510 Blue free from cyanide ions 139 Magnesium carbonate 77713 White 140 Ammonium manganese(3+) diphosphate 77742 Violet 141 Trimanganese bis (orthophosphate) 77745 Red 142 Silver 77820 231-131-3 White Purity criteria as set out in Commission Directive 95/45/EC (E 174) 143 Titanium dioxide (1) 77891 236-675-5 White Purity criteria as set out in Commission Directive 95/45/EC (E 171) 144 Zinc oxide 77947 White 145 Riboflavin Lactoflavin 201-507-1/204-988-6 Yellow Purity criteria as set out in Commission Directive 95/45/EC (E 101) 146 Caramel Caramel 232-435-9 Brown Purity criteria as set out in Commission Directive 95/45/EC (E 150a-d) 147 Paprika extract, Capsanthin, capsorubin Capsanthin, capsorubin 207-364-1/207-425-2 Orange Purity criteria as set out in Commission Directive 95/45/EC (E 160c) 148 Beetroot red Beetroot Red 7659-95-2 231-628-5 Red Purity criteria as set out in Commission Directive 95/45/EC (E 162) 149 Anthocyanins (Cyanidin, Peonidin Malvidin Delphinidin Petunidin Pelargonidin) Anthocyanins 528-58-5 134-01-0 528-53-0 643-84-5 134-04-3 208-438-6 205-125-6 211-403-8 208-437-0  205-127-7 Red Purity criteria as set out in Commission Directive 95/45/EC (E 163) 150 Aluminium, zinc, magnesium and calcium stearates Aluminum stearate Zinc stearate Magnesium stearate Calcium stearate 7047-84-9 557-05-1 557-04-0 216-472-8 230-325-5 209-151-9 209-150-3 216-472-8 White 151 Phenol, 4,4'-(3H-2,1-benzoxathiol-3-ylidene)bis[2-bromo-3-methyl-6-(1-methylethyl)-, S,S-dioxide Bromothymol blue 76-59-5 200-971-2 Blue Rinse-off products 152 Phenol, 4,4'-(3H-2,1-benzoxathiol-3-ylidene)bis[2,6-dibromo-3-methyl-,S,S-dioxide Bromocresol green 76-60-8 200-972-8 Green Rinse-off products 153 Sodium 4-[(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo]-3-hydroxynaphthalene-1-sulphonate Acid red 195 12220-24-5  Red Not to be used in products applied on mucous membranes (1) For use as a UV-Filter, see Annex VI, No. 27. ANNEX V LIST OF PRESERVATIVES ALLOWED IN COSMETIC PRODUCTS Preamble 1. For the purposes of this list:  Salts is taken to mean: salts of the cations sodium, potassium, calcium, magnesium, ammonium and ethanolamines; salts of the anions chloride, bromide, sulphate, acetate.  Esters is taken to mean: esters of methyl, ethyl, propyl, isopropyl, butyl, isobutyl, phenyl. 2. All finished products containing formaldehyde or substances in this Annex and which release formaldehyde must be labelled with the warning contains formaldehyde where the concentration of formaldehyde in the finished product exceeds 0,05 %. Reference number Substance identification Conditions Wording of conditions of use and warnings Chemical name/INN Name of Common Ingredients Glossary CAS number EC number Product type, Body parts Maximum concentration in ready for use preparation Other a b c d e f g h i 1 Benzoic acid and its sodium salt Benzoic acid Sodium Benzoate 65-85-0 532-32-1 200-618-2 208-534-8 Rinse-off products, except oral products 2,5 % (acid) Oral products 1,7 % (acid) Leave-on products 0,5 % (acid) 1a Salts of benzoic acid other than that listed under reference number 1 and esters of benzoic acid Ammonium benzoate, calcium benzoate, potassium benzoate, magnesium benzoate, MEA-benzoate, methyl benzoate, ethyl benzoate, propyl benzoate, butyl benzoate, isobutyl benzoate, isopropyl benzoate, phenyl benzoate 1863-63-4, 2090-05-3, 582-25-2, 553-70-8, 4337-66-0, 93-58-3, 93-89-0, 2315-68-6, 136-60-7, 120-50-3, 939-48-0, 93-99-2 217-468-9, 218-235-4, 209-481-3, 209-045-2, 224-387-2, 202-259-7, 202-284-3, 219-020-8, 205-252-7, 204-401-3, 213-361-6, 202-293-2 0,5 % (acid) 2 Propionic acid and its salts Propionic acid, ammonium propionate, calcium propionate, magnesium propionate, potassium propionate, sodium propionate 79-09-4, 17496-08-1, 4075-81-4, 557-27-7, 327-62-8, 137-40-6 201-176-3, 241-503-7, 223-795-8, 209-166-0, 206-323-5, 205-290-4 2 % (acid) 3 Salicylic acid (1) and its salts Salicylic acid, calcium salicylate, magnesium salicylate, MEA-salicylate, sodium salicylate, potassium salicylate, TEA-salicylate 69-72-7, 824-35-1, 18917-89-0, 59866-70-5, 54-21-7, 578-36-9, 2174-16-5 200-712-3, 212-525-4, 242-669-3, 261-963-2, 200-198-0, 209-421-6, 218-531-3 0,5 % (acid) Not to be used in products for children under 3 years of age, except for shampoos Not to be used for children under 3 years of age (2) 4 Hexa-2,4-dienoic acid and its salts Sorbic acid, calcium sorbate, sodium sorbate, potassium sorbate 110-44-1, 7492-55-9, 7757-81-5, 24634-61-5 203-768-7, 231-321-6, 231-819-3, 246-376-1 0,6 % (acid) 5 Formal-dehyde, paraformaldehyde (3) Formaldehyde Paraformaldehyde 50-00-0, 30525-89-4 200-001-8 Oral products 0,1 % (free formaldehyde) Not to be used in aerosol dispensers (sprays) Other products 0,2 % (free formaldehyde) 6 Moved or deleted 7 Biphenyl-2-ol, and its salts o-Phenylphenol, sodium o-phenylphenate, potassium o-phenylphenate, MEA o-phenylphenate 90-43-7, 132-27-4, 13707-65-8, 84145-04-0 201-993-5, 205-055-6, 237-243-9, 282-227-7 0,2 % (as phenol) 8 Pyrithione zinc (4) Zinc pyrithione 13463-41-7 236-671-3 Hair products 1,0 % Only in rinse-off products Not to be used in oral products Other products 0,5 % 9 Inorganic sulphites and hydrogen- sulphites (5) Sodium sulfite, ammonium bisulfite, ammonium sulfite, potassium sulfite, potassium hydrogen sulfite, sodium bisulfite, sodium metabisulfite, potassium metabisulfite 7757-83-7, 10192-30-0, 10196-04-0, 10117-38-1, 7773-03-7, 7631-90-5, 7681-57-4, 16731-55-8 231-821-4, 233-469-7, 233-484-9, 233-321-1, 231-870-1, 231-548-0, 231-673-0, 240-795-3 0,2 % (as free SO2) 10 Moved or deleted 11 Chlorobutanol Chlorobutanol 57-15-8 200-317-6 0,5 % Not to be used in aerosol dispensers (sprays) Contains Chlorobutanol 12 4-Hydroxybenzoic acid and its salts and esters 4-Hydroxybenzoic acid, methylparaben, butylparaben, potassium ethylparaben, potassium paraben, propylparaben, isobutylparaben, sodium methylparaben, sodium ethylparaben, sodium propylparaben, sodium butylparaben, sodium isobutylparaben, ethylparaben, sodium paraben, isopropylparaben, potassium methylparaben, potassium butylparaben, potassium propylparaben, sodium propylparaben, calcium paraben, phenylparaben 99-96-7, 99-76-3, 94-26-8, 36457-19 9,16782-08-4, 94-13-3, 4247-02-3, 5026-62-0, 35285-68-8, 35285-69-9, 36457-20-2, 84930-15-4, 120-47-8, 114-63-6, 4191-73-5, 2611-07-2, 38566-94-8, 84930-17-4, 35285-69-9, 69959-44-0, 17696-62-7 202-804-9, 202-785-7, 202-318-7, 253-048-1, 240-830-2, 202-307-7, 224-208-8, 225-714-1, 252-487-6, 252-488-1, 253-049-7, 284-595-4, 204-399-4, 204-051-1, 224-069-3, 247-464-2, 254-009-1, 284-597-5, 252-488-1, 274-235-4, 241-698-9 0,4 % (as acid) for single ester, 0,8 % (as acid) for mixtures of esters 13 3-Acetyl-6-methylpyran-2,4 (3H)-dione and its salts Dehydroacetic acid, sodium dehydroacetate 520-45-6, 4418-26-2, 16807-48-0 208-293-9, 224-580-1 0,6 % (as acid) Not to be used in aerosol dispensers (sprays) 14 Formic acid and its sodium salt Formic acid, sodium formate 64-18-6, 141-53-7 200-579-1, 205-488-0 0,5 % (as acid) 15 3,3'-Dibromo-4,4'-hexamethylenedioxydi-benzamidine and its salts (including isethionate) Dibromohexamidine Isethionate 93856-83-8 299-116-4 0,1 % 16 Thiomersal Thimerosal 54-64-8 200-210-4 Eye products 0,007 % (of Hg) If mixed with other mercurial compounds authorised by this Regulation, the maximum concentration of Hg remains fixed at 0,007 % Contains Thiomersal 17 Phenylmercuric salts (including borate) Phenyl Mercuric Acetate, Phenyl Mercuric Benzoate 62-38-4, 94-43-9 200-532-5, 202-331-8 Eye products 0,007 % (of Hg) If mixed with other mercurial compounds authorised by this Regulation, the maximum concentration of Hg remains fixed at 0,007 % Contains Phenylmercuric compounds 18 Undec-10-enoic acid and its salts Undecylenic acid, potassium undecylenate, sodium undecylenate, calcium undecylenate, TEA-undecylenate, MEA-undecylenate 112-38-9, 6159-41-7, 3398-33-2, 1322-14-1, 84471-25-0, 56532-40-2 203-965-8, 222-264-8, 215-331-8, 282-908-9, 260-247-7 0,2 % (as acid) 19 5- Pyrimidinamine, 1,3-bis (2-ethylhexyl) hexahydro-5-methyl- Hexetidine 141-94-6 205-513-5 0,1 % 20 5-Bromo-5-nitro-1,3-dioxane 5-Bromo-5-nitro-1,3-dioxane 30007-47-7 250-001-7 Rinse-off products 0,1 % Avoid formation of nitrosamines 21 Bronopol 2-Bromo-2-nitropropane-1,3-diol 52-51-7 200-143-0 0,1 % Avoid formation of nitrosamines 22 2,4-Dichlorobenzyl alcohol Dichlorobenzyl Alcohol 1777-82-8 217-210-5 0,15 % 23 1-(4-Chlorophenyl)-3-(3,4-dichlorophenyl) urea (6) Triclocarban 101-20-2 202-924-1 0,2 % Purity criteria: 3,3',4,4'-Tetrachloroazobenzene <1 ppm 3,3',4,4'-Tetrachloroazoxybenzene <1 ppm 24 Chlorocresol p-Chloro-m-Cresol 59-50-7 200-431-6 Not to be used in products applied on mucuous membranes 0,2 % 25 5-Chloro-2- (2,4- dichlorophenoxy) phenol Triclosan 3380-34-5 222-182-2 0,3 % 26 Chloro-xylenol Chloroxylenol 88-04-0 201-793-8 0,5 % 27 N,N ³-methylenebis[N ²-[3-(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]urea] Imidazolidinyl urea 39236-46-9 254-372-6 0,6 % 28 Poly(methylene),.alpha.,.omega.-bis[[[(aminoiminomethyl)amino]iminomethyl] amino]-, dihydrochloride Polyaminopropyl biguanide 70170-61-5, 28757-47-3, 133029-32-0 0,3 % 29 2-Phenoxyethanol Phenoxyethanol 122-99-6 204-589-7 1,0 % 30 Methenamine Methenamine 100-97-0 202-905-8 0,15 % 31 Methenamine 3-chloroallylochloride Quaternium-15 4080-31-3 223-805-0 0,2 % 32 1-(4-Chlorophenoxy)-1-(imidazol-1-yl)-3,3-dimethylbutan-2-one Climbazole 38083-17-9 253-775-4 0,5 % 33 1,3-Bis (hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione DMDM Hydantoin 6440-58-0 229-222-8 0,6 % 34 Benzyl alcohol (7) Benzyl alcohol 100-51-6 202-859-9 1,0 % 35 1-Hydroxy-4-methyl-6-(2,4,4-trimethylpentyl) 2-pyridon and its monoethanolamine salt 1-Hydroxy-4-methyl-6-(2,4,4-trimethylpentyl) 2-pyridon, Piroctone Olamine 50650-76-5, 68890-66-4 272-574-2 Rinse-off products 1,0 % Other products 0,5 % 36 Moved or deleted 37 2,2'-methylenebis(6-bromo-4-chlorophenol) Bromochlorophene 15435-29-7 239-446-8 0,1 % 38 4-Isopropyl-m-cresol o-Cymen-5-ol 3228-02-2 221-761-7 0,1 % 39 Mixture of 5-Chloro-2-methyl-isothiazol-3(2H)-one and 2-methylisothiazol-3(2H)-one with magnesium chloride and magnesium nitrate Methylchloroisothiazolinone and Methylisothiazolinone 26172-55-4, 2682-20-4, 55965-84-9 247-500-7, 220-239-6 0,0015 % (of a mixture in the ratio 3:1 of 5-chloro-2-methylisothiazol 3(2H)-one and 2-methylisothiazol-3 (2H)-one 40 2-Benzyl-4-chlorophenol Chlorophene 120-32-1 204-385-8 0,2 % 41 2-Chloroacetamide Chloroacetamide 79-07-2 201-174-2 0,3 % Contains chloroacetamide 42 N,N ³-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine and its digluconate, diacetate and dihydrochloride Chlorhexidine, Chlorhexidine Diacetate, Chlorhexidine Digluconate, Chlorhexidine Dihydrochloride 55-56-1, 56-95-1, 18472-51-0, 3697-42-5 200-238-7, 200-302-4, 242-354-0, 223-026-6 0,3 % (as chlorhexidine) 43 1-Phenoxypropan-2-ol (8) Phenoxyisopropanol 770-35-4 212-222-7 Only for rinse-off products 1,0 % 44 Alkyl (C 12-22) trimethyl ammonium bromide and chloride Behentrimonium chloride, cetrimonium bromide, cetrimonium chloride, laurtrimonium bromide, laurtrimonium chloride, steartrimonium bromide, steartrimonium chloride 17301-53-0, 57-09-0, 112-02-7, 1119-94-4, 112-00-5, 1120-02-1, 112-03-8 241-327-0, 200-311-3, 203-928-6, 214-290-3, 203-927-0, 214-294-5, 203-929-1 0,1 % 45 4,4-Dimethyl-1,3-oxazolidine Dimethyl Oxazolidine 51200-87-4 257-048-2 0,1 % pH > 6 46 N-(Hydroxymethyl)-N-(dihydroxymethyl-1,3-dioxo-2,5-imidazolidinyl-4)-N'-(hydroxymethyl) urea Diazolidinyl Urea 78491-02-8 278-928-2 0,5 % 47 Benzenecarboximidamide, 4,4'-(1,6-hexanediylbis (oxy))bis- and its salts (including isethionate and p-hydroxybenzoate) Hexamidine, Hexamidine diisethionate, Hexamidine paraben 3811-75-4, 659-40-5, 93841-83-9 211-533-5, 299-055-3 0,1 % 48 Glutaraldehyde (Pentane-1,5-dial) Glutaral 111-30-8 203-856-5 0,1 % Not to be used in aerosols (sprays) Contains glutaral (9) 49 5-Ethyl-3,7-dioxa-1-azabicyclo [3.3.0] octane 7-Ethylbicyclooxazolidine 7747-35-5 231-810-4 0,3 % Not to be used in oral products and in products applied on mucous membranes 50 3-(p-Chlorophenoxy)-propane-1,2 diol Chlorphenesin 104-29-0 203-192-6 0,3 % 51 Sodium hydroxymethylamino acetate Sodium Hydroxymethylglycinate 70161-44-3 274-357-8 0,5 % 52 Silver chloride deposited on titanium dioxide Silver chloride 7783-90-6 232-033-3 0,004 % (as AgCl) 20 % AgCl (w/w) on TiO2. Not to be used in products for children under 3 years of age, in oral products and in eye and lip products 53 Benzenemethanaminium, N,N-dimethyl-N-[2-[2-[4-(1,1,3,3,-tetramethylbutyl)phenoxy]ethoxy] ethyl]-, chloride Benzethonium Chloride 121-54-0 204-479-9 (a) Rinse-off products (b) Leave-on products other than oral products 0,1 % 54 Benzalkonium chloride, bromide and saccharinate (10) Benzalkonium chloride, benzalkonium bromide, benzalkonium saccharinate 8001-54-5, 63449-41-2, 91080-29-4, 68989-01-5, 68424-85-1, 68391-01-5, 61789-71-7, 85409-22-9 264-151-6, 293-522-5, 273-545-7, 270-325-2, 269-919-4, 263-080-8, 287-089-1 0,1 % (as benzalkonium chloride) Avoid contact with eyes 55 Methanol, (phenylmethoxy-) Benzylhemiformal 14548-60-8 238-588-8 Rinse-off products 0,15 % 56 3-Iodo-2-propynylbutylcarbamate Iodopropynyl butylcarbamate 55406-53-6 259-627-5 (a) Rinse-off products (b) Leave-on products (c) Deo-dorants/anti-perspirants (a) 0,02 % (b) 0,01 %, (c) 0,0075 % Not to be used in oral and lip products (a) Not to be used in products for children under 3 years of age, except in bath products/shower gels and shampoo (b) Not to be used in body lotion and body cream (13) (b) and (c) Not to be used in products for children under 3 years of age (a) Not to be used for children under 3 years of age (11) (b) and (c) Not to be used for children under 3 years of age (12) 57 2-Methyl-2H-isothiazol-3-one Methylisothiazolinone 2682-20-4 220-239-6 0,01 % (1) For use other than as a preservative, see Annex III, No. 98. (2) Solely for products which might be used for children under 3 years of age and which remain in prolonged contact with the skin. (3) For use other than as a preservative, see Annex III, No. 13. (4) For use other than as a preservative, see Annex III. No. 101. (5) For use other than as a preservative, see Annex III, No. 99. (6) For use other than as a preservative, see Annex III, No. 100. (7) For use other than as a preservative, see Annex III, No. 45, 68. (8) For use other than as a preservative, see Annex III, No. 54. (9) Only if the concentration exceeds 0,05 %. (10) For use other than as a preservative, see Annex III, No. 65. (11) Solely for products, other than bath products/shower gels and shampoo, which might be used for children under 3 years of age. (12) Solely for products which might be used for children under 3 years of age. (13) Concerns any products aimed to be applied on a large part of the body. ANNEX VI LIST OF UV FILTERS ALLOWED IN COSMETIC PRODUCTS Reference number Substance identification Conditions Wording of conditions of use and warnings Chemical name/INN/XAN Name of Common Ingredients Glossary CAS number EC number Product type, body parts Maximum concentration in ready for use preparation Other a b c d e f g h i 1 4-Aminobenzoic acid PABA 150-13-0 205-753-0 5 % 2 N,N,N-Trimethyl-4-(2-oxoborn-3-ylidenemethyl) anilinium methyl sulfate Camphor Benzalkonium Methosulfate 52793-97-2 258-190-8 6 % 3 Benzoic acid, 2-hydroxy-, 3,3,5-trimethylcyclohexyl ester/Homosalate Homosalate 118-56-9 204-260-8 10 % 4 2-Hydroxy-4-methoxybenzophenone/Oxybenzone Benzophenone-3 131-57-7 205-031-5 10 % Contains Benzophenone-3 (1) 5 Moved or deleted 6 2-Phenylbenzimidazole-5-sulfonic acid and its potassium, sodium and triethanolamine salts/Ensulizole Phenylbenzimidazole Sulfonic Acid 27503-81-7 248-502-0 8 %(as acid) 7 3,3'-(1,4-Phenylenedimethylene) bis(7, 7-dimethyl-2-oxobicyclo-[2.2.1]hept-1-yl-methanesulfonic acid) and its salts/Ecamsule Terephthalylidene Dicamphor Sulfonic Acid 92761-26-7, 90457-82-2 410-960-6 10 %(as acid) 8 1-(4-tert-Butylphenyl)-3-(4-methoxyphenyl)propane-1,3-dione/Avobenzone Butyl Methoxydibenzoylmethane 70356-09-1 274-581-6 5 % 9 alpha-(2-Oxoborn-3-ylidene)-toluene-4-sulphonic acid and its salts Benzylidene Camphor Sulfonic Acid 56039-58-8 6 % (as acid) 10 2-Cyano-3,3-diphenyl acrylic acid, 2-ethylhexyl ester/Octocrilene Octocrylene 6197-30-4 228-250-8 10 % (as acid) 11 Polymer of N-{(2 and 4)-[(2-oxoborn-3-ylidene)methyl]benzyl} acrylamide Polyacrylamidomethyl Benzylidene Camphor 113783-61-2 6 % 12 2-Ethylhexyl 4-methoxycinnamate/Octinoxate Ethylhexyl Methoxycinnamate 5466-77-3 226-775-7 10 % 13 Ethoxylated ethyl-4-aminobenzoate PEG-25 PABA 116242-27-4 10 % 14 Isopentyl-4-methoxycinnamate/Amiloxate Isoamyl p-Methoxycinnamate 71617-10-2 275-702-5 10 % 15 2,4,6-Trianilino-(p-carbo-2'-ethylhexyl-1'-oxy)-1,3,5-triazine Ethylhexyl Triazone 88122-99-0 402-070-1 5 % 16 Phenol,2-(2H-benzotriazol-2-yl)-4-methyl-6-(2-methyl-3-(1,3,3,3-tetramethyl-1-(trimethylsilyl)oxy)-disiloxanyl)propyl) Drometrizole Trisiloxane 155633-54-8 15 % 17 Benzoic acid, 4,4-((6-((4-(((1,1-dimethylethyl)amino)carbonyl)phenyl)amino)-1,3,5-triazine-2,4-diyl)diimino)bis-, bis (2-ethylhexyl) ester/Iscotrizinol (USAN) Diethylhexyl Butamido Triazone 154702-15-5 10 % 18 3-(4-Methylbenzylidene)-d1 camphor/Enzacamene 4-Methylbenzylidene Camphor 38102-62-4/36861-47-9 - / 253-242-6 4 % 19 3-Benzylidene camphor 3-Benzylidene Camphor 15087-24-8 239-139-9 2 % 20 2-Ethylhexyl salicylate/Octisalate Ethylhexyl Salicylate 118-60-5 204-263-4 5 % 21 2-Ethylhexyl 4-(dimethylamino)benzoate/Padimate O (USAN:BAN) Ethylhexyl Dimethyl PABA 21245-02-3 244-289-3 8 % 22 2-Hydroxy-4-methoxybenzophenone-5-sulfonic acid and its sodium salt/Sulisobenzone Benzophenone-4, Benzophenone-5 4065-45-6/6628-37-1 223-772-2 / - 5 % (as acid) 23 2,2'-Methylene-bis(6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethyl-butyl)phenol) / Bisoctrizole Methylene Bis-Benzotriazolyl Tetramethylbutylphenol 103597-45-1 403-800-1 10 % 24 Sodium salt of 2,2'-bis(1,4-phenylene)-1H-benzimidazole-4,6-disulfonic acid) / Bisdisulizole disodium (USAN) Disodium Phenyl Dibenzimidazole Tetrasulfonate 180898-37-7 429-750-0 10 % (as acid) 25 2,2'-(6-(4-Methoxyphenyl)-1,3,5-triazine-2,4-diyl)bis(5-((2-ethylhexyl)oxy)phenol) / Bemotrizinol Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine 187393-00-6 10 % 26 Dimethicodiethylbenzalmalonate Polysilicone-15 207574-74-1 426-000-4 10 % 27 Titanium dioxide (2) Titanium Dioxide 13463-67-7/1317-70-0/1317-80-2 236-675-5/205-280-1/215-282-2 25 % 28 Benzoic acid, 2-[4-(diethylamino)-2-hydroxybenzoyl]-, hexylester Diethylamino Hydroxybenzoyl Hexyl Benzoate 302776-68-7 443-860-6 10 % in sunscreen products (1) Not required if concentration is 0,5 % or less and when it is used only for product protection purposes. (2) For use other than as a colorant, see Annex IV, No. 143. ANNEX VII SYMBOLS USED ON PACKAGING/CONTAINER 1. Reference to enclosed or attached information 2. Period-after-opening 3. Date of minimum durability ANNEX VIII LIST OF VALIDATED ALTERNATIVE METHODS TO ANIMAL TESTING This Annex lists the alternative methods validated by the European Centre on Validation of Alternative Methods (ECVAM) of the Joint Research Centre available to meet the requirements of this Regulation and which are not listed in Commission Regulation (EC) No 440/2008 of 30 May 2008 laying down test methods pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH). As animal testing may not be replaced completely by an alternative method, it should be mentioned in Annex VIII whether the alternative method fully or partially replaces animal testing. Reference number Validated alternative methods Nature of replacement full or partial A B C ANNEX IX PART A Repealed Directive with its successive amendments (referred to in Article 33) Council Directive 76/768/EEC of 27 July 1976 (OJ L 262, 27.9.1976, p. 169) Council Directive 79/661/EEC of 24 July 1979 (OJ L 192, 31.7.1979, p. 35) Commission Directive 82/147/EEC of 11 February 1982 (OJ L 63, 6.3.1982, p. 26) Council Directive 82/368/EEC of 17 May 1982 (OJ L 167, 15.6.1982, p. 1) Commission Directive 83/191/EEC of 30 March 1983 (OJ L 109, 26.4.1983, p. 25) Commission Directive 83/341/EEC of 29 June 1983 (OJ L 188, 13.7.1983, p. 15) Commission Directive 83/496/EEC of 22 September 1983 (OJ L 275, 8.10.1983, p. 20) Council Directive 83/574/EEC of 26 October 1983 (OJ L 332, 28.11.1983, p. 38) Commission Directive 84/415/EEC of 18 July 1984 (OJ L 228, 25.8.1984, p. 31) Commission Directive 85/391/EEC of 16 July 1985 (OJ L 224, 22.8.1985, p. 40) Commission Directive 86/179/EEC of 28 February 1986 (OJ L 138, 24.5.1986, p. 40) Commission Directive 86/199/EEC of 26 March 1986 (OJ L 149, 3.6.1986, p. 38) Commission Directive 87/137/EEC of 2 February 1987 (OJ L 56, 26.2.1987, p. 20) Commission Directive 88/233/EEC of 2 March 1988 (OJ L 105, 26.4.1988, p. 11) Council Directive 88/667/EEC of 21 December 1988 (OJ L 382, 31.12.1988, p. 46) Commission Directive 89/174/EEC of 21 February 1989 (OJ L 64, 8.3.1989, p. 10) Council Directive 89/679/EEC of 21 December 1989 (OJ L 398, 30.12.1989, p. 25) Commission Directive 90/121/EEC of 20 February 1990 (OJ L 71, 17.3.1990, p. 40) Commission Directive 91/184/EEC of 12 March 1991 (OJ L 91, 12.4.1991, p. 59) Commission Directive 92/8/EEC of 18 February 1992 (OJ L 70, 17.3.1992, p. 23) Commission Directive 92/86/EEC of 21 October 1992 (OJ L 325, 11.11.1992, p. 18) Council Directive 93/35/EEC of 14 June 1993 (OJ L 151, 23.6.1993, p. 32) Commission Directive 93/47/EEC of 22 June 1993 (OJ L 203, 13.8.1993, p. 24) Commission Directive 94/32/EC of 29 June 1994 (OJ L 181, 15.7.1994, p. 31) Commission Directive 95/17/EC of 19 June 1995 (OJ L 140, 23.6.1995, p. 26) Commission Directive 95/34/EC of 10 July 1995 (OJ L 167, 18.7.1995, p. 19) Commission Directive 96/41/EC of 25 June 1996 (OJ L 198, 8.8.1996, p. 36) Commission Directive 97/1/EC of 10 January 1997 (OJ L 16, 18.1.1997, p. 85) Commission Directive 97/18/EC of 17 April 1997 (OJ L 114, 1.5.1997, p. 43) Commission Directive 97/45/EC of 14 July 1997 (OJ L 196, 24.7.1997, p. 77) Commission Directive 98/16/EC of 5 March 1998 (OJ L 77, 14.3.1998, p. 44) Commission Directive 98/62/EC of 3 September 1998 (OJ L 253, 15.9.1998, p. 20) Commission Directive 2000/6/EC of 29 February 2000 (OJ L 56, 1.3.2000, p. 42) Commission Directive 2000/11/EC of 10 March 2000 (OJ L 65, 14.3.2000, p. 22) Commission Directive 2000/41/EC of 19 June 2000 (OJ L 145, 20.6.2000, p. 25) Commission Directive 2002/34/EC of 15 April 2002 (OJ L 102, 18.4.2002, p. 19) Commission Directive 2003/1/EC of 6 January 2003 (OJ L 5, 10.1.2003, p. 14) Commission Directive 2003/16/EC of 19 February 2003 (OJ L 46, 20.2.2003, p. 24) Directive 2003/15/EC of the European Parliament and of the Council of 27 February 2003 (OJ L 66, 11.3.2003, p. 26) Commission Directive 2003/80/EC of 5 September 2003 (OJ L 224, 6.9.2003, p. 27) Commission Directive 2003/83/EC of 24 September 2003 (OJ L 238, 25.9.2003, p. 23) Commission Directive 2004/87/EC of 7 September 2004 (OJ L 287, 8.9.2004, p. 4) Commission Directive 2004/88/EC of 7 September 2004 (OJ L 287, 8.9.2004, p. 5) Commission Directive 2004/94/EC of 15 September 2004 (OJ L 294, 17.9.2004, p. 28) Commission Directive 2004/93/EC of 21 September 2004 (OJ L 300, 25.9.2004, p. 13) Commission Directive 2005/9/EC of 28 January 2005 (OJ L 27, 29.1.2005, p. 46) Commission Directive 2005/42/EC of 20 June 2005 (OJ L 158, 21.6.2005, p. 17) Commission Directive 2005/52/EC of 9 September 2005 (OJ L 234, 10.9.2005, p. 9) Commission Directive 2005/80/EC of 21 November 2005 (OJ L 303, 22.11.2005, p. 32) Commission Directive 2006/65/EC of 19 July 2006 (OJ L 198, 20.7.2006, p. 11) Commission Directive 2006/78/EC of 29 September 2006 (OJ L 271, 30.9.2006, p. 56) Commission Directive 2007/1/EC of 29 January 2007 (OJ L 25, 1.2.2007, p. 9) Commission Directive 2007/17/EC of 22 March 2007 (OJ L 82, 23.3.2007, p. 27) Commission Directive 2007/22/EC of 17 April 2007 (OJ L 101, 18.4.2007, p. 11) Commission Directive 2007/53/EC of 29 August 2007 (OJ L 226, 30.8.2007, p. 19) Commission Directive 2007/54/EC of 29 August 2007 (OJ L 226, 30.8.2007, p. 21) Commission Directive 2007/67/EC of 22 November 2007 (OJ L 305, 23.11.2007, p. 22) Commission Directive 2008/14/EC of 15 February 2008 OJ L 42, 16.2.2008, p. 43 Commission Directive 2008/42/EC of 3 April 2008 OJ L 93, 4.4.2008, p. 13 Commission Directive 2008/88/EC of 23 September 2008 OJ L 256, 24.9.2008, p. 12 Commission Directive 2008/123/EC of 18 December 2008 OJ L 340, 19.12.2008, p. 71 Commission Directive 2009/6/EC of 4 February 2009 OJ L 36, 5.2.2009, p. 15 Commission Directive 2009/36/EC of 16 April 2009 OJ L 98, 17.4.2009, p. 31 PART B List of time-limits for transposition into national law and application (referred to in Article 33) Directive Time-limit for transposition Council Directive 76/768/EEC of 27 July 1976 30.1.1978 Council Directive 79/661/EEC of 24 July 1979 30.7.1979 Commission Directive 82/147/EEC of 11 February 1982 31.12.1982 Council Directive 82/368/EEC of 17 May 1982 31.12.1983 Commission Directive 83/191/EEC of 30 March 1983 31.12.1984 Commission Directive 83/341/EEC of 29 June 1983 31.12.1984 Commission Directive 83/496/EEC of 22 September 1983 31.12.1984 Council Directive 83/574/EEC of 26 October 1983 31.12.1984 Commission Directive 84/415/EEC of 18 July 1984 31.12.1985 Commission Directive 85/391/EEC of 16 July 1985 31.12.1986 Commission Directive 86/179/EEC of 28 February 1986 31.12.1986 Commission Directive 86/199/EEC of 26 March 1986 31.12.1986 Commission Directive 87/137/EEC of 2 February 1987 31.12.1987 Commission Directive 88/233/EEC of 2 March 1988 30.9.1988 Council Directive 88/667/EEC of 21 December 1988 31.12.1993 Commission Directive 89/174/EEC of 21 February 1989 31.12.1989 Council Directive 89/679/EEC of 21 December 1989 3.1.1990 Commission Directive 90/121/EEC of 20 February 1990 31.12.1990 Commission Directive 91/184/EEC of 12 March 1991 31.12.1991 Commission Directive 92/8/EEC of 18 February 1992 31.12.1992 Commission Directive 92/86/EEC of 21 October 1992 30.6.1993 Council Directive 93/35/EEC of 14 June 1993 14.6.1995 Commission Directive 93/47/EEC of 22 June 1993 30.6.1994 Commission Directive 94/32/EC of 29 June 1994 30.6.1995 Commission Directive 95/17/EC of 19 June 1995 30.11.1995 Commission Directive 95/34/EC of 10 July 1995 30.6.1996 Commission Directive 96/41/EC of 25 June 1996 30.6.1997 Commission Directive 97/1/EC of 10 January 1997 30.6.1997 Commission Directive 97/18/EC of 17 April 1997 31.12.1997 Commission Directive 97/45/EC of 14 July 1997 30.6.1998 Commission Directive 98/16/EC of 5 March 1998 1.4.1998 Commission Directive 98/62/EC of 3 September 1998 30.6.1999 Commission Directive 2000/6/EC of 29 February 2000 1.7.2000 Commission Directive 2000/11/EC of 10 March 2000 1.6.2000 Commission Directive 2000/41/EC of 19 June 2000 29.6.2000 Commission Directive 2002/34/EC of 15 April 2002 15.4.2003 Commission Directive 2003/1/EC of 6 January 2003 15.4.2003 Commission Directive 2003/16/EC of 19 February 2003 28.2.2003 Directive 2003/15/EC of the European Parliament and of the Council of 27 February 2003 10.9.2004 Commission Directive 2003/80/EC of 5 September 2003 11.9.2004 Commission Directive 2003/83/EC of 24 September 2003 23.9.2004 Commission Directive 2004/87/EC of 7 September 2004 1.10.2004 Commission Directive 2004/88/EC of 7 September 2004 1.10.2004 Commission Directive 2004/94/EC of 15 September 2004 21.9.2004 Commission Directive 2004/93/EC of 21 September 2004 30.9.2004 Commission Directive 2005/9/EC of 28 January 2005 16.2.2006 Commission Directive 2005/42/EC of 20 June 2005 31.12.2005 Commission Directive 2005/52/EC of 9 September 2005 1.1.2006 Commission Directive 2005/80/EC of 21 November 2005 22.5.2006 Commission Directive 2006/65/EC of 19 July 2006 1.9.2006 Commission Directive 2006/78/EC of 29 September 2006 30.3.2007 Commission Directive 2007/1/EC of 29 January 2007 21.8.2007 Commission Directive 2007/17/EC of 22 March 2007 23.9.2007 Commission Directive 2007/22/EC of 17 April 2007 18.1.2008 Commission Directive 2007/53/EC of 29 August 2007 19.4.2008 Commission Directive 2007/54/EC of 29 August 2007 18.3.2008 Commission Directive 2007/67/EC of 22 November 2007 31.12.2007 Commission Directive 2008/14/EC of 15 February 2008 16.8.2008 Commission Directive 2008/42/EC of 3 April 2008 4.10.2008 Commission Directive 2008/88/EC of 23 September 2008 14.2.2009 Commission Directive 2008/123/EC of 18 December 2008 8.7.2009 Commission Directive 2009/6/EC of 4 February 2009 5.8.2009 Commission Directive 2009/36/EC of 16 April 2009 15.11.2009 ANNEX X CORRELATION TABLE Directive 76/768/EEC This Regulation Article 1 Article 2(1)(a) Article 2 Article 3 Article 3  Article 4(1) Article 14(1) Article 4(2) Article 17 Article 4a Article 18 Article 4b Article 15(1) Article 5  Article 5a Article 33 Article 6(1),(2) Article 19(1),(2),(3),(4) Article 6(3) Article 20 Article 7(1) Article 9 Article 7(2) Article 19(5), (6) Article 7(3) Article 13 Article 7a (1) (h) Article 21 Article 7a(1),(2),(3) Article 10, 11, Annex I Article 7a(4) Article 13 Article 7a(5) Article 29, 34 Article 8(1) Article 12 Article 8(2) Article 31 Article 8a  Article 9 Article 35 Article 10 Article 32 Article 11  Article 12 Article 27 Article 13 Article 28 Article 14  Article 15  Annex I Preamble, No. 7 Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V  Annex VI Annex V Annex VII Annex VI Annex VIII Annex VII Annex VIIIa Annex VII Annex IX Annex VIII  Annex IX  Annex X